Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 1 of 97. PageID #: 140




               UNITED S TAT E S D I S T R I C T COURT O F O H I O
                          NORTHERN D I S T R I C T
                          WESTERN D I V I S I O N

  ROBIE GASTON,


                   P l a i n t i f f ,

           v s .                                  Case N o .
                                             3:18-CV-02642-JJH
  FINANCE SYSTEM O F TOLEDO,
  INC.,                                        Judge H e l m i c k


                   Defendant.




             TELEPHONE D E P O S I T I O N O F N A N C Y Q U I R O G A




           D AT E :    O c t o b e r     22, 2019     a t   11:08 a.m.

           PLACE:                Collins Reporting Service,          I n c .
                                 615 Adams S t r e e t
                                 To l e d o , O h i o

           REPORTER: C a s e y G . S c h r e i n e r , R M R - R D R
                       Notary Public




 Job N o . 3 1 0 0 4




      EcoScribe Solutions
      www.EcoScribeSolutions.com
            888.651.0505
Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 2 of 97. PageID #: 141
        Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 3 of 97. PageID #: 142


ROBIE GASTON vs FINANCE SYSTEM OF TOLEDO                                                                                                                              Job 31004
Nancy Quiroga October 22, 2019                                                                                                                                        Pages 2..5
                                                                                Page 2                                                                                           Page 3
 1 APPEARANCES:                                                                            1        I        N       D          E        X
                                                                                           2   E X A M I N A T I O N
 2    O    n   behalf of the P l a i n t i ff :
                                                                                                Witness Name                   P           a            g            e       Line
 3    A  T   L   A   S   CONSUMER LAW:                                                     3 N A N C Y QUIROGA
                   Nathan V o l h e i m ( v i a t e l e p h o n e )                                   Examination B y S r . V o l h e i n                    5             5
                                                                                           4
 4     2   5   0   0    S o u t h H i g h l a n d Avenue                                                                              EXHIBITS
                   Suite 200                                                               5 Exhibit Description                             P       a       g         e     Line
 5   L o m b a r d ,           I l l i n o i s 60148                                            Exhibit A A m e n d e d Notice o f Deposition . . . 12 1 0
                                                                                           6 E x h i b i t B A n s w e r t o Complaint w i t h                           1 3      2 1
                             (630) 5 7 5 - 8 1 8 1                                                               Counterclaims
                                                                                           7 Exhibit C             ➢ e f . F S T F i r s t S e t o f Responses 7 2 1 8
 7               On b e h a l f o f t h e D e f e n d a n t :                                                    t o P i a . F i r s t S e t o f Combined
                                                                                           8 D i s c o v e r y Requests
                           LAW OFFICES OF JAMES S . NOWAK:                                      Exhibit r          D e f . FST Produced Account Notes 2 4 1 1
                           James S . N o x a k                                             9     f       o     r        C l o t . E p n o To l e d o H o s p i t a l
                           4808 N o r t h S u m m i t S t r e e t                                                ER P h y s i c i a n
                                                                                          10 E x h i b i t G ➢ e f t . F I T P r o d u c e d A c c o u n t               4 7       V
                           To l e d o , O h i o 4 3 6 11                                                         Notes
10                          (419) 7 2 6 - 2 6 0 5                                          1                     for C l o t A i l s t a r Disposal and
11                                                                                                               Recycling
                                                                                          12 E x h i b i t H D e f . F s t P r o d u c e d A c c o u j n t N o t e s 6 2           2
                 On b e h a l f o f t h e D e f e n d a n t :                                                    f o r To l e d o C l i n i c , I n c . ,
12                                                                                        13 R e f e r e n c e No.28093807001
                            LAW OFFICE OF BOYD W. GENTRY:                                       Exhibit I          D e f . P S T Produced A c c o u n t N o t e s 5 3              4
                                                                                          14      f      o     r        To l e d o C l i n i c , I n c . ,
13                          Boyd W. G e n t r y ( v i a t e l e p h o n e )                                      Reference No. 27962730001
                            4031 C o l o n e l G l e n n H i g h w a y                    15 E x h i b i t J D e f . F s t P r o d u c e d A c c o u j n t N o t e s 6 5 1 3
                            Beavercreek, O h i o 45431                                                            f o r To l e d o C l i n i c , I n c . ,
14
                                                                                          16 R e f e r e n c e No.20000967861601954
                            (937) 8 3 9 - 2 8 8 1                                               Exhibit L          D e f . P S T Produced A c c o u n t N o t e s 3 6 1 8
15                                                                                        17      f      o     r        Va r i o u s A c c o u n t s
                                                                                                E x h i b i t M L e t t e r f r o m F i n a n c e System o f                 1 8 1 0
16 A L S O PRESENT:
                                                                                          18 T o l e d o ,                     Inc
17                  Amy P f e i f f e r                                                   19 ( D e p o s i t i o n s E x h i b i t s D , E , a n d K , w e r e
18                                                                                                               p r e -marked b u t n o t u s e d . )
                                                                                          20
                                                                                                                                     OBJECTIONS
19                                                                                        21 B y                 P                a              g              e            Line
20                                                                                              Mr G e n t r y                      2                    6                 1 2
                                                                                          22 M r G e n t r y                        3                     8                1 3
21                                                                                              Mr G e n t r y                      4                    1                 1 8
22                                                                                        23 M r G e n t r y                        4                    2                 1 4
23                                                                                              Mr G e n t r y                        5                    0                8
                                                                                          24 M r G e n t r y                        5                     0                1 5
24                                                                                              Mr G e n t r y                      5                     1                1 2
                                                                                 Page 4                                                                                        Page 5
      Mr G e n t r y                     5                      1             2 3          1 N A N C Y QUIROGA,
      Mr G e n t r y                      5                     2             2 0
                                                                                           2 a Witness herein, called by the Plaintiff as if upon
      Mr G e n t r y                     5                      8             1 2
                                                                                          3 Examination, was by me first duly sworn, as
      Mr G e n t r y                     5                      9             1 6
                                                                                           4 hereinafter certified, deposed and said as follows:
      Mr G e n t r y                      6                     0             1 0
                                                                                           5 E X A M I N A T I O N
                                                                                           6 B Y MR. VOLHEIM:
                                                                                           7 Q . G o o d morning. Can you state your full
 6                                                                                         8 name for the record, please.
 7                                                                                         9 A . N a n c y Qulroga.
 8
                                                                                          10 Q . A n d for our court reporter's benefit, can
 9
                                                                                          11 y o u please spell your last name?
10
11
                                                                                          12 A . Q-u-i-r-o-g-a.
12                                                                                        13 Q . G o o d morning, Ms. Quiroga.
13                                                                                        14 A . G o o d morning.
14                                                                                        15 Q .        I apologize right off the bat if I, at
15                                                                                        16 a n y point today, mispronounce your name. My name is
16
                                                                                          17 Nate Volheim. I am representative and counsel for the
17
                                                                                          18 plaintiff in this matter.
18
19
                                                                                          19 T h i s is the matter of my client Robie
20                                                                                        20 Gaston vs. Finance System of Toledo. I t was filed in
21                                                                                        21 t h e Northern District of Ohio under Case No. 18,
22                                                                                        22 civil, 02652.
23                                                                                        23 M s . Quiroga, have you ever given
24
                                                                                          24 deposition testimony before?


                                                                EcoScribe Solutions 888.651.0505
      Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 4 of 97. PageID #: 143


ROBIE GASTON vs FINANCE SYSTEM OF TOLEDO                                                                    Job 31004
Nancy Quiroga October 22, 2019                                                                              Pages 6..9
                                                   Page 6                                                          Page 7
 1 A . No.                                                1 cannot hear me, please just let me know, and I'll make
2 Q . Okay. Whether you've done it a whole                2 sure to repeat my question; however, if I ask a
3 bunch or this is your first time, there is a couple of  3 question and you give an answer, I'm going to presume
4 kind of helpful ground rules I want to go over.        4 that you understand the question.
5 A s          you can tell, I'm appearing from my       5     I s        that fair?
6 office — or you can't tell where I'm appearing, but    6 A . Ye s .
7 I'm in my office in Lombard, Illinois. There's no one   7 Q . O k a y. You're doing an amazing job so
8 else with me. One of your counsel is over the phone,    8 far, but it's important to make sure to keep all of
9 as well, and then you also have counsel there present   9 your answers verbal.
10 with you.                                             10 A g a i n , because I'm not In the room, arid
11 O t h e r than counsel that is present in the         11 because the proceedings are being transcribed, head
12 room with you and our court reporter, can you please  12 nods and body movement, that's not going to be picked
13 state who else is in the room with you?               13 up, so it's very important to make sure that you keep
14 A . A m y Pfeiffer.                                   14 your answers verbal; is that understood?
15 Q . O k a y. Other than Ms. Pfeiffer and our          15 A . Ye s .
16 court reporter, yourself and counsel, is there anyone 16 Q . O k a y. Great. And if I have to remind
17 else in the room with you right now?                  17 you, again, I'm not doing it to be offensive. I'll
18 A . N o .                                             18 just let you know that I need a different answer, but
19 Q . Okay. So, obviously, because we have              19 it's in no way to be disrespectful.
20 people appearing telephonically, that makes it a      20       A        couple other things. I do not
21 little bit more difficult. I assume that you can hear 21 anticipate this deposition lasting more than two hours
22 m e very clearly right now?                           22 today; however, if, at any point during this
23 A . Y e s .                                           23 deposition, you or anyone in the room needs to take a
24 Q . Great. If, for whatever reason, you               24 break, that's fine. You're entitled to as many breaks

                                                   Page 8                                                          Page 9
1 as you would like.                                        1 u n d e r oath here this morning?
2           The only thing that I ask is that if we         2 A . Ye s .
3 are in the middle of a question, we need to go ahead      3 Q . A n d that your answers are subject to the
4 and finish answering my question before we take a         4 penalty of perjury?
5 break; is that agreed?                                    5    A .   Ye s .
6       A. Ye s .                                           6    Q .   A n d then last question, you are not under
7       Q. Great. Periodically throughout this              7 the influence of any substances, either legal or
8 deposition, your counsel is likely to make objections,    8 illegal, that would impair your testimony to— your
9 either because they don't like the question I asked or    9 testimony here today; is that correct?
10 I did not ask it in the right way, which is entirely     10   A .    Correct.
11 likely.                                                  11 Q . S o you've stated your name. Can you
12           Unless your counsel instructs you not to       12 please state your current occupation?
13 answer, once your counsel makes the objection, you can   13 A . I ' m the client services manager at
14 go ahead and answer the question; is that understood?    14 Finance System of Toledo.
15       A. Ye s .                                          15 Q . O k a y. Great. And how long have you
16       Q. Great.                                          16 served in that role?
17                  MR. GENTRY: Nancy, this is              17   A .    I t ' s coming up on 20 years.
18           Boyd. I will direct you as much as I can       18   Q .    Congratulations.
19           remember to either go ahead and answer or      19   A .    T h a n k you.
20           to not answer so that you're not left          20 Q . Have you held any other roles with
21           wondering.                                     21 Finance System of Toledo other than your current role?
22 B Y MR. VOLHEIM:                                         22   A .    Ye s .
23 Q . O k a y. Again, 1 don't say this to be               23 Q . What -- immediately preceding your
24 offensive in any way, but you understand that you are    24 current role, what other role did you hold at

                                     EcoScribe Solutions 888.651.0505
      Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 5 of 97. PageID #: 144


ROBE GASTON vs FINANCE SYSTEM OF TOLEDO                                                                  Job 31004
Nancy Quiroga October 22, 2019                                                                         Pages 10..13
                                                  Page 10                                                     Page 11
 1Finance System of Toledo?                                 1 o r does it have other clients as well?
 2 A . T h e collections manager.                           2 A . Other clients.
 3 Q . A n d how long did you serve in that role?           3 Q . O k a y. And you handle other clients as a
4 A . Maybe two years.                                      4 liaison, as well, not just medical clients?
 5 Q . Prior to that role, have you held any                5 A . Correct.
 6 other roles with Finance System of Toledo?               6 Q . J u s t a few more background questions.
 7 A . No.                                                  7 What is the highest level of education that you have
 8 Q . Okay. So is it fair to say that you've               8 achieved?
 9 been with Finance System of Toledo for about 22 years?    9 A . S o m e college.
10 A . N o . Combined 20 years. I'm sorry.                  10 Q . Okay. Did you get any sort of degree in
11 Q . Thank you for clarifying. Have those 20,             11 college?
12 approximately 20 years been consecutive?                 12 A . N o .
13 A . Ye s .                                               13 Q . D o you have your high school diploma?
14 Q . Okay. You haven't held any other jobs or             14 A . Ye s .
15 any other occupations during that time?                  15 Q . A n d I just want to make sure. You are
16 A . N o .                                                16 not a licensed attorney; is that correct?
17 Q . J u s t as a general overview, can you tell          17 A . T h a t is correct.
18 me what kind of duties are involved in your current      18 Q . G o o d for you. We have too many of those.
19 role?                                                    19 O k a y . Just generally, I'm not asking for
20 A . I ' m the liaison between the client,                20 your legal opinion in any way, what is your
21 staff, and the attorneys' offices, and the hospital,     21 understanding of why you are here today?
22 staff, administrative offices.                           22 A . Based on the lawsuit that Mr. Gaston
23 Q . Okay. And from your answer, are all of               23 filed.
24 Finance System of Toledo's clients medical providers,    24 Q . O k a y. Our court reporter should have
                                                  Page 12                                                     Page 13
 1 some exhibits for you. I don't necessarily think          1 A , Yes.
 2 we'll be using all the exhibits, so don't be afraid by    2 Q . Okay. Is it your understanding that
 3 the pile if you can see it.                               3 Finance System of Toledo has designated you as their
 4 I ' m going to ask our court reporter to                  4 corporate representative to testify to topics 1
 5 hand you what has been pre-marked as Exhibit A, as in     5 through 23?
 6 "apple." And if you can, take a look at that              6 A . Yes.
 7 document, look through it, let me know after you've       7 Q . Okay. And other than any objections your
 8 had a chance to review it.                                8 counsel may make throughout these proceedings, are you
 9 A . Okay.                                                 9 able to accurately and fully testify as to topics 1
10 ( D e p o s i t i o n Exhibit A was                      10 through 23?
11 p r e s e n t e d to the witness.)                       11 A . I f it's anything legal, then, no ...
12    M R .              VOLHEIM: Great. For the            12 Q . B u t other than legal opinions or issues,
13 r e c o r d , Exhibit A has been pre-labeled             13 you're able to testify to topics 1 through 23?
14 A m e n d e d Notice of Deposition.                      14 A . Yes.
15 BY MR. VOLHEIM:                                          15 Q . Okay. Thank you. I believe you can put
16 Q . H a v e you seen this document before today?         16 that aside. I don't know that we'll be using that
17 A . Ye s .                                               17 again. I'm going to ask you to take a look -- well,
18 Q . Approximately when was the first time                18 actually -- yeah, actually, I'll ask the court
19 that you saw this document?                              19 reporter to hand you what's been pre-marked as Exhibit
20 A . Honestly, I can't be certain.                        20 B, as in "boy."
21 Q . I f you flip to page 2 of this document - -          21 ( D e p o s i t i o n Exhibit B was
22 actually, it would be page 3 for you with the cover      22 p r e s e n t e d to the witness.)
23 sheet, there is a list of topics, 1 through 23.          23 BY MR. VOLHEIM:
24 D o            you see those topics?                     24 Q . A n d once you've flipped through that, let

                                    EcoScribe Solutions 888.651.0505
      Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 6 of 97. PageID #: 145


ROBIE GASTON vs FINANCE SYSTEM OF TOLEDO                                                                Job 31004
Nancy Quiroga October 22, 2019                                                                        Pages 14..17
                                                Page 14                                                     Page 15
 1 m e know. I don't anticipate asking you very much        1record, please?
 2 about this, but let me know when you're done reviewing 2 M R . GENTRY: Well, because we
 3 that.                                                    3 only have one claim left of use of the
 4 ( P a u s e . )                                          4 word Interest," and the other claim had
 5    T H E              WITNESS: Okay.                     5 been dismissed by the court, we are not
 6      M      R        VOLHEIM: Thank you. For             6 going to claim that an error was made.
 7 t h e record, Exhibit B is Defendant's                   7 A n d , so, therefore, we do not
 8 A n s w e r to Complaint with Counterclaims.             8 anticipate putting forth the defense that
 9 BY MR. VOLHEIM:                                          9 a n error was made in good faith. It is
10 Q . I ' m going to ask you to flip to the               10 our position that no error was made.
11 second-to-last page.                                    11 S o , yes, we do not intend to put
12 A . Okay.                                               12 forth evidence of a procedure designed to
13 Q . O n the second-to-last page, there are              13 avoid an error, because we believe with
14 additional defenses. There is an additional defense     14 this claim there was no error.
15 i n No. 3 which is what I want to direct your attention 15 M R . VOLHEIM: Okay. And are you
16 to.                                                     16 guys going to file an amended answer or
17 I s          it your understanding that                 17 something with the court withdrawing that
18 Finance System of Toledo has withdrawn this defense? 18 affirmative defense?
19 A . Yo u would have to ask the attorney that. 19 M R . GENTRY: We can discuss
20     M R .             VOLHEIM: Boyd, I know that        20 that. I had not anticipated doing that,
21 y o u had indicated that your client is                 21 b u t I can certainly discuss that. I'm
22 w i t h d r a w i n g affirmative -- the                22 open to doing that to make the record
23 a f f i r m a t i v e defense of bona fide error.       23 clear.
24     C a n             you stipulate to that on the      24 M R . VOLHEIM: Okay. Well, we're
                                                Page 16                                                     Page 17
 1 going to either need to stipulate to                   1                    I would not argue against your
2 that, or we're going to need something to               2             right to do a deposition or seek further
3 b e filed.                                              3             discovery as to that.
4      I   mean, I appreciate that                        4                    But as it stands now, the way
5 defendant doesn't anticipate, but                       5             the court has limited the case from what
6 "anticipate," is not, as I'm sure you                   6             it was in the beginning, we are not
7 know, a definitive response.                            7             relying on the bona fide error.
 8 S o if you're not comfortable                          8                    MR. VOLHEIM: Okay. Thank
 9 stipulating to that right now, then I                  9             you.
10 guess we're going to have to -- we don't               10   BY MR. VOLHEIM:
11 need to adjourn the deposition, but I'm                11         Q. Yo u can set aside Exhibit B.
12 going to adjourn any topics related to                 12              I'm not asking for your legal opinion in
13 policies and procedures of bona fide                   13   any way, but what is your understanding of what my
14 error, because I don't know if it's                    14   client has alleged that Finance System of Toledo did
15 formally withdrawn or not.                             15   wrong?
16 M R . GENTRY: Understood. And I                        16         A. Regarding the -• the table and the
17 think that's fair for today. I won't - -               17   columns on the table.
18 i f something changes in the case, right,              18         Q. A n d when you say "regarding the table and
19 and it turns out that we would rely on                 19   the columns on the table," are you referring to a
20 this, some theory has changed on the                   20   collection correspondence that Finance System of
21 prosecution of the claim or something                  21   Toledo sent my client?
22 like that, then I would certainly                      22         A. Ye s .
23 understand that you would want a                       23         Q. Okay. And more specific than that, are
24 follow-up deposition on that topic.                    24   you referring to the collection correspondence that

                                   EcoScribe Solutions 868.651.0505
      Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 7 of 97. PageID #: 146


ROBIE GASTON vs FINANCE SYSTEM OF TOLEDO                                                                  Job 31004
Nancy Quiroga October 22, 2019                                                                          Pages 18..21
                                                 Page 18                                                      Page 19
 1Finance System of Toledo sent my client dated January     1correspondence.
2 15th, 2018?                                               2 A . Ye s .
3 A , C a n I see a copy of that?                           3 Q . Okay. Great. If you could just set that
 4 Q . O f course.                                          4 aside, we're definitely going to come back to that
5 A . I s that an exhibit somewhere?                        5 one. But if you could go ahead and set that aside.
 6 Q . Ye s .                                               6 H o w many accounts -- how many different
 7    M R .              VOLHEIM: I'll ask our court         7 accounts has Finance System of Toledo had in the last
 8 r e p o r t e r to hand you what's been                  8 two years with regards to my client?
 9 p r e marked as Exhibit M, as in "Mary."                  9 A . I could not tell you.
10 ( D e p o s i t i o n Exhibit M was                      10 Q . D o you know if it's more than one
11 p r e s e n t e d to the witness.)                       11 account?
12 B Y MR. VOLHEIM:                                         12 A . I don't know.
13 Q . A n d when you have a chance to review               13 Q . Okay. I'm going to be using the
14 Exhibit M, please let me know. I think you can skip      14 shorthand FDCPA. Is it your understanding or can we
15 the first letter, but, obviously, feel free to review    15 agree that when I say FDCPA, I'm referring to the Fair
16 whatever you'd like.                                     16 Debt Collection Practices Act?
17 A . Okay.                                                17 A . Ye s .
18 O k a y .                                                18 Q . J u s t for background, what is your
19     M R .              VOLHEIM: For the record,          19 familiarity with the FDCPA?
20 E x h i b i t M is some correspondence sent by           20 A . General.
21 F i n a n c e System of Toledo to our client.            21 Q . Have you had any training with regards to
22 B Y MR. VOLHEIM:                                         22 the FDCPA?
23 Q . I was asking you if the table you were               23 A . J u s t kind of self-training.
24 referring to appears on the January 15th, 2018,          24 Q . Okay. And when you say "self-training,"
                                                  Page 20                                                      Page 21
 1 what does that entail?                                1    M      R     .    GENTRY: Okay. Go ahead.
 2       A. Reviewing the FDCPA documents.              2  B Y  MR.   VOLHEIM:
 3       Q. Okay. Are you referring to the law          3 Q . Okay. I'm going to ask our court
 4 regarding the FDCPA, or what documents are you       4 reporter to hand you what's -- before we get to that,
 5 referring to?                                         5 I'm sorry.
 6       A. What's listed on the ACA webslte.            6 S o           in your role as client liaison, do you
 7       Q. Okay. Have you taken any class or do you 7 have direct contact with the entities that utilize
 8 hold any certifications with regards to the FDCPA?    8 Finance System of Toledo's services?
 9       A. N o .                                        9 A . Ye s .
10                    MR. GENTRY: I'm sorry. This s     10 Q . A n d we can get into specific examples,
11            Boyd Gentry just rejoining. I think the   11 b u t just kind of generally, when an entity places an
12            conference line cut me off or dropped me, 12 account or accounts with Finance System of Toledo,
13            so 1 dialed in. I think I missed about a  13 does it direct Finance System of Toledo about how it
14            minute there. I apologize for that.       14 wants Finance System to go about collecting on that
15                    MR. VOLHEIM: Do you need our      15 account?
16            court reporter to read back the last      16 A . I t would depend.
17            minute, or can we keep going?             17 Q . A n d what does it depend on?
18                    MR. GENTRY: Jim, I guess you're   18 A . T h e circumstance of that account or that
19            there on the ground. Do I need anything   19 client.
20            or -- I'm not sure what happened?         20 Q . Okay. So is it fair to say different
21                    MR. NOWAK: No, you're fine.       21 clients have different circumstances or different
22            These were just some background questions 22 requirements about how they want Finance System of
23           on her qualifications to understand the    23 Toledo to go about collecting their debt?
24            FDCPA.                                    24 A . Ye s .

                                    EcoScribe Solutions 888.651.0505
        Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 8 of 97. PageID #: 147


ROBIE GASTON vs FINANCE SYSTEM OF TOLEDO                                                                      Job 31004
Nancy Quiroga October 22, 2019                                                                              Pages 22..25
                                                   Page 22                                                        Page 23
 1         Q. A r e those circumstances or requirements      1    terms of how Finance System of Toledo wants -- excuse
2    outlined in any documentation?                          2    me. Strike that.
3          A. N o t necessarily.                             3              If there is a written agreement, will the
4          Q. O k a y. Are they sometimes outlined in any    4    terms of how the client wants the debt collected be in
5    documentation?                                          5    that written agreement?
6          A. I really don't know, to be honest.                        A. Sometimes.
7          Q. O k a y. So if I'm a hospital and I want       7          Q. O k a y. Well, let's get more specific,
8    Finance System of Toledo to collect debt on me, is      8    then, I suppose. I'm going to direct your attention
9    there an agreement between me and Finance System of     9    back to Exhibit M, and if you can grab that document
10    Toledo?                                                10    again and turn to the last page - -
11         A. Sometimes.                                     11         A. O k a y.
12         Q. B u t not always?                              12         Q. - - there Is a client name of EPNO, Inc.,
13         A. Correct.                                       13    Toledo. Did EPNO, Inc., Toledo engage Finance System
14         Q. I f there is an agreement, will the terms      14    of Toledo to collect debt on its behalf against my
15    of how I want my debt collected be within that         15    client?
16    agreement?                                             16         A. Ye s .
17                     MR. GENTRY: I'm sorry. This is        17         Q. O k a y. Is there an agreement -- a written
18              Boyd. I just want to, I guess, clarify.      18    agreement between EPNO, Inc., of Toledo, and -- excuse
19              Do you mean a written agreement? That's      19    me.
20             what you're referring to?                     20              Is there a written agreement between
21                     MR. VOLHEIM: Sure. We can             21    EPNO, Inc., of Toledo and Finance System of Toledo on
22              clarify.                                     22    how it wants its debt collected?
23    BY MR. VOLHEIM:                                        23          A. N o .
24          Q. I f there was a written agreement, are the    24          Q. I s there any written correspondence
                                                   Page 24                                                        Page 25
 1 between EPNO, Inc., Toledo, and Finance System of         1      A. I t appears to be a printout of the
 2 Toledo on how to collect the account listed on Exhibit    2 account and account notes.
 3 M?                                                        3      Q. O k a y. When was the debt associated with
 4       A. N o .                                            4 Exhibit F placed with Finance System of Toledo?
 5       Q. I ' m going to ask you to go to -- I'm           5      A. T h i s account was assigned on 7-23 of '13.
 6 going to direct your attention to what's been             6      Q. O k a y. So that would be July 23rd of
 7 pre-labeled or pre-marked as Exhibit F. And if our        7 2013?
 8 court reporter could hand you that, look through          8      A. Correct.
 9 Exhibit F and let me know when you've had a chance to     9      Q.  O k a y. Did Finance System of Toledo
 10 review that.                                             10 engage in debt collection activity against my client
 11                  (Deposition Exhibit F was               11 regarding this account?
 12           presented to the witness.)                     12       A. Ye s .
 13                  THE WITNESS: Okay.                      13       Q. O k a y. Was this account -- when this
 14                  MR. VOLHEIM: Okay. For the              14 account was placed with Finance System of Toledo, what
 15           record, Exhibit F has been pre-labeled         15 was the balance of the account?
 16            Defendant FST Produced Account note for       16       A. T h e assigned amount was 66.37.
 17           Client EPNO Hospital ER Physician.             17       Q. H o w much interest was assigned -- how
 18 BY MR. VOLHEIM:                                          18 much interest was assigned on this account at
 19       Q. H a v e you seen Exhibit F before today?        19 placement?
 20       A. Y e s .                                         20       A. Z e r o .
 21       Q. O k a y. When was the first time you saw        21       Q. H o w much in attorney lees was assigned
 22 Exhibit F?                                               22 with this account at placement?
 23       A. I don't really remember.                        23       A. Z e r o .
 24       Q. O k a y. What is Exhibit F?                     24       Q. H o w much court costs was assigned with - -


                                      EcoScribe Solutions 888.651.0505
      Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 9 of 97. PageID #: 148


ROBIE GASTON vs FINANCE SYSTEM OF TOLEDO                                                                   Job 31004
Nancy Quiroga October 22, 2019                                                                           Pages 26..29
                                                 Page 26                                                        Page 27
 1 a t placement with this account?                         1 amount that was put with Finance System of Toledo at
2 A . Zero.                                                 2 placement; is that correct?
3 Q . O k a y. How much miscellaneous fees was              3 A . Correct.
4 assigned with this account at placement?                  4 Q . O k a y. What does that amount -- what is
 5 A . Zero.                                                5 that comprised of?
 6 Q . H o w much contingency fees was assigned             6 A . T h e balance that EPNO sent over. I don't
 7 w i t h this account at placement?                       7 have the details.
 8 A . Zero.                                                8 Q . S o was any amount -- from the time
 9 Q . W a s there any amount added to the balance          9 Finance System of Toledo received this account until
10 o n this account at any lime that Finance System of      10 t h e time the account was satisfied, was any amount
11 To l e d o had the account other than 66.37?             11 added to the balance?
12        M     R     .     GENTRY: Objection.              12 A .        I cannot be certain.
13         G      o       ahead and answer.                 13 Q . I f any amount was added to the balance,
14        M     R     .     VOLHEIM: Just for clarity,      14 would it be reflected in these account notes?
15 B o y d , what is your objection?                        15 A . Ye s .
16        M     R     .     GENTRY: A s to -- you say       16 Q . O k a y. i n reviewing these account notes,
17 w a s there any amount added to this, and I              17 c a n you see any amount added to the balance of 66.37?
18 t h i n k it's a vague question about how the            18 A . N o .
19 $ 6 6 . 3 7 was derived. That's how I                    19 Q . O k a y. When was -- how long was this
20 u n d e r s t o o d it.                                  20 account with Finance System of Toledo?
21       M      R     .     VOLHEIM: Okay. Let me try       21 A . H o w long was it with Finance System of
22       t    o    clean it up, then.                       22 Toledo?
23 B Y MR. VOLHEIM:                                         23 Q . Ye s .
24 Q . T h e assigned amount, 66.37, that was the           24 A . S i n c e its assigned date of 7-23 of '13.
                                                  Page 28                                                       Page 29
 1 Q . O k a y. So was this account satisfied in             1 A . Correct.
 2 a n y way?                                                2 Q . A n d what purpose does it keep them for?
 3 A . T h e balance was paid,                              3 A . T h e consumer. You know, we like to keep
 4 Q . W h o was the balance paid by?                       4 accurate records, and the consumer likes to see what
 5 A , T h e r e was a 20 dollar payment made to the        5 h a s been paid on -- you know, what's in our system.
 6 client, to EPNO, and two payments made to                6 Q . A n d now you're speaking -- when you say
 7 Finance System of Toledo.                                 7 "consumer," are you speaking in general, or are you
 8 Q . O k a y. When was the last payment made to            8 speaking to my client, Roble Gaston?
 9 Finance System of Toledo?                                 9 A . I n general.
10 A . 1 0 - 2 4 of '17.                                    10 Q . O k a y. Did my client, Robie Gaston, ever
11 Q . A n d when that last payment was made to             11 a s k Finance System of Toledo to keep the account, this
12 Finance System of Toledo, what was the remaining         12 account open?
13 balance on the account?                                  13 A .       I wouldn't know.
14 A . Z e r o .                                            14 Q . O k a y. Is there anything reflected in
15 Q . O k a y. Was the account closed at that              15 these account notes that states my client asked
16 time?                                                    16 Finance System of Toledo to keep this account open?
17 A . N o .                                                17 A .       I did not see that.
18 Q . O k a y. Why was the account not closed if           18 Q . O k a y. So going back to it, my client
19 t h e balance was paid in full?                          19 paid this account in full on October 24th, 2017; is
20 A . Because the account is paid In full.                 20 that correct?
21 i t ' s zero.                                            21 A . H i s final payment, yes, 10-24 of '17.
22 Q . O k a y. S o does Finance System of Toledo           22 Q . A n d after that payment, the balance was
23 k e e p all the accounts that it has, whether they're    23 zero?
24 paid or not?                                             24 A . Correct.


                                    EcoScribe Solutions 888.651.0505
     Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 10 of 97. PageID #: 149


ROSIE GASTON vs FINANCE SYSTEM OF TOLEDO                                                                 Job 31004
Nancy Quiroga October 22, 2019                                                                         Pages 30..33
                                                 Page 30                                                      Page 31
 1    M    R     .     GENTRY: This is Boyd. I'm            1 I f this account was closed -- excuse me.
 2 n o t sure why you're spending so much time             2 Strike that.
3     o n      an account that is not at issue in          3 I f this account was paid in full on
4 y o u r remaining claim, which is the second             4 October 24th, 2017, then why is it listed on the
 5 l e t t e r of Exhibit M, right? The only               5 correspondence sent by Finance System of Toledo of
 6 t h i n g left - -                                      6 January 15th, 2018?
 7    M    R     .     VOLHEIM: It's background.           7 A . Because we provide accurate records for
 8    M    R     .     GENTRY: The only thing               8 our consumers.
 9 r e l e v a n t is the January 2018 letter.              9 Q . S o based on that testimony, then, is it
10     M    R      .    VOLHEIM: Right. And this           10 fair to say that any account my client ever had with
11 a c c o u n t is reflected on the January 2018          11 Finance System of Toledo, whether it was paid or not,
12 l e t t e r .                                           12 would be listed on this January 15th, 2018, letter?
13     M    R      .    GENTRY: The 66 dollar              13 A . N o .
14 a c c o u n t is?                                       14 Q . Okay. Well, how does Finance System of
15     M    R      .    VOLHEIM: Yeah, Boyd, it is.        15 Toledo determine which accounts will be listed and
16 W h y don't you look at line F -- or excuse             16 which ones won't?
17 m e , the top line of the January 15th,                 17 A . I t depends when it was paid; it depends
18 2 0 1 8 , letter.                                       18 on the list of accounts that were being worked at that
19     M    R      .    GENTRY: I'm sorry. I               19 particular time. There is a lot of variables.
20 m i s u n d e r s t o o d you. Go ahead.                20 Q . Okay. Well, I'm going to need to push
21 B Y MR. VOLHEIM:                                        21 back on that. I'm going to need to understand these
22 Q . O k a y. So your counsel is actually going          22 variables.
23 t o make my point for me here. Excuse me. Strike        23 S o at what point, how long -- if an
24 that.                                                   24 account's paid, how long would Finance System of
                                                 Page 32                                                      Page 33
   Toledo continue to send correspondence regarding that    1 Q . T h a t account, as you testified, was paid
2 account?                                                 2 on October 24th, 2017. So my question is how long,
3 A , I t truly depends. It just truly depends.            3 after an account is paid in full, will Finance System
4 Q . N o , I understand it depends. But I'm               4 o f Toledo still continue to send correspondence on it?
5 trying to understand what it depends on.                 5 A . I n using this example of this table, the
6 A . I f I use - -                                        6 accounts that are paid on this table will remain there
7      M R .          GENTRY: Wait a minute,               7 until the other accounts are paid. They're worked as
8 N a n c y , that's not a question. Please                 8 a group.
9 w a i t for a question.                                   9 Q . Okay. Let me make sure I understand
10     T H E           WITNESS: Okay.                      10 that. If you go down to the second account included
11     M R .           GENTRY: lie said he's trying        11 i n the January 15th, 2018, letter, there is an account
12 t o understand what it depends on, but                  12 for Alistar Disposal.
13 t h a t ' s not a question. Let him formulate           13 W h a t does Alistar Disposal have to do
14       a    question, please.                            14 with any of the other accounts on this list?
15 B Y MR. VOLHEIM:                                        15 A . I t was a debt that was owed.
16 Q . What does it depend on?                             16 Q . Okay. Who was it owed to?
17 A . Again, there are many variables.                    17 A . Alistar Disposal.
18 Q . Okay. I believe you stated one of those             18 Q . Based on your knowledge, does Allstar
19 variables is when the debt is paid; is that correct?    19 Disposal have any relationship whatsoever with Toledo
20 A . I ' m going to use -- yes. But I will use           20 Clinic, Inc.?
21 t h e example of the accounts that are on that table.   21 A . N o .
22 Q . Okay. So let's start with the top one,              22 Q . Based on your knowledge, does Allstar
23 EPNO, Inc., of Toledo.                                  23 Disposal have any relationship at all with EPNO, Inc.,
24 A . Okay.                                               24 o f Toledo?

                                    EcoScribe Solutions 888.651.0505
     Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 11 of 97. PageID #: 150


ROBIE GASTON vs FINANCE SYSTEM OF TOLEDO                                                             Job 31004
Nancy Quiroga October 22, 2019                                                                     Pages 34..37
                                                 Page 34                                                 Page 35
 1 A . N o t to my knowledge, no.                         1 t e s t i m o n y that any account on this letter
 2 Q . S o if Allstar Disposal, to your                   2   w i t h a zero balance is included because
 3 knowledge, doesn't have any relationship with those    3    t h e collector decided to group those
 4 entities, why is it included on this list?             4 a c c o u n t s together?")
 5 A . Because the accounts are grouped                   5     T    H     E    WITNESS: Yes.
 6 together.                                              6 B Y MR. VOLHEIM:
 7 Q . W h o groups them together?                        7 Q . A n d why did a collector decide to group
 8 A . O u r software.                                    8 these accounts together?
 9 Q . W h o makes the decision to have your               9 A . A s I stated, they work the accounts
10 software group them together?                          10 together.
11 A . A collector.                                       11 Q . W h a t is the name of the collector that
12 Q . Finance System of Toledo?                          12 was working these accounts?
13 A . Ye s .                                             13   A . There were probably several.
14 Q . Okay. So is it your testimony that any             14 Q . Okay. So if there were several
15 account on this letter with a zero balance is included 15 collectors working this account, which one made the
16 because the collector decided to group those accounts 16 decision to group them together?
17 together?                                              17 A . I can't tell you exactly.
18 A . Okay. Can you repeat that again?                   18 Q . D i d Finance System of Toledo group these
19      M R .             VOLHEIM: Sure. Ms. Court        19 accounts together with the permission of Allstar
20 R e p o r t e r , can you please read back that        20 Disposal?
21 q u e s t i o n .                                      21 A .       I don't know.
22 ( C o u r t Reporter read back the                     22 Q . D i d Finance System of Toledo group these
23 f o l l o w i n g :                                    23 accounts together with the permission of Toledo
24 " Q u e s t i o n : So is it your                      24 Clinic, Inc.?
                                                 Page 36                                                 Page 37
 1 A . I don't know.                                       1 A . Yes.
 2 Q . D i d Finance System group these accounts           2 Q . When did you first see Exhibit L?
 3 together with the permission of EPNO, Inc.             3 A . I don't remember.
 4 A . I do not know.                                     4 Q . Okay. What is Exhibit L?
 5 Q . D o e s Finance System of Toledo have any          5 A . It's the -- what we refer to as a header
 6 records, either written or otherwise, which would tell  6 account.
 7 you if they had permission to group these accounts      7 Q . A n d for clarity, what is a header
 8 together?                                               8 account?
 9 A . N o t to my knowledge.                              9 A . It's the main account that holds the --
10 Q . S o did my client -- other than the debts          10 holds the listing of accounts.
11 listed or the accounts listed on the January 15th,     11 Q . Okay. And what -- would this header
12 2018, correspondence, did my client have any other     12 account have listed all the accounts that
13 accounts placed with Finance System of Toledo?         13 Finance System of Toledo had with respect to my
14 A . I really don't know.                               14 client?
15     M     R    .     VOLHEIM: Okay. I'm going          15 A . N o t necessarily.
16 t o          ask you to turn to what's been            16 Q . Okay. What -- what accounts would not be
17 p r e -marked as Exhibit L.                            17 listed there?
18 ( D e p o s i t i o n Exhibit L was                    18 A . I f he had other accounts that were paid
19 p r e s e n t e d to the witness.)                     19 and were not were not in this time frame, you know.
20     T    H     E      WITNESS: Okay.                   20     M R .          VOLHEIM: All right. Just
21 B Y MR. VOLHEIM:                                       21 o n e moment, please.
22 Q . Exhibit L is Defendant Finance System of           22     M R .          GENTRY: Nancy, do you need
23 Toledo Produced Account Notes for Various Accounts. 23         a     break? We have been going for about an
24 H a v e you seen Exhibit L before today?               24 h o u r now.

                                    EcoScribe Solutions 888.651.0505
      Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 12 of 97. PageID #: 151


ROBIE GASTON vs FINANCE SYSTEM OF TOLEDO                                                                  Job 31004
Nancy Quiroga October 22, 2019                                                                          Pages 38..41
                                                  Page 38                                                     Page 39
 1    T     H    E     WITNESS: No, I'm okay.                 1    D    o      you agree with me on that?
2 T h a n k you.                                             2 A . Correct.
3     M      R    .   GENTRY: Okay. Speak up if              3 Q . O k a y. Other than those five accounts,
4 y o u do. Just speak up.                                   4 a r e there any other accounts placed with
5     T     H    E     WITNESS: Okay.                        5 Finance System of Toledo regarding my client that was
6 B Y MR. VOLHEIM:                                           6 listed in Exhibit L?
7 Q . I n reviewing Exhibit L -- strike that.                7 A .         I don't know.
8 N o w , in reviewing Exhibit L, are there                  8      M     R      .   GENTRY: I believe your
9 a n y accounts that Finance System of Toledo had placed    9 q u e s t i o n was in the affirmative, that
10 with it regarding my client that are not listed on        10 " a r e " listed, is that what you said, or
11 Exhibit -- excuse me, the ledger that we have been        11 " a r e not"? I wasn't sure if that was a
12 speaking about?                                           12 c o n t r a c t i o n .
13     M     R      .   GENTRY: Objection. I'm               13 B Y MR. VOLHEIM:
14 n o t sure I understand that.                             14 Q . D o e s Exhibit L contain any accounts that
15      G      o      ahead if you understand that,          15 a r e not listed on Exhibit M?
16 N a n c y .                                               16 A .         I don't know.
17     T     H    E     WITNESS: No, I was going to          17 Q . O k a y. Well, can you -- would reviewing
18 a s k if you could rephrase it or repeat                  18 Exhibit L tell you the answer to that question?
19 i t .                                                     19 A . N o t necessarily.
20 B Y MR. VOLHEIM:                                          20 Q . O k a y. Why is that?
21 Q . O k a y. S o you're going to have to look at          21 A . B e c a u s e the accounts -- there are a
22 both Exhibit M and Exhibit L together. Directing your     22 different set of account numbers that -- what I have
23 attention to Exhibit M, there are five accounts listed    23 i n Exhibit L is just a header number, and -- and
24 o n the ledger we have been speaking about.               24 notes, and I don't have the actual trailer numbers
                                                   Page 40                                                    Page 41
1 that fall under the header number for each of those        1 A . Ye s .
2 accounts on the list in M.                                 2 Q . Wo u l d there be header account notes for
3       Q. I s there a document that would say the           3 each of those clients regarding my client?
4 trailer numbers?                                           4 A . T h a t ' s -- yes. That's what Exhibit L is.
5       A. N o , not to my knowledge.                        5 Q . D i d my client request to be sent the
6       Q. S o how would Finance System of Toledo            6 correspondence dated January 15th, 2018?
7 know which accounts are tied in with the header            7 A .          I will have to read through these notes.
8 account?                                                   8                     (Pause.)
9                   MR. GENTRY: Yo u mean the                9                     THE  WITNESS: I do not see that,
10           particular header account you're talking        10              no.
11           about, right, the record?                       11 BY MR. VOLHEIM:
12                   MR. VOLHEIM: Yes.                       12        Q. O k a y. So if an account is paid in
13                   THE WITNESS: So it would be             13 full -- I'll direct your attention to January 15th,
14           the -- the account numbers that would be        14 2018, correspondence, Exhibit M. Would you agree with
15           associated with the -- the client's             15 me that there are three different accounts listed on
16           account number. I would have to look it         16 this correspondence -- correspondence, which are paid
17           up.                                             17 in full?
18 BY   MR.  VOLHEIM:                                        18                     MR. GENTRY: Object to the
19       Q. W o u l d EPNO, Inc., of Toledo have a           19              form. It appears there were two
20 different client account number than Allstar Disposal?    20              questions in one.
21        A. Y e s .                                         21 BY MR. VOLHEIM:
22        Q. W o u l d those numbers -- would EPNO and       22        Q. O n the Exhibit M correspondence are there
23 Allstar's client account numbers be different than        23 three different accounts which have been paid in full
24 that of Toledo Clinic, Inc.?                              24 listed?


                                     EcoScribe Solutions 888.651.0505
      Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 13 of 97. PageID #: 152


ROBIE GASTON vs FINANCE SYSTEM OF TOLEDO                                                                    Job 31004
Nancy Quiroga October 22, 2019                                                                            Pages 42..45
                                                     Page 42                                                     Page 43
 1 A . Ye s .                                                   1 t e s t i m o n y . Thank you.
2 Q . A n d those three accounts are from three                2 B Y MR. VOLHEIM:
3 different creditors; is that correct?                        3 Q . W h o sent the letter dated January 15th,
4 A . E P N O , Mister, and Toledo Clinic, yes.                4 2018?
5 Q . I f those three accounts were paid in                     5 A . W h o sent it?
6 full, then why were they listed on the January 15th,          6 Q . Correct.
7 2018, correspondence?                                        7 A . I t was generated and sent by Finance
 8 A . Because it's giving him an accurate                      8 System and our mall service.
 9 description of the account history.                          9 Q . A n d who is Finance System of Toledo's
10 Q . I s it your testimony that any                          10 mail service that sent this letter?
11 correspondence which Finance System of Toledo sends,        11 A . Renkim.
12 i t will give an update of any accounts that are placed     12 Q . H o w long has Renkim been the letter
13 with it?                                                    13 sender for Finance System of Toledo?
14      M      R    .    GENTRY: Objection. Asked              14 A . I ' m going to say over five years. I
15 a n d answered.                                             15 can't give you a definite.
16 B Y MR. VOLHEIM:                                            16 Q . S u r e . And in that five-year period,
17 Q .       Yo u can answer.                                  17 approximately, has Renkim been the exclusive
18  M        R .      GENTRY: Go ahead, Nancy.                 18 letter-sender of Finance System of Toledo?
19    T     H     E     WITNESS: You're saying                 19 A . Ye s .
20 " a n y , " so it's very broad and ...                      20 Q . D o e s Renkim send its letters at the
21    M     R      .   GENTRY: She already                     21 direction and benefit of Finance System of Toledo?
22 t e s t i f i e d t o this. I'm not - -                     22 A , Ye s ,
23    M      R     .    VOLHEIM: Boyd, with ail                23 Q . D o e s Renkim send -- strike that.
24 r e s p e c t , I'm not interested in your                  24     S o       it is your testimony that
                                                     Page 44                                                      Page 45
 1   Finance System of Toledo created -- or, excuse me,        1 A . Uh-huh.
 2   decided what went into the letter dated January 15th,     2 Q . However, my question is did an attorney
 3   2018?                                                     3 a t any point review the template used for the January
 4         A. Ye s .                                           4 15th, 2018, correspondence?
 5         Q. W h o at Finance System of Toledo decided        5    A .       Ye s .
 6   that?                                                     6 Q . D i d the attorney review that prior to the
 7         A. I t ' s a management decision.                   7 January 15th, 2018, correspondence being sent?
 8         Q. O k a y. Who -- do you know what                  8 A . No.
 9   Individuals in management would have made that             9 Q . M r . Parker, to your knowledge, is he an
10    decision?                                                10 attorney?
11          A. I t would have been myself, Amy Pfeiffer,       11 A . N o .
12    and Randy Parker.                                        12 Q . T o your knowledge, does Mr. Parker own
13          Q. O k a y. And what is Mr. Parker's title?        13 any -- excuse me. Strike that.
14          A. H e ' s the owner.                              14    T o       your knowledge, does Mr. Parker have
15          Q. O k a y. And I do not want to know the          15 any certification or special training with regards to
16    contents of any communications you would have had with   16 the FOCPA?
17    an attorney, but did an attorney assist in preparing     17 A . N o t to my knowledge.
18    the template used for the January 15th, 2018,            18 Q . Okay. To your knowledge, does -- and,
19    correspondence?                                          19 again, I apologize if I mispronounce this. Does
20          A. Rephrase that a little bit for me.              20 Ms. Pfeiffer, is she an attorney?
21          Q. S u r e . I want to be very clear. 1 do not     21   A     .   No.
22    want to know about the substance of any conversations    22 Q . T o your knowledge, does Ms. Pfeiffer have
23    that you or Finance System of Toledo had with any        23 any advanced training or certification when it comes
24    attorney.                                                24 t o the Fair Debt Collection Practices Act?

                                       EcoScribe Solutions          888.651.0505
      Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 14 of 97. PageID #: 153


ROBIE GASTON vs FINANCE SYSTEM OF TOLEDO                                                                 Job 31004
Nancy Quiroga October 22, 2019                                                                         Pages 46..49
                                                  Page 46                                                    Page 47
 1 A . Not to my knowledge.                                1letter prior to it being sent?
 2 Q . Would anyone other than yourself,                   2 A . I wouldn't know.
 3 Ms. Pfeiffer, or Mr. Parker have reviewed the template  3 Q . O k a y. I'm going to ask you to pull out
 4 used to send -- the template used for the January       4 what's been pre-marked as Exhibit G, as in "girl."
 5 15th, 2018, correspondence prior to it being sent?     5 A . G.
 6 A . Let me see if I understand your question.          6 Q . G as in "girl."
 7 Q . O f course.                                        7 ( D e p o s i t i o n Exhibit G was
 8 A . When we create letters, are you asking if          8 p r e s e n t e d to the witness.)
 9 someone other than the three of us review them before 9      T    H      E      WITNESS: Okay.
10 they go to print?                                      10    M      R      .    VOLHEIM: For the record,
11 Q . Yeah. We can start more generally, yes.            11 E x h i b i t G is Defendant Finance System of
12 That would be my question.                             12 T o l e d o Produced Accounts Notes for Client
13 A . Okay. Yes, someone does.                           13 A l l s t a r Disposal and Recycling.
14 Q . Okay. Who else would review the                    14 B Y MR. VOLHEIM:
15 templates before they go to print?                     15 Q . H a v e you seen Exhibit G before today?
16 A . James Nowak.                                       16 A , Ye s .
17 Q . Okay. Regarding specifically the                   17 Q . O k a y. What is Exhibit G?
18 template used for the January 15th, 2018, letter, did  18 A . I t is the printout of the Alistar
19 anyone other than yourself, Mr. Parker, or             19 Disposal account.
20 Ms. Pfeiffer review the template prior to it being     20 Q . Okay. When was that account placed with
21 sent?                                                  21 Finance System of Toledo?
22 A . I don't know.                                      22 A . 5 - 1 8 of 115.
23 Q . D o you know whether or not Mr. Nowak              23 Q . A n d when was that account satisfied?
24 reviewed the template for the January 15th, 2018,      24 A . T h a t was 7-27 of '17.
                                                  Page 48                                                    Page 49
 1 Q . Okay. And what was the balance on the                1 A . No.
2 date that this account was assigned?                      2 Q . Okay. So in the approximately two years
3 A . 1 5 7 dollars.                                        3 and two months that this account -- from the time this
4 Q . Okay. How much interest was placed - -                4 account was placed with Finance System of Toledo to
5 strike that.                                              5 the time it was satisfied, nothing had been added to
 6 H o w much interest was on this account                  6 the balance?
 7 when it was placed with Finance System of Toledo?         7 A . Correct.
 8 A . Zero.                                                 8 Q . Okay. When this account was placed by
 9 Q . I s it fair to say -- for time                        9 Allstar Disposal, did it direct Finance System of
10 constraints, is it fair to say that zero dollars in      10 Toledo as to whether or not it should collect
11 interest, attorney fees, court fees, miscellaneous       11 interest?
12 lees, contingency fees, all of that would be zero at     12 A . I don't know.
13 the time of placement with Finance System of Toledo?     13 Q . I s there a written agreement between
14 A . Correct.                                             14 Alistar Disposal and Recycling and Finance System of
15 Q . Okay. What date was this account -- and              15 Toledo that would cover collection of this debt?
16 I think you -- I apologize. I know you stated it, but    16 A . N o .
17 just for clarity, this account was satisfied on July     17 Q . W a s there any direction or communication,
18 27th, 2017?                                              18 whether verbal or not -- excuse me, whether written,
19 A , Ye s .                                               19 verbal, or otherwise, as to how Finance System of
20 Q . Okay. When this account was satisfied on             20 Toledo should collect this Allstar Disposal and
21 July 27th, 2017, had any interest, attorney's fees,      21 Recycling account?
22 court costs, contingency fees, miscellaneous fees, had   22 A . N o .
23 anything been added to the balance at the time the       23 Q . A t the time that Finance System of Toledo
24 debt was satisfied?                                      24 sent the January 15th, 2018, correspondence, had it

                                     EcoScribe Solutions 888.651.0505
     Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 15 of 97. PageID #: 154


ROSIE GASTON vs FINANCE SYSTEM OF TOLEDO                                                                    Job 31004
Nancy Quiroga October 22, 2019                                                                            Pages 50..53
                                                   Page 50                                                      Page 51
 1 added any interest or other fees regarding the Allstar     1 interest or other fees regarding the Mister Disposal
2 Disposal account?                                           2 account against my client?
3 A . No.                                                     3 A . I ' m not sure.
4 Q . A t the time it sent the January 15, 2018,              4 Q . O k a y. The account was paid in full - -
5 correspondence, did it have the legal ability to add        5 excuse me, strike that.
6 a n y interest or other fees?                               6 T h e account was satisfied in full,
 7 A .       I don't know.                                    7 correct?
 8     M     R     .    GENTRY: Objection as to               8 A . Ye s .
 9 l e g a l ability.                                         9 Q . S o you're not sure if Finance System of
10 B Y MR. VOLHEIM:                                           10 Toledo was going to collect any amount on this account
11 Q . A t the time Finance System of Toledo sent             11 g o i n g forward?
12 t h e January 15, 2018, correspondence, did it have any    12       M     R      .  GENTRY: Objection. That
13 intention of adding any interest or other charges of       13 w a s n ' t the question.
14 a n y kind to the Ai!star Disposal account?                14       B     u    t   you can answer that
15      M    R       .   GENTRY: Objection as to              15 q u e s t i o n .
16 t h e "it." I think "it' as the subject is                 16       T     H    E    WITNESS: Zero is zero,
17 v a g u e .                                                17      s o
18 B Y MR. VOLHEIM:                                           18 B Y MR. VOLHEIM:
19 Q . D i d you understand my question, ma'am?               19 Q . S o can I take from your answer that
20 A . C a n you say It over?                                 20 Finance System of Toledo has no intention of
21 Q . S u r e . Of course. At the time                       21 collecting anything further on the Allstar Disposal
22 Finance System of Toledo sent the January 15th, 2018,      22 account?
23 correspondence, did Finance System of Toledo have any      23       M      R     .  GENTRY: Objection as to
24 intention of adding -- excuse me, of collecting            24 f o r m when you use the word 'further."
                                                    Page 52                                                      Page 53
 1      G      o       ahead.                                  1 A .         I t -- no.
 2     T    H    E        WITNESS: The client settled         2 Q . I ' m going to ask you to turn to what's
 3 t h a t account in full so ...                             3 been
                                                                  p r e -marked Exhibit I.
 4 B Y MR. VOLHEIM:                                           4 ( D e p o s i t i o n Exhibit I was
 5 Q . O k a y. So does Finance System of Totedo              5 p r e s e n t e d to the witness.)
 6 collect debts that are resolved in full?                   6      T      H       E    WITNESS: Okay. Can we take
 7 A . No.                                                     7       a        few-minute break here?
 8 Q . O k a y. And so the Allstar Disposal debt               8     M       R      .    VOLHEIM: O f course, how
 9 w a s resolved in full, correct?                            9 l o n g would you like?
10 A . Correct,                                               10      T      H      E     WITNESS: 1 0 minutes, 5, 10
11 Q . O k a y. And it was resolved in full by the            11 m i n u t e s .
12 time the January 15th, 2018, correspondence was sent?      12      M       R       .   VOLHEIM: That sounds great.
13 A . Correct.                                               13 W e ' l l pick back up at 12:35. H o w about
14 Q . O k a y. So my question, again, at the time            14 t h a t ?
15 that correspondence was sent, did Finance System of        15      T      H      E      WITNESS: Agree. Thank you.
16 Toledo have any intent of collecting any further           16        (       A       brief recess was had.)
17 amount, whether for balance, interest, attorney fees,      17 B Y MR. VOLHEIM:
18 o r other from my client?                                  18 Q .           W e just took a break. During that
19 A . N o .                                                  19 b r e a k -- I don't want to know the substance of any
20     M     R     .      GENTRY: Objection. Asked            20 conversation you had, but did you speak to anybody
21 a n d answered.                                            21 a b o u t your testimony here today?
22 B Y MR. VOLHEIM:                                           22 A . N o .
23 Q . F o r the record, can you repeat your                  23 Q . O k a y. A n d you understand that we are
24 answer, please?                                            24 b a c k under oath; is that correct?

                                     EcoScribe Solutions 888.651.0505
     Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 16 of 97. PageID #: 155


ROBIE GASTON vs FINANCE SYSTEM OF TOLEDO                                                                 Job 31004
Nancy Quiroga October 22, 2019                                                                         Pages 54..57
                                                  Page 54                                                    Page 55
 1 A . Ye s .                                                1 Q . Okay. And is there -- as we currently
2 Q . Okay. So where we left off, I think I                 2 s i t today, is still there a balance on this account?
3 was asking you to take a look at what's been               3 A . Ye s .
4 pre-marked Exhibit I as in "igloo."                       4 Q . Okay. And what is that balance?
5 C o u l d you go ahead and pull that document             5 A . $734.16.
6 out.                                                      6 Q . Okay. So the balance is slightly less
7 A . Ye s , I have it here.                                7 than when it was assigned to Finance System; is that
8 Q . Great. And have you seen this document                8 correct?
9 before today?                                             9 A . Correct.
10 A . Ye s .                                               10 Q . Okay. And is that the result of a
11    M     R     .    VOLHEIM: For the record,             11 payment being made?
12 E x h i b i t I is Defendant Finance System of           12 A . Ye s .
13 T o l e d o Produced Accounts Notes for Toledo           13 Q . Okay. When was the payment made?
14 C l i n i c , Inc., Reference No. 27962730001.           14 A . 10-24-17.
15 B Y MR. VOLHEIM:                                         15 Q . Okay. And do you know who paid that
16 Q . I s this an account that was placed by               16 payment?
17 Toledo Clinic with Finance System to collect with        17 A . I can tell you it was made to Finance
18 regards to my client?                                    18 System, but, no, I do not know who made It.
19 A . Ye s .                                               19 Q . Okay. So you're not aware whether or
20 Q . A n d what was the date of placement?                20 not, excuse me, my client was the one who made that
21 A . M a y 6th of '16.                                    21 payment?
22 Q . Okay. And what was the balance when this             22 A . N o , I don't really know.
23 was first placed with Finance System of Toledo?          23 Q . Okay. Would the party who made the
24 A . $768.93.                                             24 payment be listed in these account notes?
                                                  Page 56                                                    Page 57
1 A . Possibly, but I don't -- let me look.                  1account, at the time the January 15th, 2018, letter
2 Q . I guess 111 direct your attention                     2 was sent, what was the principal balance?
3 through these account notes, and I believe it's on the    3 A . 734.16.
4 same page. There is a couple of entries from              4 Q . Okay. And how much interest was added at
5 10-24-2017, about the middle of the last page.            5 the time the letter was sent?
6 D o           you see those entries?                      6 A . Zero.
7 A . L e t me flip there. 10-24 of '17, yes.                7 Q . A n d how much under the category of Other
8 Q . Okay. Does anything in those two entries               8 was Finance System of Toledo seeking to collect?
 9 tell you who made the payment?                            9 A . A s a snapshot of this letter?
10 A . N o .                                                10 Q . Correct.
11 Q . O k a y. So I know we established this on            11 A . 734.16 on that account.
12 the other accounts, but just for clarity, at the date    12 Q . Okay. From January 15th, 2018, to the
13 that this account was placed with Finance System of      13 current, has any additional amount been added to the
14 Toledo, there was no interest, attorney fees, court      14 value of $734.16?
15 costs, judgment interests, miscellaneous fees, or        15 A . N o .
16 contingency fees at placement; is that correct?          16 Q . A t the time the January 15th, 2018,
17 A . T h a t is correct.                                  17 correspondence was sent, did Finance System of Toledo
18 Q . O k a y. And as the balance currently sits,          18 intend to add any interest with regards to this
19 t o your knowledge, have any of those fees that I just   19 account?
20 listed been added to the balance?                        20 A . This is a snapshot at that time, so no.
21 A , N o t to my knowledge.                               21 Q . D i d Finance System of Toledo, at the time
22 Q . O k a y. Directing your attention back to            22 this letter was sent, intend to add any other charges
23 Exhibit M, with respect to this account, which would     23 when this correspondence was sent?
24 b e the third from the -- which would be the middle      24 A . Again, it's a snapshot at this time of

                                     EcoScribe Solutions 888.651.0505
     Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 17 of 97. PageID #: 156


ROSIE GASTON vs FINANCE SYSTEM OF TOLEDO                                                                  Job 31004
Nancy Quiroga October 22, 2019                                                                          Pages 58..61
                                                  Page 58                                                      Page 59
 1 zero.                                                     1 A . Ye s .
2 Q . S o is the answer no?                                  2 Q . O k a y. Is there anything in this
3 A . No.                                                    3 correspondence from January 15th, 2018, which defines
 4 Q . I ' m sorry. Just for clarity, you're                 4 what the word "Other" entails?
 5 agreeing with me that the answer is no?                   5 A . N o , it doesn't.
 6 A . Ye s .                                                6 Q . I ' m sorry. Go ahead. I did not mean to
 7 Q . O k a y. I think we got that clear.                   7 c u t you off.
 8     S o      with respect -- with respect to this          8 A . N o , no. That's line. Go ahead.
 9 letter, would you agree with me that the term              9 Q . O k a y. I believe your answer was no,
10 "principal" is pretty clear as to what the meaning of     10 correct?
11 t h e word "principal" is?                                11 A . Correct.
12      M    R     .     GENTRY: Objection.                  12 Q . O k a y. How would a consumer receiving
13       G      o       ahead.                               13 this letter dated January 15th, 2018, know what was
14      T    H     E     WITNESS: Yeah, to me.               14 comprised in the word "Other"?
15 B Y MR. VOLHEIM:                                          15 A . I t ' s zero.
16 Q . O k a y. What does it mean to you?                    16      M    R     .    GENTRY: Objection.
17 A . I t means that's the balance due.                     17       G       o     ahead, Nancy. Go ahead.
18 Q . O k a y. Next column over, Interest, what             18      T    H     E    WITNESS: It's zero. Just
19 does that mean to you?                                    19 " z e r o " means zero.
20 A . Interest. It means additional monies.                 20 B Y MR. VOLHEIM:
21 Q . O k a y. Next column over, what does the              21 Q . O k a y. Is there anything in this
22 term "Other" mean to you?                                 22 correspondence which states what could be added under
23 A . I t could be anything else.                           23 t h e category of Other?
24 Q . I t could be anything else?                           24 A . N o .
                                                   Page 60                                                     Page 61
 1 Q . A t the time this correspondence was                  1 A . No.
 2 s e n t -- strike that.                                   2 Q . D i d Toledo Clinic, Inc., instruct
 3 W i t h regards to this account ending in                 3 Finance System of Toledo to collect any interest on
 4 001 -- and actually, strike that.                         4 t h i s account?
 5 W i t h regards to the account, client                     5 A . N o t to my knowledge.
 6 reference number 27962730001, was there -- is there or     6 Q . T o your knowledge, did Toledo Clinic,
 7 w a s there an agreement between Finance System of         7 Inc., instruct Finance System of Toledo to collect any
 8 Toledo and Toledo Clinic, Inc., regarding the              8 attorney fees, court costs, judgment interest,
 9 collection of this account?                                9 miscellaneous fees, or other fees with regards to this
10       M      R      .   GENTRY: You mean written          10 account?
11 a g r e e m e n t or just any agreement?                  11 A . N o t to my knowledge.
12      M       R      .   VOLHEIM: Thank you. Let's         12 Q . I s there anyone other than you that would
13 s t a r t with written.                                   13 have knowledge of whether or not Finance System of
14 B Y MR. VOLHEIM:                                          14 Toledo was instructed to collect those amounts?
15 Q . W a s there any written agreement which               15 A . N o .
16 would cover the collection of this account?               16 Q . W e r e you instructed to collect those
17 A . N o .                                                 17 amounts by Toledo Clinic, Inc.?
18 Q . I s there any written agreement or                    18 A . T h e 734.16?
19 correspondence in which Finance System of Toledo          19 Q . I ' m sorry. Yes, other than the 734.16,
20 directed -- strike that. I'm confusing my parties.        20 were you instructed by Toledo Clinic, Inc., to collect
21     I s         there any correspondence, whether         21 a n y other amount?
22 written or otherwise, in which Finance System of          22 A . N o .
23 Toledo was instructed by Toledo Clinic, inc., on how      23 Q . Okay. And t r y to make this quick.
24 t o collect on this debt?                                 24 I f you could pull out what's been pre-marked as

                                     EcoScribe Solutions 888.651.0505
      Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 18 of 97. PageID #: 157


ROBIE GASTON vs FINANCE SYSTEM OF TOLEDO                                                                      Job 31004
Nancy Quiroga October 22, 2019                                                                              Pages 62..65
                                                     Page 62                                                      Page 63
 1 Exhibit H.                                                   1 Q . O k a y. Do you know who this account was
 2 ( D e p o s i t i o n Exhibit H was                          2 satisfied by?
 3 p r e s e n t e d to the witness.)                           3 A . N o , I do not.
4      T     H     E    WITNESS: Okay.                         4 Q . I t looks like a m I reading it
5      M     R     .    VOLHEIM: For the record,               5 correctly that the account was satisfied on July 27th,
 6 E x h i b i t H is entitled Defendant Finance               6 2017?
 7 S y s t e m of Toledo Produced Account Notes                 7 A .        I believe it was 8-2 of -- well, yes.
 8 f o r Toledo Clinic, Inc., Reference                         8 7-27 of '17, correct.
 9 No.28093807001.                                              9 Q . O k a y. Directing your attention to the
10 B Y MR. VOLHEIM:                                            10 t o p of that page, or towards the top of that page, is
11 Q . H a v e you ever seen this document before              11 there anything in these account notes that would state
12 today?                                                      12 w h o made the payment on July 27th, 2017?
13 A . Y e s .                                                 13 A . N o .
14 Q . D o e s this document reflect an account                14 Q . O k a y. A t the time this account was
15 t h a t was placed by Toledo Clinic with Finance System     15 satisfied on July 27th, 2017, what was the balance?
16 o f Toledo to collect with regards to my client?            16 A . $69.13.
17 A . Y e s .                                                 17 Q . O k a y. And that was the same balance that
18 Q . W h a t was the date of placement?                      18 w a s put with Finance System of Toledo at placement on
19 A . 6 - 1 8 of '16.                                         19 June 18th, 2017; is that correct?
20 Q . A t the time this account was placed, what              20 A . S a y that again. I'm sorry.
21 w a s the balance?                                          21 Q . S u r e . The balance that was satisfied on
22 A . $69.13.                                                 22 July 27th, 2017, of $69.13, is that the same balance
23 Q . W a s this account satisfied?                           23 amount that was placed with Finance System of Toledo
24 A . Y e s .                                                 24 o n June 18th, 2016?
                                                     Page 64                                                       Page 65
 1 A . Ye s .                                                   1 A n y information obtained will be used for that
 2 Q . O k a y. And as we've done on the other                 2 purpose."
 3 ones, I just want to go through.                            3      D o        you agree with my reading of that
 4    A t        the time this account was placed,             4 statement?
 5 Finance System of Toledo was not seeking collection on      5 A . Ye s .
 6 a n y interest, attorney fees, court costs,                 6 Q . W h e n Finance System of Toledo sent this
 7 miscellaneous fees, or other fees; is that correct?         7 statement dated January 15th, 2018, was it attempting
 8 A . Correct.                                                 8 t o collect a debt from my client?
 9 Q . A n d at the time -- directing your                      9 A . Ye s .
 10 attention back to the Exhibit M, at the time the           10 Q . Finally, directing your attention to - -
 11 January 15th, 2018, correspondence was sent, did           11 I ' m going to ask you to take a look at what's been
 12 Finance System of Toledo have any intent to collect        12 p r e -marked as Exhibit J, as in "John."
 13 a n y money from my client with regards to this account?   13 ( D e p o s i t i o n Exhibit J was
 14 A . I t ' s a zero balance. No.                            14 p r e s e n t e d to the witness.)
 15 Q . S o is -- asking you yes or no, at the                 15      T     H     E     WITNESS: Okay.
 16 time the correspondence was sent regarding this            16      M     R     .    VOLHEIM: For the record,
 17 account, did Finance System of Toledo have any             17 E x h i b i t J is Defendant Finance System of
 18 intention of collecting any money?                         18 T o l e d o Produced Account Notes for Toledo
 19 A . N o . On that particular account.                      19 C l i n i c , Inc., reference No. 200095786160
 20 Q . O k a y. Directing your attention to page 1            20 1 9 5 4 .
 21 o f the January 15th, 2018, correspondence, would you      21 B Y MR. VOLHEIM:
 22 look at the bottom of that correspondence?                 22 Q . H a v e you seen this document before today?
 23 R i g h t above the -- there is a sentence                 23 A . Y e s .
 24 which says, 'This is an attempt to collect a debt.         24 Q . Directing your attention to the top of


                                       EcoScribe Solutions 888.651.0505
     Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 19 of 97. PageID #: 158


ROBIE GASTON vs FINANCE SYSTEM OF TOLEDO                                                                Job 31004
Nancy Quiroga October 22, 2019                                                                        Pages 66..69
                                                 Page 66                                                     Page 67
 1 this document, this document -- excuse me.              1 M R .       VOLHEIM: Counsel, we're
2 A r e these the account notes for a debt                 2 going to want some clarity as to all of
3 placed with Finance System of Toledo by the Toledo       3 the account notes. I think they all
 4 Clinic?                                                 4 start, or at least most of them start on
 5 A . Ye s .                                              5 a page number that is not 1. I'm going
 6 Q . A n d the date of the placement was what,           6 t o need some clarity regarding this.
 7 please?                                                 7 M R . NOWAK: This is
 8 A . M a y 10th of 2017.                                 8 Attorney Nowak. It appears that all the
 9 Q . O k a y. Directing your attention to the             9 Toledo Clinic accounts, and I'm
10 t o p right-hand corner of that, it says page 9. Are    10 speculating here, the first page, going
11 there other pages associated with this account note?    11 through all the notes, starts at 1, and
12 A . I don't know.                                       12 then it seems to move forward. The
13 ( P a u s e . )                                         13 Allstar seems to be its own set of page
14 B Y MR. VOLHEIM:                                        14 numbers. And that's just me paging
15 Q . I just want to make sure you know I'm               15 through the exhibits.
16 waiting for you. You can take as much time as you       16 M R . VOLHEIM: That doesn't - -
17 need. I'm just waiting for you.                         17 and I know you're just speculating,
18 A . O h .                                               18 James, so I appreciate it.
19 Q . I was worried we were waiting for each              19 B u t that doesn't seem to gibe
20 other.                                                  20 when you look at Exhibit H and Exhibit I
21     S o        is it your testimony that you don't      21 i n conjunction.
22 know if there are prior pages?                          22 M R . NOWAK: Well, it appears
23 A . Correct.                                            23 that if we look at Exhibit F, it goes
24 Q . O k a y.                                            24 from pages 1 through 6, and then Exhibit
                                                 Page 68                                                     Page 68
 1 I .                                                     1 bottom of that main page, it looks like there was a
 2      M    R      .     VOLHEIM: Jim, why don't we       2 payment made on July 27th, 2017, that was reversed; is
 3     g o        off the record to make the court         3 that correct?
 4 r e p o r t e r ' s job easier.                         4       A. Correct.
 5      M    R      .     NOWAK: Okay.                     5       Q. D o you have any knowledge as to either
 6 ( D i s c u s s i o n had off the record.)              6 why these account notes reflected a payment or why
 7 B Y MR. VOLHEIM:                                        7 that payment was reversed?
 8 Q . W h e n we went off the record, we were             8       A. N o , I do not.
 9 looking at Exhibit J. What was the balance of the - -   9       Q. O k a y. But it looks like from these
10 I ' m sorry, the date of placement for this account?    10 account notes the payment was made and reversed in the
11 Wa s it May 10th, 2017?                                 11 same day.
12 A . Correct,                                            12       A. Correct.
13 Q . O k a y. What was the balance at that time?         13       Q. O k a y. Directing your attention back to
14 A . $41.14.                                             14 Exhibit M, as in Mary, the correspondence from January
15 Q . O k a y. And as we've done, just for the            15 15th, 2018, looking at the bottom of the page, the
16 last time, at the time the account was placed with      16 account that we were just looking at in Exhibit J, is
17 Finance System of Toledo there was no interest,         17 that the account that's reflected at the bottom -- at
18 attorney fees, court costs, miscellaneous, or other     18 the bottom of the page there?
19 fees being sought.                                      19       A. Correct.
20 A . Correct.                                            20       Q. O k a y. And at the time that this
21 Q . N o w, does this account remain                     21 correspondence was sent, no payment had been made on
22 outstanding, to your knowledge?                         22 this account; is that correct?
23 A . Ye s .                                              23       A. Correct.
24 Q . O k a y. Directing your attention to the            24       Q. O k a y. At the time that this


                                    EcoScribe Solutions 888.651.0505
      Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 20 of 97. PageID #: 159


ROBIE GASTON vs FINANCE SYSTEM OF TOLEDO                                                                      Job 31004
Nancy Quiroga October 22, 2019                                                                              Pages 70..73
                                                   Page 70                                                        Page 71
1 correspondence was sent, did Finance System of Toledo       1   point Finance System of Toledo to collect interest on
2 have any intent to add interest to this account?           2    this account?
3       A. N o t at this time. It's again ...                3          A. I don't know.
4       Q. O k a y. A t the time that this                   4          Q. W o u l d anyone else know - -
5 correspondence was sent, did Finance System of Toledo      5          A. N o .
6 have any intent to add any other fees?                     6          Q. O t h e r than yourself -- I'm sorry, I
7       A. N o .                                             7    didn't mean to cut you off.
8       Q. A n d 1 belief with regards to interest,          8          A. N o . That's okay. No.
9 you stated that not at this time did Finance System of     9          Q. O k a y. To your knowledge, were you ever
10 Toledo have any intention of adding any interest; is      10    directed by the Toledo Clinic, Inc., to collect
11 that correct?                                             11    interest with regards to this account?
12       A. T h i s is a snapshot of the account at that     12          A. N o t to my knowledge, no.
13 time.                                                     13          Q. O k a y. Were you instructed by the Toledo
14       Q. Since this time, has Finance System of           14    Clinic, Inc., to collect anything other than the
15 Toledo added any interest, attorney fees, court costs,    15    balance of 41.14 on this account?
16 miscellaneous fees, have they added anything to the       16          A. A t the time of placement and -- 41.14.
17 balance of this account?                                  17          Q. A n d through -- from the time of placement
18       A. N o .                                            18    through when we currently sit here today, have you
19       Q. A n d for clarity, is there any written          19    been instructed by Finance System -- excuse me.
20 correspondence or document which governs how the          20    Strike that. Sorry.
21 Toledo Clinic, Inc., wanted Finance System of Toledo      21              From the time of placement to right now,
22 to collect this account?                                  22    as you sit here today, have you been instructed by the
23       A. N o .                                            23    Toledo Clinic to collect any amounts other than 41.14
24       Q. D i d the Toledo Clinic instruct at any          24    with regards to this account?
                                                   Page 72                                                        Page 73
 1       A. N o .                                       1                Q. H a v e you seen this document before today?
 2                 MR. VOLHEIM: Okay. I f we can        2                A. Y e s .
 3          go on break for about five minutes, that    3                Q. D i d you participate in the answers that
 4          may be all I have, but let me review my     4         are contained in this document?
 5          notes, and we'll come back.                 5                A. Y e s .
 6                 Actually, if you guys just want      6                Q. P l e a s e direct your attention to No. 5 on
 7          to wait around, it probably will only       7         page 2.
 8           take me a couple minutes.                  8                A. Uh-huh.
 9                 THE WITNESS: O k a y.                9                Q. L e t me know when you're there.
 10                 (Pause.)                            10                A. O h , I'm there.
 11                 MR. VOLHEIM: There is one more 11                     Q. I ' m sorry. This is a request to admit.
 12           exhibit that I want to go through. I ' m  12         In it Finance System of Toledo was asked to admit that
 13           going to ask -- and you don't need to go 13          the collection letters you sent to plaintiff are form
 14           through this line by line.                14         letters.
 15                 I'm going to ask the court          15                    Finance System of Toledo's answer was,
 16           reporter to hand you what's been          16         "Admitted."
 17           pre-marked Exhibit C, as in "cat."        17                    As you sit here today, is there anything
 18                 (Deposition Exhibit C was           18         that you would change about that answer?
 19           presented to the witness.)                19                A. N o .
 20                 MR. VOLHEIM: O k a y. F o r the     20                Q. O k a y. Directing your attention to - -
 21           record, Exhibit C is Finance System of    21         there are some numbers at the bottom of the document
 22           Toledo Responses to Plaintiff's First Set 22          I'm going to ask you to flip to page 6.
 23           of Discovery Requests.                    23                A. O k a y.
 24   BY MR. VOLHEIM:                                   24                Q. I ' m specifically going to direct your


                                     EcoScribe Solutions 8 8 8 . 6 5 1 . 0 5 0 5
     Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 21 of 97. PageID #: 160


ROBE GASTON vs FINANCE SYSTEM OF TOLEDO                                                                   Job 31004
Nancy Quiroga October 22, 2019                                                                          Pages 74..77
                                                  Page 74                                                     Page 75
 1 attention to No. 9.                                       1 Corporation -• and Ms. Court Reporter, that's spelled
 2     I n        the response to No. 9, in part,           2 R-e-n-k-i-m.
3 Finance System of Toledo stated, "Defendant does not      3      T o      your knowledge, does Renkim have a
4 h a v e copies of the actual written correspondence it    4 copy of the correspondence dated January 15th, 2018?
 5 s e n t to Plaintiff."                                   5 A .        I would have no idea.
 6     T o         the best of your knowledge, is that      6 Q . D i d Finance System of Toledo ask Renkim
 7 answer still correct?                                    7 i f they had a copy of this correspondence?
 8 A . Ye s .                                               8 A . No.
 9 Q . S o Finance System of Toledo does not                9 Q . I f Renkim had a copy of this
10 retain a copy of the specific correspondence that it     10 correspondence, would Finance System of Toledo be
11 s e n d s to an individual consumer; is that correct?    11 entitled to that?
12 A . Correct.                                             12 A .        I would assume so.
13 Q . D o e s Finance System of Toledo have in its         13 Q . D o you have any reason to doubt that the
14 possession a copy of the January 15th, 2018,             14 January 15, 2018, correspondence in front of you,
15 correspondence?                                          15 pages 1 and 2, are not a true -- excuse me. Strike
16 A . Y e s , now.                                         16 that.
17 Q . O k a y. I s that the copy that was provided         17 W i t h regards to Exhibit M and the
18 b y my client?                                           18 correspondence from January 15th, 2018, do you believe
19 A . Correct, yes.                                        19 this is a true and accurate and complete copy of that
20 Q . O k a y. Other than what was provided by my          20 correspondence?
21 client, does Finance System of Toledo have a copy of     21 A . I t appears so, yes.
22 t h e correspondence dated January 15th, 2018?           22 Q . D o you have any reason to believe that
23 A . N o .                                                23 this correspondence has been altered in any way?
24 Q . O k a y. To your knowledge, does Renkim              24 A . N o .
                                                  Page 76                                                     Page 77
 1 M R . VOLHEIM: Okay. That is all                          1 M R . GENTRY: Okay. We have no
 2 the questions I have subject to whatever                  2 further questions. We will not be
 3 your counsel may ask you. I sincerely                     3 questioning the witness.
 4 appreciate your time here this morning                    4    I     would like to go on the record
 5 and afternoon.                                            5 and have the court reporter state the
 6 M R . GENTRY: Nathan, this is                             6 exhibits you have and that you'll keep
 7 Boyd. If you will give Jim and I a                        7 custody of.
 8 couple minutes, I would like to consult                   8 ( D i s c u s s i o n had off the record.)
 9 with him to see if we will ask any                        9 M R . GENTRY: This is
10 questions on the record.                                 10 Boyd Gentry, counsel for defendant. The
11 M R . VOLHEIM: Okay.                                     11 exhibits that were used in the deposition
12 M R . GENTRY: All right. Thanks.                         12 included A, B, C, F, G, H, I, J, L, and
13 ( D i s c u s s i o n had off the record.)               13 M , as in "Mary," and I believe that is
14 M R . NOWAK: I think the speaker                         14 all the exhibits. We would ask that the
15 i s open. I think we're back on the                      15 court reporter hang on to the originals
16 record.                                                  16 there, and if anyone needs them, we can
17 M R . VOLHEIM: This is Nate, I'm                         17 order them from the court reporter.
18 here.                                                    18 M R . VOLHEIM: This is Nathan
19 M R . NOWAK: Boyd, are you there?                        19 Volheim for the plaintiff.
20 M R . GENTRY: Boyd Gentry.                               20 A n d Boyd, for the record, you do
21 M R . NOWAK: Okay.                                       21 n o t have any further questions of the
22 M R . GENTRY: Nathan, we're back.                        22 witness?
23 I'm back. Are you there, Nathan?                         23 M R . GENTRY: Correct. We have
24 M R . VOLHEIM: I'm here.                                 24 n o questions.

                                    EcoScribe Solutions 888.651.0505
            Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 22 of 97. PageID #: 161


ROBIE GASTON vs FINANCE SYSTEM OF TOLEDO                                                                                                                                                      Job 31004
Nancy Quiroga October 22, 2019                                                                                                                                                              Pages 78..81
                                                                                            Page 78                                                                                              Page 79
 1 W e will reserve signature.                                                                           1    S    I    G     N        A       T     U     R     E     PAGE
                                                                                                         2
2 T H E COURT REPORTER: Mr.                                                                                   Date o f D e p o s i t i o n : O c t o b e r 2 2 , 2 0 1 9
 3 Volheim, would you like to order the
4 transcript?                                                                                                 C o r r e c t i o n p a g e f s ) e n c l o s e d ? Ye s          N   o
5 M R . VOLHEIM: Yes. Regarding                                                                          4

 6 the order, it would be electronic only,                                                                    How many c o r r e c t i o n p a g e s ?

 7 and we do not need the exhibits.                                                                      5
                                                                                                         6
 8 T H E COURT REPORTER: Mr. Gentry                                                                                                                 NANCY QUIROGA D a t e
 9 o r Mr. Nowak, would you like a copy of
10 the transcript?                                                                                       a
11 M R . GENTRY: I believe we will.                                                                      9

12 Yo u can send it to Jim's office.                                                                    10
                                                                                                        11
13 T H E COURT REPORTER: Would you
                                                                                                        12
14 like scanned copies of exhibits?                                                                     13
15 M R . NOWAK: No.                                                                                     14
16 M R . VOLHEIM: Do we need to do                                                                      15
17 anything else, counsel?                                                                              16

18 M R . GENTRY: I don't think so.                                                                      17

19 I do not believe we do.                                                                              18
                                                                                                        19
20 ( D e p o s i t i o n concluded and                                                                  20
21 witness excused at 1:30 p.m.)                                                                        21
22 ( S i g n a t u r e reserved.)                                                                       22
23                                                                                                      23

24                                                                                                      24

                                                                                             Page 80                                                                                             Page 81
                                        C E R T I F I C A T E

  2                                                                                                      2         I          N                    WITNESS WHEREOF, I h a v e h e r e u n t o s e t
                                                                                                         3 m y h a n d a n d a f f i x e d m y s e a l o f o f f i c e a t To l e d o , O h i o
  3         I          ,      C a s e y G. S c h r e i n e r , a N o t a r y P u b l i c i n a n d
                                                                                                         45       e o        o     f       n           N o v e m b e r, 2 0 1 9 .
  4 f o r        t h e S t a t e o f O h i o , d u l y commissioned and
                                                                                                                                                         04       5 0 , „ ? , 644140,
  5 q u a l i f i e d , d o h e r e b y c e r t i f y t h a t t h e w i t h i n -named

  6 w i t n e s s w a s b y me f i r s t d u l y s w o r n t o t e l l t h e t r u t h ,
                                                                                                                                                             CASEY G . SCHREINER, RMR-RDR
  7 t h e whole t r u t h , a n d nothing but t h e t r u t h i n t h e                                                                                                Notary P u b l i c
  8 c a u s e a f o r e s a i d ; t h a t t h e t e s t i m o n y t h e n g i v e n was b y                                                              in and f o r the State o f Ohio
  9 m e reduced t o stenotype i n t h e presence o f s a i d

 10 w i t n e s s a n d a f t e r w a r d s t r a n s c r i b e d ; t h a t t h e f o r e g o i n g

 11   i s       a t r u e and c o r r e c t t r a n s c r i p t i o n o f t h e t e s t i m o n y             My C o m m i s s i o n e x p i r e s D e c e m b e r 2 6 , 2 0 2 1 .
                                                                                                        10
 12 s o         given as aforesaid.
                                                                                                        11
 13              I            d o f u r t h e r c e r t i f y t h a t t h i s d e p o s i t i o n was
                                                                                                        12
 14 t a k e n a t t h e t i m e a n d p l a c e i n t h e f o r e g o i n g c a p t i o n
                                                                                                        13
 15 s p e c i f i e d .                                                                                 14
 16              I            d o f u r t h e r c e r t i f y t h a t I am n o t a                      15
 17 r e l a t i v e , e m p l o y e e o f o r a t t o r n e y f o r a n y o f t h e                     16

 18 p a r t i e s i n t h i s a c t i o n ; t h a t I a m n o t a r e l a t i v e o r                   17

 19 e m p l o y e e o f a n a t t o r n e y o f a n y o f t h e p a r t i e s i n t h i s               18
                                                                                                        19
 20 a c t i o n ; t h a t I a m n o t f i n a n c i a l l y i n t e r e s t e d i n t h i s
                                                                                                        20
 21 a c t i o n , n o r am I o r t h e c o u r t r e p o r t i n g f i r m w i t h
                                                                                                        21
 22 w h i c h          I am a f f i l i a t e d u n d e r a c o n t r a c t a s d e f i n e d i n
                                                                                                        22
 23 t h e            applicable c i v i l rule.                                                         23
 24                                                                                                     24



                                                                     EcoScribe Solutions 888.651.0505
     Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 23 of 97. PageID #: 162


ROSIE GASTON vs FINANCE SYSTEM OF TOLEDO                                                                             Job 31004
Nancy Quiroga October 22, 2019                                                                          Index: $41 ,14..account

                                           15th 18:2,24 30:17 31:6,12 33:11         5-18 47:22
               Exhibits                     36:11 41:6,13 42:6 43:3 44:2,18 45:4,
                                            7 46:5,18,24 49:24 50:22 52:12 57:1,
                                                                                                          6
 Exhibit A 12:5,10,13                       12,16 59:3,13 64:11,21 65:7 69:15
                                            74:14,22 75:4,18
 Exhibit B 13:19,20,21 14:7 17:11                                                   6 67:24 73:22
                                           16 54:21 62:19
 Exhibit C 72:17,18,21                                                              6-18 62:19
                                           17 28:10 29:21 47:24 56:7 63:8
 Exhibit F 24:7,9,11,15,19,22,24 25:4                                               66 30:13
  67:23                                    18 5:21
                                                                                    66.37 25:16 26:11,2427:17
 Exhibit G 47:4,7,11,15,17                 18th 63:19,24
                                                                                       6th 54:21
 Exhibit H 62:1,2,6 67:20                  1954 65:20

 Exhibit 153:3,4 54:4,12 67:20,24 68:1     1:30 78:21

 Exhibit J 65:12,13,17 68:9 69:16
                                                             2                         7-23 25:5 27:24
 Exhibit L 36:17,18,22,24 37:2,4 38:7,
  8,22 39:6,14,18,23 41:4                                                              7-27 47:24 63:8
                                           2 12:21 73:7 75:15
                                                                                       734.16 57:3,11 61:18,19
                                           20 9:17 10:10,11,12 28:5
                                           200095786160 65:19                                             8
 $41.14 68:14                              2013 25:7
 $66.37 26:19                                                                          8-2 63:7
                                           2016 63:24
 $69.13 62:22 63:16,22                     2017 29:19 31:4 33:2 48:18,21 63:6,                             9
 $734.16 55:5 57:14                         12,15,19,22 66:8 68:11 69:2

 $768.93 54:24                             2018 18:2,24 30:9,11,18 31:6,12             9 66:1074:1,2
                                            33:11 36:12 41:6,14 42:7 43:4 44:3,18
                                            45:4,7 46:5,18,24 49:24 50:4,12,22
                   0                        52:12 57:1,12,16 59:3,13 64:11,21                              A
                                            65:7 69:15 74:14,22 75:4,14,18
 001 60:4                                                                              ability 50:5,9
                                           22 10:9
 02652 5:22                                                                            able 13:9,13
                                           23 12:23 13:5,10,13
                                                                                       about 10:9 14:2 20:13 21:13,14,22,23
                                           23rd 25:6                                    26:18 37:23 38:12,24 40:11 44:22
                   1
                                           24th 29:19 31:4 33:2                         53:13,21 56:5 72:3 73:18
 1 12:23 13:4,9,13 64:2067:5,11,24         27962730001 54:14 60:6                      above 64:23
   75:15
                                           27th 48:18,21 63:5,12,15,22 69:2            ACA 20:6
 10 53:10
                                                                                       account 19:11 21:12,15,18 24:2,16
 10-24 28:10 29:21 56:7                                       3                         25:2,5,11,13,14,15,18,22 26:1,4,7,10,
 10-24-17 55:14                                                                         11 27:9,10,14,16,20 28:1,13,15,18,20
                                            3 12:22 14:15                               29:11,12,15,16,19 30:3,11,14 31:1,3,
 10-24-2017 56:5                                                                        10 32:2 33:1,3,10,11 34:1535:1,15
 10th 66:8 68:11                                                                        36:23 37:6,8,9,12 39:22 40:8,10,14,
                                                              4                         16,20,23 41:2,12 42:9 47:19,20,23
 12:35 53:13                                                                            48:2,6,15,17,20 49:3,4,8,21 50:2,14
 13 25:5 27:24                             41.14 71:15,16,23                            51:2,4,6,10,22 52:3 54:16 55:2,24
                                                                                        56:3,13,23 57:1,11,19 60:3,5,9,16
 15 47:22 50:4,1275:14                                                                  61:4,10 62:7,14,20,23 63:1,5,11,14
                                                              5
 157 48:3                                                                               64:4,13,17,19 65:18 66:2,11 67:3
                                                                                        68:10,16,21 69:6,10,16,17,22 70:2,12,
                                           5 53:10 73:6


                                         EcoScribe Solutions 8 8 8 . 6 5 1 . 0 5 0 5
      Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 24 of 97. PageID #: 163


ROBIE GASTON vs FINANCE SYSTEM OF TOLEDO                                                                       Job 31004
Nancy Quiroga October 22, 2019                                                                      Index: account's..back
  17,22 71:2,11,15,24                       alleged 17:14                            75:21
 account's 31:24                            Allstar 33:12,13,17,18,22 34:2 35:19    apple 12:6
                                             40:20 42:4 47:13,18 49:9,14,20 50:1,
 accounts 19:6,7 21:12 28:23 31:15,                                                 appreciate 16:4 67:18 76:4
                                             14 51:1,21 52:8 67:13
  18 32:21 33:6,7,14 34:5,16 35:4,8,9,
  12,19,23 36:2,7,11,13,23 37:10,12,16,    Allstar's 40:23                          approximately 10:12 12:18 43:17
  18 38:9,23 39:3,4,14,21 40:2,7 41:15,                                              49:2
                                           already 42:21
  23 42:2,5,12 47:12 54:13 56:12 67:9                                               are 7:11 8:3,24 9:3,610:18,23 11:15,
 accurate 29:4 31:7 42:8 75:19
                                           also 6:9                                  21 13:8 14:13 15:5,15 17:6,19,23
                                                                                     20:3,4 22:1,4,24 29:7 32:17,21 33:6,7
 accurately 13:9                            altered 75:23
                                                                                     34:5 38:8,10,23 39:4,10,11,15,21 40:7
 achieved 11:8                             always 22:12                              41:15,16,22 42:2,12 46:8 52:6 53:23
                                                                                     66:2,10,22 73:4,13,21 75:15 76:19,23
 Act 19:16 45:24
                                           amazing 7:7
                                                                                    argue 17:1
 activity 25:10                            amended 12:14 15:16
                                                                                    around 72:7
                                           amount 25:16 26:9,17,24 27:1,4,8,10,
 actual 39:24 74:4
                                            13,17 51:10 52:17 57:13 61:21 63:23     aside 13:16 17:11 19:4,5
 actually 12:22 13:18 30:22 60:4 72:6
                                           amounts 61:14,17 71:23                   ask 7:2 8:2,10 12:4 13:17,18 14:10,19
 add 50:5 57:18,22 70:2,6                                                            18:7 21:3 24:5 29:11 36:16 38:18 47:3
                                           Amy 6:14 44:11
                                                                                     53:2 65:11 72:13,15 73:22 75:6 76:3,9
 added 26:9,17 27:11,13,17 48:23
                                           answer 7:3,18 8:13,14,19,20 10:23         77:14
  49:5 50:1 56:20 57:4,13 59:22 70:15,
                                            14:8 15:16 26:13 39:18 42:17 51:14,
  16                                                                                asked 8 : 9 29:15 42:14 52:20 73:12
                                            19 52:24 58:2,5 59:9 73:15,18 74:7
 adding 50:13,24 70:10                                                              asking 11:19 14:1 17:12 18:23 46:8
                                           answered 42:15 52:21
                                                                                     54:3 64:15
 additional 14:14 57:13 58:20
                                           answering 8:4
                                                                                    assigned 25:5,16,17,18,21,24 26:4,6,
 adjourn 16:11,12
                                           answers 7:9,14 9:3 73:3                   24 27:24 48:2 55:7
 administrative 10:22
                                           anticipate 7:21 14:1 15:8 16:5,6         assist 44:17
 admit 73:11,12
                                           anticipated 15:20                        associated 25:3 40:15 66:11
 Admitted 73:16
                                           any 5:16 7:22 8:24 9:7,20 10:5,14,15     assume 6:21 75:12
 advanced 45:23                             11:10,20 13:7 16:12 17:13 19:21 20:7,
                                                                                    attempt 64:24
                                            8 22:2,4 23:24 26:9,10,17 27:8,10,13,
 affirmative 14:22,23 15:18 39:9
                                            17 28:2 31:10 33:14,19,23 34:3,14       attempting 65:7
 afraid 12:2                                35:1 36:5,12 38:9 39:4,14 42:10,12,20
                                                                                    attention 14:15 23:8 24:6 38:23
                                            44:16,22,23 45:3,13,15,23 48:21
 after 12:7 29:22 33:3                                                               41:13 56:2,22 63:9 64:10,20 65:10,24
                                            49:17 50:1,6,12,13,14,23 51:10 52:16
                                                                                     66:9 68:24 69:13 73:6,20 74:1
 afternoon 76:5                             53:19 56:19 57:13,18,22 60:11,15,18,
                                            21 61:3,7,21 64:6,12,13,17,18 65:1      attorney 11:16 14:19 25:21 44:17,24
 again 7:10,17 8:2313:17 23:10 32:17
                                            69:5 70:2,6,10,15,19,24 71:23 75:13,     45:2,6,10,20 48:11 52:17 56:14 61:8
  34:18 45:19 52:14 57:24 63:20 70:3
                                            22,23 76:9 77:21                         64:6 67:8 68:18 70:15
 against 17:1 23:14 25:10 51:2              anybody 53:20                           attorney's 48:21
 agree 19:15 39:1 41:14 53:15 58:9
                                            anyone 6:16 7:23 46:2,19 61:12 71:4     attorneys' 10:21
  65:3
                                             77:16
                                                                                    avoid 15:13
 agreed 8:5                                 anything 13:11 20:19 29:14 48:23
                                                                                    aware 55:19
 agreeing 58:5                               51:21 56:8 58:23,24 59:2,21 63:11
                                             70:16 71:14 73:17 78:17
 agreement 22:9,14,16,19,24 23:3,5,                                                                    B
  17,18,20 49:13 60:7,11,15,18              apologize 5:15 20:14 45:19 48:16

 ahead 8:3,14,19 19:5 21:1 26:13            appearing 6:5,6,20                      back 19:4 20:16 23:9 29:18 31:21
  30:20 38:15 42:18 52:1 54:5 58:13                                                  34:20,22 53:13,24 56:22 64:10 69:13
                                            appears 18:24 25:1 41:19 67:8,22
  59:6,8,17                                                                          72:5 76:15,22,23



                                          EcoScribe Solutions 888.651.0505
     Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 25 of 97. PageID #: 164


ROBIE GASTON vs FINANCE SYSTEM OF TOLEDO                                                                       Job 31004
Nancy Quiroga October 22, 2019                                                              Index: background..consecutive
 background 11 : 6 19:18 20:22 30:7         bunch 6:3                                  12 37:14 38:10 39:5 40:20,23 41:3,5
                                                                                       47:12 51:2 52:2,18 54:18 55:20 60:5
 balance 25:15 26:9 27:6,11,13,17
                                                                                       62:16 64:13 65:8 74:18,21
  28:3,4,13,19 29:22 34:15 35:2 48:1,23                        C
  49:6 52:17 54:22 55:2,4,6 56:18,20                                                  client's 40:15
  57:2 58:17 62:21 63:15,17,21,22           called 5:2                                clients 10:24 11:1,2,3,4 21:21 41:3
  64:14 68:9,13 70:17 71:15
                                            can 5:7,10 6:5,12,21 8:13,18 9:11         Clinic 33:20 35:24 40:24 42:4 54:14,
 based 11:22 31:9 33:18,22                   10:17 12:3,6 13:15 14:24 15:19,21         17 60:8,23 61:2,6,17,20 62:8,15 65:19
 bat 5:15                                    17:11 18:3,14 19:14 20:17 21:10           66:4 67:9 70:21,24 71:10,14,23
                                             22:21 23:9 27:17 34:18,20 39:17
 because 6:19 7:10,11 8:915:2,13             42:17 46:11 50:20 51:14,19 52:23         closed 28:15,18 31:1
  16:14 28:20 31:7 34:5,16 35:2 39:21        53:6 55:17 66:16 72:2 77:16 78:12        collect 22:8 23:14 24:2 49:10,20
  42:8
                                            can't 6 : 6 12:20 35:17 43:15              51:10 52:6 54:17 57:8 60:24 61:3,7,
 been 10:9,12 12:5,13 13:19 15:5 18:8                                                  14,16,20 62:16 64:12,24 65:8 70:22
  24:6,15 29:5 36:16 37:23 38:11,24         cannot 7:1 27:12                           71:1,10,14,23
  41:23 43:12,17 44:11 47:4 48:23 49:5      case 5:21 16:18 17:5                      collected 22:15 23:4,22
  53:3 54:3 56:20 57:13 61:24 65:11
  69:21 71:19,22 72:16 75:23                cat 72:17                                 collecting 21:14,23 50:24 51:21
                                            category 57:7 59:23                        52:16 64:18
 before 5:24 8:4 12:16 21:4 24:19
  36:24 46:9,15 47:15 54:9 62:11 65:22      certain 12:20 27:12                       collection 17:20,24 19:16 25:10
  73:1                                                                                 45:24 49:15 60:9,16 64:5 73:13
                                            certainly 15:21 16:22
 beginning 17:6                                                                       collections 10:2
                                            certification 45:15,23
 behalf 23:14                                                                         collector 34:11,16 35:3,7,11
                                            certifications 20:8
 being 7:11 31:18 45:7 46:5,20 47:1                                                   collectors 35:15
  55:11 68:19                               certified 5:4
                                                                                      college 11:9,11
 belief 70:8                                chance 12:8 18:13 24:9
                                                                                      column 58:18,21
 believe 13:15 15:13 32:18 39:8 56:3        change 73:18
  59:9 63:7 75:18,22 77:13 78:11,19                                                   columns 17:17,19
                                            changed 16:20
 benefit 5:10 43:21                                                                   Combined 10:10
                                            changes 16:18
 best 74:6                                                                            come 19:4 72:5
                                            charges 50:13 57:22
 between 10:20 22:9 23:18,20 24:1                                                     comes 45:23
                                            circumstance 21:18
  49:13 60:7                                                                          comfortable 16:8
                                            circumstances 21:21 22:1
 bit 6:21 44:20                                                                       coming 9:17
                                            c i v i l 5:22
 body 7:12                                                                            communication 49:17
                                            claim 15:3,4,6,14 16:21 30:4
 bona 14:23 16:13 17:7                                                                communications 44:16
                                            clarify 22:18,22
 both 38:22                                                                           Complaint 14:8
                                            clarifying 10:11
 bottom 64:22 69:1,15,17,18 73:21                                                     complete 75:19
                                            clarity 26:14 37:7 48:17 56:12 58:4
 boy 13:20                                                                            comprised 27:5 59:14
                                             67:2,6 70:19
 Boyd 8:18 14:20 20:11 22:18 26:15          class 20:7                                concluded 78:20
  30:1,15 42:23 76:7,19,20 77:10,20
                                            clean 26:22                               conference 20:12
break 7:24 8:5 37:23 53:7,18,19 72:3
                                            clear 15:23 44:21 58:7,10                 confusing 60:20
breaks 7:24
                                            clearly 6:22                              Congratulations 9:18
brief 53:16
                                            client 5:19 9:13 10:20 14:21 17:14,21     conjunction 67:21
broad 42:20
                                              18:1,21 19:8 21:6,19 23:4,12,15 24:17   consecutive 10:12
                                             25:10 28:6 29:8,10,15,18 31:10 36:10,



                                          EcoScribe Solutions 888.651.0505
      Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 26 of 97. PageID #: 165


ROSIE GASTON vs FINANCE SYSTEMOF TOLEDO                                                                      Job 31004
Nancy Quiroga October 22, 2019                                                            Index: constraints..documents
 constraints 48:10                         court 5:10 6:12,16 11:24 12:4 13:18    deposition 5:24 7:21,23 8:8 12:10,14
 consult 76:8                               15:5,17 17:5 18:7 20:16 21:3 24:8      13:21 16:11,24 17:2 18:10 24:11
                                            25:24 34:19,22 48:11,22 56:14 61:8     36:18 47:7 53:4 62:2 65:13 72:18
 consumer 29:3,4,7 59:12 74:11              64:6 68:3,18 70:15 72:15 75:1 77:5,    77:11 78:20
                                            15,17 78:2,8,13
 consumers 31:8                                                                   derived 26:19
                                           cover 12:22 49:15 60:16
 contact 21:7                                                                     description 42:9
                                           create 46:8
 contain 39:14                                                                    designated 13:3
                                           created 44:1
 contained 73:4                                                                   designed 15:12
                                           creditors 42:3
 contents 44:16                                                                   details 27:7
                                           current 9:12,21,24 10:18 57:13
 contingency 26:6 48:12,22 56:16                                                  determine 31:15
                                           currently 55:1 56:18 71:18
 continue 32:1 33:4                                                               dialed 20:13
                                           custody 77:7
 contraction 39:12                                                                did 8:10 9:24 10:3 11:10 17:14 23:13
                                           Cut 20:12 59:7 71:7                     25:9 29:10,17 35:7,18,22 36:2,10,12
 conversation 53:20
                                                                                   37:2 41:5 44:17 45:2,6 46:18 49:9
 conversations 44:22                                          D                    50:5,12,19,23 52:15 53:20 57:17,21
                                                                                   59:6 61:2,6 64:11,17 70:1,5,9,24 73:3
 copies 74:4 78:14
                                                                                   75:6
 copy 18:3 74:10,14,17,21 75:4,7,9,19      date 27:24 48:2,15 54:20 56:12 62:18
                                            66:6 68:10                            didn't 71:7
  78:9
                                           dated 18:1 41:6 43:3 44:2 59:13 65:7   different 7:18 19:6 21:20,21 39:22
 corner 66:10
                                            74:22 75:4                             40:20,23 41:15,23 42:3
 corporate 13:4                                                                   difficult 6:21
                                           day 69:11
 Corporation 75:1                                                                 diploma 11:13
                                           debt 19:16 21:23 22:8,15 23:4,14,22
 correct 9:9,10 11:5,16,17 22:13 25:8       25:3,10 32:19 33:15 45:24 48:24       direct 8:18 14:15 21:7,13 23:8 24:6
  27:2,3 29:1,20,24 32:19 39:2 42:3         49:15 52:8 60:24 64:24 65:8 66:2       41:13 49:9 56:2 73:6,24
  43:6 48:14 49:7 51:7 52:9,10,13 53:24
  55:8,9 56:16,17 57:10 59:10,11 63:8,     debts 36:10 52:6                       directed 60:20 71:10
  19 64:7,8 66:23 68:12,20 69:3,4,12,      decide 35:7                            directing 38:22 56:22 63:9 64:9,20
  19,22,23 70:11 74:7,11,12,19 77:23
                                            decided 34:16 35:3 44:2,5              65:10,24 66:9 68:24 69:13 73:20
 correctly 63:5
                                            decision 34:9 35:16 44:7,10           direction 43:21 49:17
 correspondence 17:20,2418:20
                                            defendant 16:5 24:16 36:22 47:11      discovery 17:3 72:23
  19:1 23:24 31:5 32:1 33:4 36:12 41:6,
  14,16,22 42:7,11 44:19 45:4,7 46:5         54:12 62:6 65:17 74:3 77:10          discuss 15:19,21
  49:24 50:5,12,23 52:12,15 57:17,23        Defendant's 14:7                      discussion 68:6 76:13 77:8
  59:3,22 60:1,19,21 64:11,16,21,22
  69:14,21 70:1,5,20 74:4,10,15,22          defense 14:14,18,23 15:8,18           dismissed 15:5
  75:4,7,10,14,18,20,23                     defenses 14:14                        Disposal 33:12,13,17,19,23 34:2
 c o s t s 25:24 48:22 56:15 61:8 64:6      defines 59:3                           35:20 40:20 47:13,19 49:9,14,20 50:2,
   68:18 70:15                                                                     14 51:1,21 52:8
                                            definite 43:15
 could 19:3,5,9 24:8 38:18 54:5 58:23,                                            disrespectful 7:19
  24 59:22 61:24                            definitely 19:4
                                                                                  District 5:21
 counsel 5:17 6:8,9,11,16 8:8,12,13         definitive 16:7
                                                                                  document 12:7,16,19,21 23:9 40:3
  13:8 30:22 67:1 76:3 77:10 78:17          degree 11:10                           54:5,8 62:11,14 65:22 66:1 70:20
 Counterclaims 14:8                         depend 21:16,17 32:16                  73:1,4,21

 couple 6:3 7:20 56:4 72:8 76:8             depends 31:17 32:3,4,5,12             documentation 22:2,5
 course 18:4 46:7 50:21 53:8                deposed 5:4                           documents 20:2,4



                                          EcoScribe Solutions 888.651.0505
      Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 27 of 97. PageID #: 166

ROBIE GASTON vs FINANCE SYSTEM OF TOLEDO                                                                         Job 31004
Nancy Quiroga October 22, 2019                                                                            Index: dollar..gibe

 dollar 28:5 30:13                        exclusive 43:17                           15 63:18,23 64:5,12,17 65:6,17 66:3
                                                                                    68:17 70:1,5,9,14,21 71:1,19 72:21
 dollars 48:3,10                         excuse 23:1,18 30:16,23 31:1 38:11
                                                                                    73:12,15 74:3,9,13,21 75:6,10
                                          44:1 45:13 49:18 50:24 51:5 55:20
 doubt 75:13
                                          66:1 71:19 75:15                         fine 7:24 20:21 59:8
 down 33:10                                                                        finish 8:4
                                          excused 78:21
 dropped 20:12
                                          exhibit 12:5,10,13 13:19,21 14:7         first 5:3 6:3 12:18 18:15 24:21 37:2
 due 58:17                                 17:11 18:5,9,10,14,20 23:9 24:2,7,9,      54:23 67:10 72:22
                                           11,15,19,22,24 25:4 30:5 36:17,18,22,
 duly 5:3                                  24 37:2,4 38:7,8,11,22,23 39:6,14,15,
                                                                                   five 38:23 39:3 43:14 72:3

 during 7:2210:15 53:18                    18,23 41:4,14,22 47:4,7,11,15,17        five-year 43:16
                                           53:3,4 54:4,12 56:23 62:1,2,6 64:10
 duties 10:18                              65:12,13,17 67:20,23,24 68:9 69:14,
                                                                                   flip 12:21 14:10 56:7 73:22
                                           16 72:12,17,18,21 75:17                 flipped 13:24
                     E                    exhibits 12:1,2 67:15 77:6,11,14         follow-up 16:24
                                           78:7,14
 easier 68:4                                                                       following 34:23
 education 11:7                                              F                     follows 5:4
 either 8:9,19 9:7 16:1 36:6 69:5                                                  form 41:19 51:24 73:13
                                          fair 7:5 10:8 16:17 19:15 21:20 31:10
 electronic 78:6                                                                   formally 16:15
                                            45:24 48:9,10
 else 6:8,13,17 46:14 58:23,24 71:4                                                formulate 32:13
                                          faith 15:9
  78:17                                                                            forth 15:8,12
                                          fall 40:1
 ending 60:3                                                                       forward 51:11 67:12
                                          familiarity 19:19
 engage 23:13 25:10                                                                frame 37:19
                                          FDCPA 19:14,15,19,22 20:2,4,8,24
 entail 20:1                               45:16                                   free 18:15
 entails 59:4                             feel 18:15                               front 75:14
 entirely 8:10                            fees 25:21 26:3,6 48:11,12,21,22         FST 24:16
 entities 21:7 34:4                        50:1,6 51:1 52:17 56:14,15,16,19
                                                                                   full 5 : 7 28:19,20 29:19 31:3 33:3
                                            61:8,9 64:6,7 68:18,19 70:6,15,16
 entitled 7:24 62:6 75:11                                                            41:13,17,23 42:6 51:4,6 52:3,6,9,11
                                          few-minute 53:7
 entity 21:11                                                                      fully 13:9
                                          fide 14:23 16:13 17:7
 entries 56:4,6,8                                                                  further 17:2 51:21,24 52:16 77:2,21
                                          file 15:16
 EPNO 23:12,13,18,21 24:1,17 27:6
  28:6 32:23 33:23 36:3 40:19,22 42:4     filed 5:20 11:23 16:3                                       G
 ER 24:17                                 final 29:21
                                                                                   Gaston 5:20 11:22 29:8,10
 error 14:23 15:6,9,10,13,14 16:14        Finally 65:10
                                                                                   general 10:17 19:20 29:7,9
  17:7
                                          Finance 5:20 9:14,21 10:1,6,9,24
 established 56:11                         13:3 14:18 17:14,20 18:1,21 19:7        generally 11:19 21:11 46:11
                                           21:8,12,13,14,22 22:8,9 23:1,13,21      generated 43:7
 ever 5:23 29:10 31:10 62:11 71:9          24:1 25:4,9,14 26:10 27:1,9,20,21
 evidence 15:12                            28:7,9,12,22 29:11,16 31:5,11,14,24     Gentry 8:17 15:2,19 16:16 20:10,11,
                                           33:3 34:12 35:18,22 36:2,5,13,22         18 21:1 22:17 26:12,16 30:1,8,13,19
 exactly 35:17                             37:13 38:9 39:5 40:6 42:11 43:7,9,13,    32:7,11 37:22 38:3,13 39:8 40:9 41:18
 Examination 5:3,5                         18,21 44:1,5,23 47:11,21 48:7,13         42:14,18,21 50:8,15 51:12,23 52:20
                                           49:4,9,14,19,23 50:11,22,23 51:9,20      58:12 59:16 60:10 76:6,12,20,22 77:1,
 example 32:21 33:5                        52:5,15 54:12,17,23 55:7,17 56:13        9,10,23 78:8,11,18
 examples 21:10                            57:8,17,21 60:7,19,22 61:3,7,13 62:6,   gibe 67:19



                                        EcoScribe Solutions 888.651.0505
       Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 28 of 97. PageID #: 167

ROBIE GASTON vs FINANCE SYSTEM OF TOLEDO                                                                                     Job 31004
Nancy Quiroga October 22, 2019                                                                                        Index: girl..lawsult
 girl 47:4,6                                 His 29:21                                      issue 30:3
 give 7:3 42:12 43:15 76:7                   history 42:9                                   issues 13:12
 given 5:23                                  h o l d 9:24 20:8
 giving 42:8                                                                                                     J
                                             h o l d s 37:9,10
 g o o d 5:7,13,14 11:18 15:9                honest 22:6                                    J a m e s 46:16 67:18
 governs 70:20                               Honestly 12:20                                 J a n u a r y 18:1,24 30:9,11,17 31:6,12
 grab 23:9                                   h o s p i t a l 10:21 22:7 24:17                 33:11 36:11 41:6,13 42:6 43:3 44:2,18
                                                                                              45:3,7 46:4,18,24 49:24 50:4,12,22
 great 6:24 7:16 8:7,16 9:15 12:12           h o u r 37:24                                    52:12 57:1,12,16 59:3,13 64:11,21
  19:3 53:12 54:8                                                                             65:7 69:14 74:14,22 75:4,14,18
                                             hours 7:21
 g r o u n d 6 : 4 20:19                                                                    J i m 20:18 68:2 76:7
 g r o u p 33:8 34:10,16 35:3,7,16,18,22                                                    J i m ' s 78:12
   36:2,7
                                                                                            j o b 7 : 7 68:4
 grouped 34:5                                idea 75:5
                                                                                            j o b s 10:14
 groups 34:7                                 igloo 54:4
                                                                                            J o h n 65:12
 g u e s s 16:10 20;18 22:18 56:2            illegal 9:8
                                                                                            j u d g m e n t 56:15 61:8
 g u y s 15:16 72:6                          Illinois 6:7
                                                                                            J u l y 25:6 48:17,21 63:5,12,15,22 69:2
                                             immediately 9:23
                           H                                                                J u n e 63:19,24
                                             impair 9:8
                                             important 7:8,13
 hand 12:5 13:19 18:8 21:4 24:8 72:16                                                                            K
                                             included 33:10 34:4,15 35:2 77:12
 handle 11:3
                                             indicated 14:21                                keep 7:8,13 20:17 28:23 29:2,3,11,16
 hang 77:15                                                                                  77:6
 happened 20:20                              individual 74:11
                                                                                            kind 6 : 4 10:18 19:23 21:11 50:14
                                             individuals 44:9
 he 32:11 37:18 45:9                                                                        k n o w 7:1,18 12:7 13:16 14:1,2,20
                                             influence 9:7                                    16:7,14 18:14 19:10,12 22;6 24:9
 he's 32:11 44:14
                                             information 65:1                                 29:3,5,13 35:21 36:1,4,14 37:19 39:7,
 head 7:11                                                                                    16 40:7 44:8,15,22 46:22,23 47:2
                                             i n s t r u c t 61:2,7 70:24                     48:16 49:12 50:7 53:19 55:15,18,22
 header 37:5,7,11 39:23 40:1,7,10
  41:2                                                                                        56;11 59:13 63:1 66:12,15,22 67:17
                                             Instructed 60:23 61:14,16,20 71:13,
                                                                                              71:3,4 73:9
                                               19,22
 hear 6:21 7:1
                                                                                            k n o w l e d g e 33:18,22 34:1,3 36:9 40:5
                                             instructs 8:12
 held 9:20 10:5,14                                                                            45:9,12,14,17,18,22 46:1 56:19,21
 helpful 6:4                                 intend 15:11 57:18,22                            61;5,6,11,13 68:22 69:5 71:9,12 74:6,
                                                                                              24 75:3
                                             i n t e n t 52:16 64:12 70:2,6
 her 20:23
                                             i n t e n t i o n 50:13,24 51:20 64:18 70:10
 here 9:1,9 11:21 30:23 53:7,21 54:7                                                                              L
  67;10 71:18,22 73:17 76:4,18,24            interest 15:4 25:17,18 48:4,6,11,21
                                               49:11 50:1,6,13 51:1 52:17 56:14             last 5:11 9:619:7 20:16 23:10 28:8,11
 herein 5:2
                                               57:4,18 58:18,20 61:3,8 64:6 68:17             56:5 68:16
 hereinafter 5:4                               70:2,8,10,15 71:1,11
                                                                                            lasting 7:21
 high 11:13                                  interested 42:24
                                                                                            law 20:3
 highest 11:7                                interests 56:15
                                                                                            lawsuit 11:22
 him 32:13 42:8 76:9                         involved 10:18



                                           EcoScribe Solutions 888.651.0505
     Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 29 of 97. PageID #: 168


ROBIE GASTON vs FINANCE SYSTEM OF TOLEDO                                                                          Job 31004
Nancy Quiroga October 22, 2019                                                                     Index: least..occupations
 least 67:4                                  main 37:9 69:1
                                                                                                         N
 ledger 38:11,24                             make 7:1,8,13 8:8 11:15 13:8 15:22
                                              30:23 33:9 6i :23 66:15 68:3
 left 8:20 15:3 30:6 54:2                                                             name 5:8,11,16 9:11 23:12 35:11
                                             makes 6:20 8:13 34:9
 legal 9 : 7 11:20 13:11,12 17:12 50:5,9                                              Nancy 5:1,9 8:17 32:8 37:22 38:16
                                             management 44:7,9                         42:18 59:17
 less 55:6
                                             manager 9:13 10:2                        Nate 5:17 76:17
 letter 18:15 30:5,9,12,18 31:12 33:11
   34:15 35:1 43:3,10,12 44:2 46:18 47:1     many 7:24 11:18 19:6 32:17               Nathan 76:6,22,23 77:18
   57:1,5,9,22 58:9 59:13
                                             Mary 18:9 69:14 77:13                    necessarily 12:1 22:3 37:15 39:19
 letter-sender 43:18
                                             matter 5:18,19                           need 7:18 8:3 16:1,2,11 20:15,19
 letters 43:20 46:8 73:13,14                                                           31:20,21 37:22 66:17 67:6 72:13 78:7,
                                             Maybe 10:4
 level 11:7                                                                            16
                                             me 5:3 6:8,22 7:1 10:18 12:7 14:1,2
 liaison 10:20 11:4 21:6                      18:14 20:12 22:8,9 23:2,19 24:9 26:21   needs 7:23 77:16
                                              30:17,23 31:1 33:9 38:11 39:1 41:15     Next 58:18,21
 licensed 11:16
                                              44:1,20 45:13 46:6 49:18 50:24 51:5
 like 8:1,916:22 18:16 29:3 53:9 63:4         55:20 56:1,7 58:5,9,14 66:1 67:14       No.28093807001. 62:9
   69:1,9 76:8 77:4 78:3,9,14                 71:19 72:4,8 73:9 75:15                 nods 7:12
 likely 8:8,11                               m e a n 16:4 22:19 40:9 58:16,19,22      Northern 5:21
                                              59:6 60:10 71:7
 likes 29:4                                                                           note 24:16 66:11
                                             meaning 58:10
 limited 17:5                                                                         notes 25:2 27:14,16 29:15 36:23
                                             means 58:17,20 59:19                      39:24 41:2,7 47:12 54:13 55:24 56:3
 line 20:12 30:16,17 72:14
                                             medical 10:24 11:4                        62:7 63:11 65:18 66:2 67:3,11 69:6,10
 list 12:23 31:18 33:14 34:4 40:2                                                      72:5
                                             middle 8:3 56:5,24
 listed 20:6 24:2 31:4,12,15 36:11                                                    nothing 49:5
   37:12,17 38:10,23 39:6,10,15 41:15,       minute 20:14,17 32:7
   24 42:6 55:24 56:20                                                                Notice 12:14
                                             minutes 53:10,11 72:3,8 76:8
 listing 37:10                                                                        Nowak 20:21 46:16,23 67:7,8,22 68:5
                                             miscellaneous 26:3 48:11,22 56:15         76:14,19,21 78:9,15
 little 6:21 44:20                            61:9 64:7 68:18 70:16
                                                                                      number 39:23 40:1,16,20 60:6 67:5
 Lombard 6:7                                 mispronounce 5:16 45:19
                                                                                      numbers 39:22,24 40:4,14,22,23
 long 9:15 10:3 27:19,21 31:23,24 33:2       missed 20:13                              67:14 73:21
   43:12 53:9
                                             misunderstood 30:20
 look 12:6,7 13:17 24:8 30:16 38:21                                                                      0
                                             moment 37:21
  40:16 54:3 56:1 64:22 65:11 67:20,23
                                             money 64:13,18
 looking 68:9 69:15,16                                                                oath 9:1 53:24
                                             monies 58:20                             Object 41:18
 looks 63:4 69:1,9
                                             months 49:3
 lot 31:19                                                                            objection 8:13 26:12,15 38:13 42:14
                                             more 6:21 7:21 11:6 17:23 19:10 23:7      50:8,15 51:12,23 52:20 58:12 59:16
                                              46:11 72:11
                     M                                                                objections 8:8 13:7
                                             morning 5:7,13,14 9:1 76:4
                                                                                      obtained 65:1
ma'am 50:19                                  most 67:4
                                                                                      obviously 6:19 18:15
made 15:6,9,10 28:5,6,8,11 35:15             move 67:12
 44:9 55:11,13,17,18,20,23 56:9 63:12                                                 occupation 9:12
 69:2,10,21                                  movement 7:12
                                                                                      occupations 10:15
mail 43:8,10




                                           EcoScribe Solutions 888.651.0505
      Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 30 of 97. PageID #: 169

ROBIE GASTON vs FINANCE SYSTEM OF TOLEDO                                                                        Job 31004
Nancy Quiroga October 22, 2019                                                                       Index: October..putting
 October 29:19 31:4 33:2                    paging 67:14                            point 5:16 7:22 30:23 31:23 45:3 71:1
 offensive 7:17 8:24                        paid 28:3,4,19,20,24 29:5,19 31:3,11,   policies 16:13
                                             17,24 32:19 33:1,3,6,7 37:18 41:12,
 office 6:6,7 78:12
                                             16,23 42:5 51:4 55:15
                                                                                    position 15:10
 offices 10:21,22
                                            Parker 44:12 45:9,12,14 46:3,19
                                                                                    possession 74:14
 Ohio 5:21
                                            Parker's 44:13                          Possibly 56:1
 once 8:13 13:24                                                                    Practices 19:16 45:24
                                            part 74:2
 one 6:7,8 15:319:5,10 32:18,22 35:15                                               pre-labeled 12:13 24:7,15
                                            participate 73:3
  37:21 41:20 55:20 72:11
                                                                                    pre-marked 12:5 13:19 18:9 24:7
                                            particular 31:19 40:10 64:19
 ones 31:16 64:3                                                                     36:17 47:4 53:3 54:4 61:24 65:12
                                           parties 60:20                             72:17
 only 8:2 15:3 30:5,8 72:7 78:6
                                            party 55:23                             preceding 9:23
 open 15:22 29:12,16 76:15
                                            Pause 14:4 41:8 66:13 72:10             preparing 44:17
 opinion 11:20 17:12
 opinions 13:12                            payment 28:5,8,11 29:21,22 55:11,        present 6:9,11
                                            13,16,21,24 56:9 63:12 69:2,6,7,10,21
                                                                                    presented 12:11 13:22 18:11 24:12
 order 77:17 78:3,6
                                            payments 28:6                            36:19 47:8 53:5 62:3 65:14 72:19
 originals 77:15
                                           penalty 9:4                              presume 7:3
 other 6:11,15 7:20 9:20,21,24 10:6,
                                            people 6:20                             pretty 58:10
  14,15 11:1,2,3 13:7,12 15:4 26:11
  33:7,14 36:10,12 37:18 39:3,4 46:2,9,     period 43:16                            principal 57:2 58:10,11
  19 50:1,6,13 51:1 52:18 56:12 57:7,22
                                            Periodically 8:7                        print 46:10,15
  58:22 59:4,14,23 61:9,12,19,21 64:2,7
  66:11,20 68:18 70:6 71:6,14,23 74:20      perjury 9:4                             printout 25:1 47:18
 otherwise 36:6 49:19 60:22                 permission 35:19,23 36:3,7              prior 10:5 45:6 46:5,20 47:1 66:22
 our 5:10 6:12,15 11:24 12:4 15:10          Pfeiffer 6:14,15 44:11 45:20,22 46:3,   probably 35:13 72:7
  18:7,21 20:15 21:3 24:7 29:5 31:8          20
  34:8 43:8
                                                                                    procedure 15:12
                                            phone 6:8
 o u t 16:19 47:3 54:6 61:24
                                                                                    procedures 16:13
                                            Physician 24:17
 outlined 22:2,4                                                                    proceedings 7:11 13:8
                                            pick 53:13
 outstanding 68:22                                                                  Produced 24:16 36:23 47:12 54:13
                                            picked 7:12                              62:7 65:18
 over 6:4,8 27:6 43:14 50:20 58:18,21
                                            pile 12:3                               prosecution 16:21
 overview 10:17
                                            placed 25:4,14 36:13 38:9 39:4 42:12    provide 31:7
 owed 33:15,16                               47:20 48:4,7 49:4,8 54:16,23 56:13
                                                                                    provided 74:17,20
                                             62:15,20 63:23 64:4 66:3 68:16
 own 45:12 67:13
                                                                                    providers 10:24
                                            placement 25:19,22 26:1,4,7 27:2
 owner 44:14
                                             48:13 54:20 56:16 62:18 63:18 66:6     pull 47:3 54:5 61:24
                                             68:10 71:16,17,21
                      P                                                             purpose 29:2 65:2
                                            places 21:11
                                                                                    push 31:20
 p.m. 78:21                                 plaintiff 5:2,18 73:13 74:5 77:19
                                                                                    put 13:15 15:11 27:1 63:18
 page 12:21,22 14:11,13 23:10 56:4,5        Plaintiff's 72:22
                                                                                    putting 15:8
  63:10 64:20 66:10 67:5,10,13 69:1,15,     please 5:8,11 6:12 7:1 9:12 15:1
  18 73:7,22                                 18:14 32:8,14 34:20 37:21 52:24 66:7
 pages 66:11,22 67:24 75:15                  73:6




                                          EcoScribe Solutions 888.651.0505
      Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 31 of 97. PageID #: 170

ROBIE GASTON vs FINANCE SYSTEM OF TOLEDO                                                                     Job 31004
Nancy Quiroga October 22, 2019                                                                Index: Q-U-I-R-O-G-A..sent
                                            71:11,24 75:17                         76:12
                   Q
                                           rejoining 20:11                        right-hand 66:10
 Q-U-I-R-O-G-A 5:12                        related 16:12                          Robie 5:19 29:8,10

 qualifications 20:23                      relationship 33:19,23 34:3             role 9:16,21,24 10:3,5,19 21:6

 question 7:2,3,4 8:3,4,9,14 9:6 26:18     relevant 30:9                          roles 9:20 10:6
  32:8,9,13,14 33:2 34:21,24 39:9,18       rely 16:19                             room 6:12,13,17 7:10,23
  45:2 46:6,12 50:19 51:13,15 52:14
                                           relying 17:7                           rules 6:4
 questioning 77:3
                                           remain 33:6 68:21
 questions 11:6 20:22 41:20 76:2,10                                                                  S
  77:2,21,24                               remaining 28:12 30:4

 quick 61:23                               remember 8:19 24:23 37:3               said 5:4 32:11 39:10
 Quiroga 5:1,9,13,23                       remind 7:16                            same 56:4 63:17,22 69:11
                                           Renkim 43:11,12,17,20,23 74:24         satisfied 27:10 28:1 47:23 48:17,20,
                   R                        75:3,6,9                               24 49:5 51:6 62:23 63:2,5,15,21
                                           repeat 7:2 34:18 38:18 52:23           saw 12:19 24:21
 R-E-N-K-I-M 75:2
                                           rephrase 38:18 44:20                   say 8:23 10:8 17:18 19:15,24 21:20
 Randy 44:12                                                                       26:16 29:6 31:10 40:3 43:14 48:9,10
                                           reporter 6:12,16 11:24 12:4 13:19
 read 20:16 34:20,22 41:7                   18:8 20:16 21:4 24:8 34:20,22 72:16    50:20 63:20
 reading 63:4 65:3                          75:1 77:5,15,17 78:2,8,13             saying 42:19
 really 22:6 24:23 36:14 55:22             reporter's 5:10 68:4                   says 64:24 66:10
 reason 6:24 75:13,22                      representative 5:17 13:4               scanned 78:14
 received 27:9                             request 41:5 73:11                     school 11:13
 receiving 59:12                           Requests 72:23                         second 30:4 33:10
 recess 53:16                              requirements 21:22 22:1                second-to-last 14:11,13
 record 5:8 12:13 14:7 15:1,22 18:19       reserve 78:1                           see 12:3,24 18:3 27:17 29:4,17 37:2
  24:15 40:11 47:10 52:23 54:11 62:5       reserved 78:22                          41:9 46:6 56:6 76:9
  65:16 68:3,6,8 72:21 76:10,13,16                                                seek 17:2
  77:4,8,20                                resolved 52:6,9,11
                                           respect 37:13 42:24 56:23 58:8         seeking 57:8 64:5
 records 29:4 31:7 36:6
                                           response 16:7 74:2                     seem 67:19
 Recycling 47:13 49:14,21
                                           Responses 72:22                        seems 67:12,13
 refer 37:5
                                           result 55:10                           seen 12:16 24:19 36:24 47:15 54:8
 reference 54:14 60:6 62:8 65:19                                                   62:11 65:22 73:1
 referring 17:19,24 18:24 19:15 20:3,5     retain 74:10
                                                                                  self-training 19:23,24
  22:20                                    reversed 69:2,7,10
                                                                                  send 32:1 33:4 43:20,23 46:4 78:12
 reflect 62:14                             review 12:8 18:13,15 24:10 45:3,6
                                            46:9,14,20 72:4                       sender 43:13
 reflected 27:14 29:14 30:11 69:6,17
                                           reviewed 46:3,24                       sends 42:11 74:11
 regarding 17:16,18 20:4 25:11 32:1
  38:10 39:5 41:3 46:17 50:1 51:1 60:8     reviewing 14:2 20:2 27:16 38:7,8       sent 17:21 18:1,20 27:6 31:5 41:5
  64:16 67:6 78:5                           39:17                                  43:3,5,7,10 45:7 46:5,21 47:1 49:24
                                                                                   50:4,11,22 52:12,15 57:2,5,17,22,23
 regards 19:8,21 20:8 45:15 54:18          right 5:15 6:17,22 8:10 16:9,18 17:2    60:2 64:11,16 65:6 69:21 70:1,5 73:13
  57:18 60:3,5 61:9 62:16 64:13 70:8         30:5,10 37:20 40:11 64:23 71:21       74:5



                                         EcoScribe Solutions 888.651.0505
      Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 32 of 97. PageID #: 171

ROBIE GASTON vs FINANCE SYSTEM OF TOLEDO                                                                          Job 31004
Nancy Quiroga October 22, 2019                                                                        Index: sentence..today
 sentence 64:23                            specifically 46:17 73:24
 serve 10:3                                speculating 67:10,17                                           T

 served 9:16                               spell 5:11                                table 17:16,17,18,19 18:23 32:21
 service 43:8,10                           spelled 75:1                               33:5,6

 services 9:13 21:8                        spending 30:2                             take 7:23 8:4 12:6 13:17 51:19 53:6
                                                                                       54:3 65:11 66:16 72:8
 set 17:11 19:3,5 39:22 67:13 72:22        staff 10:21,22
                                                                                     taken 20:7
 settled 52:2                              stands 17:4
                                                                                     talking 40:10
 several 35:13,14                          start 32:22 46:11 60:13 67:4
                                                                                     telephonically 6:20
 she 42:21 45:20                           starts 67:11
                                                                                     tell 6:5,6 10:17 19:9 35:17 36:6 39:18
 sheet 12:23                               state 5:7 6:13 9:12 63:11 77:5              55:17 56:9
 shorthand 19:14                           stated 9:11 32:18 35:9 48:16 70:9         template 44:18 45:3 46:3,4,18,20,24
                                            74:3
 should 11:24 49:10,20                                                               templates 46:15
                                           statement 65:4,7
 signature 78:1,22                                                                   term 58:9,22
                                           states 29:15 59:22
 Since 27:24 70:14                                                                   terms 22:14 23:1,4
                                           still 33:4 55:2 74:7
 sincerely 76:3                                                                      testified 33:1 42:22
                                           stipulate 14:24 16:1
 sit 55:2 71:18,22 73:17                                                             testify 13:4,9,13
                                           stipulating 16:9
 sits 56:18                                                                          testimony 5:24 9:8,9 31:9 34:14 35:1
                                           strike 23:2 30:23 31:2 38:7 43:23           42:10 43:1,24 53:21 66:21
 skip 18:14
                                            45:13 48:5 51:5 60:2,4,20 71:20 75:15
 slightly 55:6                                                                       theory 16:20
                                           s u b j e c t 9 : 3 50:16 76:2
 snapshot 57:9,20,24 70:12                                                           thing 8 : 2 30:6,8
                                           substance 44:22 53:19
 software 34:8,10                                                                    things 7:20
                                           substances 9:7
 s o m e 11:912:1 16:20 18:20 20:22                                                  think 12:1 16:17 18:14 20:11,13 26:18
                                           suppose 23:8                               48:16 50:16 54:2 58:7 67:3 76:14,15
   67:2,6 73:21
                                           s u r e 7:2,8,13 11:15 16:6 20:20 22:21    78:18
 someone 46:9,13
                                             30:2 33:9 34:19 38:14 39:11 43:16       third 56:24
 something 15:17 16:2,18,21                  44:21 50:21 51:3,9 63:21 66:15
                                                                                     three 41:15,23 42:2,5 46:9
 sometimes 22:4,11 23:6                     sworn 5:3
                                                                                     through 12:7,23 13:5,10,13,24 24:8
 somewhere 18:5                            system 5:20 9:14,21 10:1,6,9,24 13:3       41:7 56:3 64:3 67:11,15,24 71:17,18
                                            14:18 17:14,20 18:1,21 19:7 21:8,12,       72:12,14
 sorry 10:10 20:10 21:5 22:17 30:19
                                            13,14,22 22:8,9 23:1,13,21 24:1 25:4,
  58:4 59:6 61:19 63:20 68:10 71:6,20
                                            9,14 26:10 27:1,9,20,21 28:7,9,12,22     throughout 8:7 13:8
  73:11
                                            29:5,11,16 31:5,11,14,24 33:3 34:12      tied 40:7
 s o r t 11:10                              35:18,22 36:2,5,13,22 37:13 38:9 39:5
                                            40:6 42:11 43:8,9,13,18,21 44:1,5,23     t i m e 6 : 3 10:15 12:18 24:21 26:10
 sought 68:19                               47:11,21 48:7,13 49:4,9,14,19,23             27:8,10 28:16 30:2 31:19 37:19 48:9,
 sounds 53:12                               50:11,22,23 51:9,20 52:5,15 54:12,17,        13,23 49:3,5,23 50:4,11,21 52:12,14
                                            23 55:7,18 56:13 57:8,17,21 60:7,19,         57:1,5,16,20,21,24 60:1 62:20 63:14
 speak 38:3,4 53:20                         22 61:3,7,13 62:7,15 63:18,23 64:5,          64:4,9,10,16 66:16 68:13,16 69:20,24
                                                                                         70:3,4,9,13,14 71:16,17,21 76:4
 speaker 76:14                              12,17 65:6,17 66:3 68:17 70:1,5,9,14,
                                            21 71:1,19 72:21 73:12,15 74:3,9,13,     title 44:13
 speaking 29:6,7,8 38:12,24                 21 75:6,10
                                                                                     today 5:16 7:22 9:9 11:21 12:16 16:17
 special 45:15
                                                                                      24:19 36:24 47:15 53:21 54:9 55:2
 s p e c i f i c 17:23 21:10 23:7 74:10                                               62:12 65:22 71:18,22 73:1,17




                                          EcoScribe Solutions 888.651.0505
      Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 33 of 97. PageID #: 172

ROBIE GASTON vs FINANCE SYSTEM OF TOLEDO                                                                        Job 31004
Nancy Quiroga October 22, 2019                                                                       Index: togethor..years
 together 34:6,7,10,17 35:4,8,10,16,        until 27:9 33:7                          word 15:4 51;24 58:11 59:4,14
   19,23 36:3,8 38:22
                                            up 7:13 9:17 26:22 38:3,4 40:17 53:13    work 35:9
 Toledo 5:20 9:14,21 10:1,6,9 13:3
                                            update 42:12                             worked 31:18 33:7
  14:18 17:14,21 18:1,21 19:7 21:12,13,
  23 22:8,10 23:1,13,14,18,21 24:1,2        upon 5:2                                 working 35:12,15
  25:4,9,14 26:11 27:1,9,20,22 28:7,9,
                                            use 15:3 32:6,20 51:24                   worried 66:19
  12,22 29:11,16 31:5,11,15 32:1,23
  33:4,19,24 34:12 35:18,22,23 36:5,13,     used 44:18 45:3 46:4,18 65:1 77:11       written 22:19,24 23:3,5,17,20,24 36:6
  23 37:13 38:9 39:5 40:6,19,24 42:4,11                                               49:13,18 60:10,13,15,18,22 70:19
                                            using 12:2 13:16 19:13 33:5
  43:13,18,21 44:1,5,23 47:12,21 48:7,                                                74:4
  13 49:4,10,15,20,23 50:11,22,23           utilize 21:7
  51:10,20 52:5,16 54:13,17,23 56:14                                                 wrong 17:15
  57:8,17,21 60:8,19,23 61:2,3,6,7,14,
  17,20 62:7,8,15,16 63:18,23 64:5,12,
                                                               V
  17 65:6,18 66:3 67:9 68:17 70:1,5,10,
  15,21,24 71:1,10,13,23 72;22 73:12        vague 26:18 50:17
                                                                                     years 9:17 10:4,9,10,12 19:8 43:14
  74:3,9,13,21 75:6,10
                                            value 57:14                               49:2
 Toledo's 10:24 21:8 43:9 73:15
                                            variables 31:19,22 32:17,19
 top 30:17 32:22 63:10 65:24 66:10          Various 36:23
 topic 16:24
                                            verbal 7:9,14 49:18,19
 topics 12:23,24 13:4,9,13 16:12
                                            Volheim 5:6,17 8:22 12:12,15 13:23
 towards 63:10                               14:6,9,20 15:15,24 17:8,10 18:7,12,
                                             19,22 20:15 21:2 22:21,23 24:14,18
 trailer 39:24 40:4
                                             26:14,21,23 30:7,10,15,21 32:15
 training 19:21 45:15,23                     34:19 35:6 36:15,21 37:20 38:6,20
                                             39:13 40:12,18 41:11,21 42:16,23
 transcribed 7:11                            43:2 47:10,14 50:10,18 51:18 52:4,22
 transcript 78:4,10                          53:8,12,17 54:11,15 58:15 59:26
                                             60:12,14 62:5,10 65:16,21 66:14 67:1,
 true 75:15,19                               16 68:2,7 72:2,11,20,24 76:1,11,17,24
 turn 23:10 36:16 53:2                       77:18,19 78:3,5,16

 turns 16:19
                                                               w
 t w o 7:21 10:4 19:8 28:6 41:19 49:2,3
   56:8
                                            wait 32:7,9 72:7

                                            waiting 66:16,17,19
                      U
                                            wanted 70:21
 Uh-huh 45:1 73:8                           website 20:6
 under 5:21 9:1,6 40:1 53:24 57:7           well 6 : 9 11:1,4 13:17 15:2,24 23:7
  59:22                                      31:14,20 39:17 63:7 67:22
 understand 7:4 8:2416:23 20:23             went 44:2 68:8
  31:21 32:4,5,12 33:9 38:14,15 46:6
  50:19 53:23                               whatsoever 33:19
 understanding 11:21 13:2 14:17             whole 6:2
  17:13 19:14                               withdrawing 14:22 15:17
 understood 7:14 8:14 16:16 26:20           withdrawn 14:18 16:15
 Unless 8:12                                wondering 8:21



                                          EcoScribe Solutions 888.651.0505
Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 34 of 97. PageID #: 173
Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 35 of 97. PageID #: 174




            Exhibit A
Amended Notice of Deposition
                  Deposition
      Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 36 of 97. PageID #: 175



                          UNITED STATES DISTRICT COURT
                        FOR THE
                            THE NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

 ROBIE GASTON,

          Plaintiff,

 v.                                                       3:18-cv-02652
                                                          3:18-cv-02652

 FINANCE SYSTEM OF TOLEDO,
                   TOLEDO, INC.,
                           INC.,

          Defendant.
          Defendant.

                           AMENDED NOTICE OF DEPOSITION

To: F i nFinance
          a n c e System of Toledo, Inc.
c/o Law Office of Boyd W. W. Gentry
      Colonel
4031 Colonel    Glenn  Highway
                   45431
Beavercreek, OH 45431
zelliott@boydgentrylaw.com
zelliott@boydgentrylaw.com
bgentry@boydgentrylaw.com
bgentry@boydgentrylaw.com



         PLEASE TAKE
                TAKE NOTICE
                     NOTICE that
                             that pursuant
                                  pursuant to Rule
                                              Rule 30(b)(6)
                                                   30(b)(6) of the Federal
                                                                   Federal Rules
                                                                           Rules of Civil

Procedure, the
            the undersigned
                undersigned will
                            will take
                                  take the
                                        the deposition
                                            deposition by oral examination
                                                               examination of certain designated
                                                                                      designated

representative(s) of the following party on the date and time indicated below:

                            Finance System of Toledo, Inc. (“FST”)
                                                           ("FST")

                              October 22, 2019 at 10:00 a.m. CST

         The deposition will take place
                                  place telephonically from 2500 S.
                                                                 S. Highland
                                                                    Highland Avenue,
                                                                             Avenue, Suite 200,

Lombard, Illinois
         Illinois 60148
                  60148 on
                        on the one end
                                   end and
                                       and aa location in Toledo, Ohio
                                                                  Ohio on
                                                                       on the
                                                                          the other.
                                                                              other. W
                                                                                     Wee will

provide that
        that location
              location soon.
                       soon. TThe deposition will
                              h e deposition will be
                                                  be recorded
                                                      recorded by
                                                               by stenographic
                                                                  stenographic means.
                                                                               means. TThe
                                                                                       he

deposition will
           will continue
                continue until
                         until completed.
                                completed. TThe deposition is
                                            h e deposition  is being
                                                               being taken
                                                                      taken for
                                                                            for the
                                                                                 the purpose
                                                                                      purpose ooff

discovery, for use at trial, or for such
                                    such other purposes as
                                                        as are
                                                           are permitted under the Federal Rules of

Civil Procedure.
      Procedure.




                                           Page 1 of 44
   Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 37 of 97. PageID #: 176



       FST is hereby notified of its duty, pursuant to Rule 30(b)(6) of the Federal Rules of Civil
                                                                                             Civil

Procedure, to designate one or more officers, directors, agents
                                                         agents or other persons who will testify

on its behalf and, for each person so designated, to set forth the matters upon which the person
                                                                                          person

              Definitions for all applicable terms below are given the same meaning as in
will testify. Definitions

Plaintiff’s
Plaintiff's Interrogatories to FST issued on April 23, 2019.


   1.  FST’s relationship with Toledo Clinic, Inc. as
   1. FST's                                        as it relates to Plaintiff.
                                                                    Plaintiff

   2. FST's
       FST’s relationship with Allstar Disposal as it relates to Plaintiff.
                                                                 Plaintiff

   3. FST's
       FST’s relationship with EPNO of Toledo, Inc. as
                                                    as it relates to Plaintiff.

   4. I In depth discussion
        n depth   discussion regarding
                              regarding the
                                         the allegations
                                              allegations against
                                                           against FST
                                                                   FST as
                                                                       as set
                                                                           set forth
                                                                                forth iin Plaintiff’s
                                                                                        n Plaintiff's
        Complaint.
        Complaint.

   5. I In
        n depth discussion on any correspondence FST caused to be sent to Plaintiff.
                                                                          Plaintiff.


   6. I In
        n depth discussion on the identity and duties of any third-party service providers
                                                                                 providers
        employed by FST to assist in sending correspondences to Plaintiff.
                                                                   Plaintiff

   7. Claims
       Claims and defenses of the parties, the parties'
                                               parties’ discovery requests and responses, and all
       documents disclosed, produced, or required to be produced by either party in connection
                                                                                     connection
                case.
       with the case.

   8. I In                    FST’s collections systems used in conjunction with Plaintiff.
        n depth discussion on FST's

   9. I In
        n depth discussion on all documentation methods, if any, whether computerized, manual,
                                                                                             manual,
        or other, of all activities undertaken by FST or their employees related to the collection of
        Plaintiff’s account.
        Plaintiff's account.

   10.
   10. In depth discussion on FST’s
                              FST's methods of communications as they relate to delinquent
                                                                                delinquent
       consumer accounts.
                  accounts.

   11.
   11. In depth discussion on FST’s
                              FST's training of employees in its collections department.
                                                                             department.


   12.          discussion on all documents
   12. In depth discussion        documents produced
                                            produced to Plaintiff by FST in the
                                                                            the course
                                                                                course of this
       case.
       case.




                                            Page 2 of 44
Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 38 of 97. PageID #: 177



13.                                       procedure and training manuals, memoranda
13. In depth discussion on all policy, procedure                              memoranda and other
    writings regarding collection activities of FST which were in effect and used for a period
    of five
       five (5) years prior to the date of this notice to the present relating to Plaintiff's
                                                                                  Plaintiff’s account.
                                                                                              account.

14.
14. The relationship between FST and Plaintiff.
                                     Plaintiff

15. FST’s Answer to Plaintiff’s
15. FST's           Plaintiff's Complaint.

16. FST’s affirmative defense(s) as
16. FST's                        as raised in its Answer to Plaintiff's
                                                            Plaintiff’s Complaint.

17. FST’s responses to Plaintiff’s
17. FST's                          Interrogatories.
                       Plaintiff's Interrogatories.

18. FST’s responses to Plaintiff’s
18. FST's              Plaintiff's Requests for Production.
                                                Production.

19. FST’s responses to Plaintiff’s
19. FST's              Plaintiff's Requests for Admission.

20. FST's
    FST’s training process for training employees to be compliant with state and federal laws.

21. In depth
       depth discussion
             discussion on
                         on the
                            the procedures
                                procedures employed
                                           employed by FST
                                                       FST to
                                                           to comply
                                                              comply with the
                                                                          the Fair
                                                                              Fair Debt
                                                                                   Debt
    Collection Practices Act.

22. The process
         process and
                  and procedures
                      procedures that
                                  that govern
                                       govern the
                                               the drafting
                                                   drafting ooff any
                                                                 any correspondences
                                                                     correspondences sent
                                                                                     sent to
                                                                                          to
    Plaintiff by FST.

23. The review process of any correspondence sent to Plaintiff.
                                                     Plaintiff


                                                            s/ Nathan C. Volheim
                                                                                       #6302103
                                                            Nathan C. Volheim, Esq. #6302103
                                                            Counsel for Plaintiff
                                                                        Plaintiff
                                                            Sulaiman Law Group, Ltd.Ltd.
                                                            2500 South Highland Ave, Suite 200
                                                            Lombard, Illinois 60148
                                                                              60148
                                                            (630) 630-568-3056 (phone)
                                                                                  (phone)
                                                            (630) 575-8188 (fax)
                                                            nvolheim@sulaimanlaw.com
                                                            nvolheim@sulaimanlaw.com




                                          Page 3 of 44
   Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 39 of 97. PageID #: 178




                                CERTIFICATE OF SERVICE

                          one of the attorneys for Plaintiff, certifies that on September 23, 2019,
       The undersigned, one
he caused a copy of the foregoing Amended Notice of Deposition, to be served by electronic mail
on:

                                         James S. Nowak
                                    4808 North Summit Street
                                                       Street
                                       Toledo, OH 43611
                                     joffice@bex.netjoffice



                                 Law Offices of Boyd W. Gentry
                                      Attn: Boyd W. Gentry
                                      Attn:
                                            James S. Nowak
                                      Attn: James
                                      Attn:
                                        Colonel Glenn Highway
                                  4031 Colonel
                                                      45431
                                     Beavercreek, OH 45431
                                  zelliott@boydgentrylaw.com
                                  zelliott@boydgentrylaw.com
                                  bgentry@boydgentrylaw.com
                                  bgentry@boydgentrylaw.com


                                                                        s/ Nathan C. Volheim
                                                                         Nathan C. Volheim
                                                                        Counsel for Plaintiff
                                                                                     Plaintiff




                                           Page 4 of 44
Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 40 of 97. PageID #: 179




             Exhibit B
    Answer to Complaint with
        Counterclaims
        Counterclaims
        Case:
     Case:    3:18-cv-02652-JJH
           3:18-cv-02652-JJH  DocDoc
                                Doc
                                  #: 25-1  Filed: 01/24/19
                                      #: 8 Filed:
                                           Filed:  01/24/19 1
                                                  01/10/20  1 ofof7.97.
                                                            41        PageID
                                                                     PagelD  #: #:
                                                                        PageID  23180



                        UNITED
                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

ROBIE GASTON,           C       A       S:     E CASE NO. 3:18-cv-02652 - JJH

        Plaintiff,
        Plaintiff,                        :

v.                                        :

FINANCE SYSTEM OF TOLEDO, INC., ::

        Defendant.
        Defendant.                        :


                             ANSWER TO COMPLAINT;
                                          COMPLAINT;
                              WITH
                              W I T H COUNTERCLAIM


      Now comes Defendant, by counsel, and provides the following for its Answer and
Counterclaim.
Counterclaim.

COMPLAINT 1.  1. Plaintiff
                  Plaintiff brings
                            brings this
                                    this action
                                         action for
                                                for damages
                                                    damages pursuant
                                                             pursuant to
                                                                       to the
                                                                           the Fair
                                                                               Fair Debt
                                                                                    Debt
           Practices Act (“FDCPA”) under 15 U.S.C. §1692 et seq., for Defendant’s
Collection Practices Act   ("FDCPA")    under  15 U.S.C. §1692 et seq., for  Defendant's
unlawful conduct.
         conduct.
ANSWER 1. Denied

COMPLAINT 2. This action arises under and is brought pursuant to the FDCPA. Subject Subject
matter jurisdiction
        jurisdiction is conferred upon this Court by 28 U.S.C. §§1331 and 1337 as the action
                                                                                      action
arises under the laws of the United States.
                                     States.
ANSWER 2. Denied

COMPLAINT 3. Venue is proper in this Court pursuant to 28 U.S.C. §1391
                                                                     §1391 as Defendant
                                                                                Defendant
conducts business in the Northern District of Ohio and a substantial portion the events
                                                                                    events
or omissions giving rise to the claims occurred within the Northern District of Ohio.
                                                                                Ohio.
ANSWER 3. Admitted

COMPLAINT 4. Plaintiff is a 54 year-old natural person residing in Toledo, Ohio which
falls within the Northern District of Ohio.
                                      Ohio.
ANSWER 4. Defendant
                Defendant is without sufficient knowledge to enable it to admit
or deny this allegation and therefore denies it.

COMPLAINT 5. Defendant promotes that it "is  “is one of the largest and most experienced
                                                                             experienced
                        agencies in Northwest Ohio."
full-service collection agencies              Ohio.” Defendant
                                                     Defendant is a corporation formed
under the laws of the State of Ohio with James Nowak as its registered agent, located at
4808 North Summit, Toledo, Ohio 43611. Defendant uses the mail and telephone for the
     Case:
   Case:    3:18-cv-02652-JJH
         3:18-cv-02652-JJH    Doc
                              Doc
                            Doc     #: 8 Filed:
                                #: 25-1          01/24/19 2
                                         Filed: 01/24/19
                                                01/10/20  42        PageID
                                                          2 ofof7.97.
                                                                   PagelD  #: #:
                                                                      PageID  24181



principal purpose of collecting debts from consumers on a nationwide basis, including
consumers in the State of Ohio.
                          Ohio.
ANSWER 5. Admitted

COMPLAINT 6.       Defendant acted
               6. Defendant           through its
                             acted through                  employees, officers,
                                                   agents, employees,
                                               its agents,                         members,
                                                                        officers, members,
            heirs, successors,
directors, heirs,                 assigns, principals,
                    successors, assigns,                   trustees, sureties,
                                             principals, trustees,                subrogees,
                                                                      sureties, subrogees,
representatives and insurers at all times relevant to the instant action.
                                                                  action.
               Defendant is without sufficient knowledge to enable it to admit
ANSWER 6. Defendant
or deny this allegation and therefore denies it.

COMPLAINT 7. Upon information and belief, Plaintiff received medical services at The
Toledo Clinic (“Toledo Clinic") on several occasions.
              ("Toledo Clinic”)            occasions.
               Defendant is without sufficient knowledge to enable it to admit
ANSWER 7. Defendant
or deny this allegation and therefore denies it.

                                                   fell behind on his payments to Toledo
COMPLAINT 8. Due to financial hardship, Plaintiff fell
                            ("subject consumer debts”).
Clinic, thus incurring debt (“subject          debts").
                Defendant is without sufficient knowledge to enable it to admit
ANSWER 8. Defendant
or deny this allegation and therefore denies it.

COMPLAINT 9.       Plaintiff incurred
                9. Plaintiff               subject consumer
                                       the subject
                             incurred the                         for personal
                                                            debts for
                                                   consumer debts              services
                                                                      personal services
related to his healthcare.
               healthcare.
                Defendant is without sufficient knowledge to enable it to admit
ANSWER 9. Defendant
or deny this allegation and therefore denies it.

COMPLAINT 10. 10. Between   the spring
                  Between the             2017 and
                                       of 2017
                                spring of            the spring
                                               and the           of 2018,
                                                         spring of                Clinic
                                                                           Toledo Clinic
                                                                    2018, Toledo
                                                                         Defendant.
charged-off the subject consumer debts and sold the collection rights to Defendant.
                Denied
ANSWER 10. Denied

COMPLAINT 11.      The Toledo
               11. The               stopped sending
                              Clinic stopped
                       Toledo Clinic                            to Plaintiff
                                                     statements to
                                             sending statements              when iitt
                                                                   Plaintiff when
charged-off the subject consumer debts.
                                 debts.
ANSWER 11.  ii. Defendant     without sufficient knowledge to enable it to admit
                Defendant is without
or deny this allegation and therefore denies it. it.


                      information and belief, the balances of the subject consumer debts
COMPLAINT 12. Upon information                                                     debts
are $775.30 and $435.00.
               Defendant is without sufficient knowledge to enable it to admit
ANSWER 12. Defendant
or deny this allegation and therefore denies it.   it.

COMPLAINT 13. Defendant purchased the subject consumer debts while Plaintiff was in
default.
            Denied
ANSWER 13. Denied

COMPLAINT 14.  14. Defendant   has sought
                   Defendant has                            subject consumer debts
                                   sought collection of the subject                from
                                                                             debts from
Plaintiff through collection correspondences.
                             correspondences.
      Case:
   Case:    3:18-cv-02652-JJH
         3:18-cv-02652-JJH  DocDoc
                              Doc
                                #: 25-1  Filed: 01/24/19
                                    #: 8 Filed:
                                         Filed:  01/24/19 3
                                                01/10/20  3 ofof7.97.
                                                          43        PageID
                                                                   PagelD  #: #:
                                                                      PageID  25182



ANSWER 14. Defendant
                Defendant admits that it sent correspondence to Plaintiff in
                                                                          in an
attempt to collect on an account. Defendant
                                    Defendant is without sufficient knowledge
to enable it to admit
                admit or deny the remainder of the
                                                the allegations in paragraph 14
and therefore denies them.
                       them.

COMPLAINT 15. Defendant's
                    Defendant’s collection efforts included sending correspondences dated
January 15, 2018 and April 5, 2018. In those correspondences Defendant failed to disclose
                                                                                  disclose
itself as a debt collector as shown in the language which appeared as follows:
ANSWER 15. Defendant admits that it sent correspondence to Plaintiff in             in an
attempt to  to collect
               collect on an account. AAll   l l other allegations in paragraph 15 are
denied.

COMPLAINT 16. In its January 15, 2018 correspondence,
                                      correspondence, Defendant included language
                                                                         language
which appeared as follows:
ANSWER 16. Defendant admits that the letter speaks for itself and  and denies all
other allegations in paragraph 16.

COMPLAINT 17. Plaintiff received
                            received both correspondences from Defendant and was misled
                                                                                 misled
as to his rights and obligations.
                     obligations.
ANSWER 17. Denied.
                 Denied.

COMPLAINT 18.  18. IIn Defendant’s correspondence,
                     n Defendant's  correspondence, Defendant
                                                    Defendant included
                                                               included line
                                                                         line items
                                                                               items for
                                                                                     for
interest and other costs.
                    costs.
ANSWER 18. Defendant admits that the letter speaks for itself and      and denies all
other allegations in paragraph 18.

COMPLAINT 19. Accordingly,
                   Accordingly, Plaintiff was falsely led to believe that Defendant had the
lawful ability to collect interest and other costs.
                                             costs.
ANSWER 19. Denied

COMPLAINT 20. Plaintiff spoke with Sulaiman regarding the correspondences resulting
in pecuniary loss and expenditure of resources.
                                     resources.
ANSWER 20. Denied

COMPLAINT 21. Plaintiff has suffered concrete harm as a result of Defendant’s     actions,
                                                                      Defendant's actions,
including but not limited to, invasion of privacy, confusion, and aggravation.
                                                                  aggravation.
ANSWER 21. Denied

COMPLAINT 22. Plaintiff repeats and realleges paragraphs 11 through 21
                                                                    21 as
                                                                       as though full
set forth herein.
ANSWER 22. Defendant
                  Defendant incorporates its prior responses as though fully set
forth herein.
       herein.

COMPLAINT 23.23. Plaintiff
                 Plaintiff is aa "consumer"
                                 “consumer” as
                                            as defined
                                               defined by
                                                       by 15
                                                          15 U.S.C.
                                                             U.S.C. §1692a(3)
                                                                    §1692a(3) of
                                                                              of the
FDCPA.
FDCPA.
ANSWER 23. Defendant is without sufficient knowledge to enable it to admit
or deny the allegations in paragraph 23 and therefore denies them.  them.
      Case:
   Case:    3:18-cv-02652-JJH
         3:18-cv-02652-JJH  DocDoc
                              Doc
                                #: 25-1  Filed: 01/24/19
                                    #: 8 Filed:
                                         Filed:  01/24/19 4
                                                01/10/20  4 ofof7.97.
                                                          44        PageID
                                                                   PagelD  #: #:
                                                                      PageID  26183




COMPLAINT 24. Defendant is a "debt
                                 “debt collector”
                                       collector" as defined by §1692a(6) of the FDCPA,
                                                                                 FDCPA,
because it regularly uses the mail and/or the telephone to collect, or attempt to collect,
delinquent consumer accounts.
                      accounts.
ANSWER 24. Admitted

COMPLAINT 25.   25. Defendant
                    Defendant identifies
                               identifies itself
                                          itself as aa debt
                                                       debt collector
                                                            collector on its website,
                                                                              website, and
                                                                                        and is
engaged inin the
              the business
                  business of
                           of collecting or
                                          or attempting
                                             attempting to to collect,
                                                              collect, directly
                                                                       directly or indirectly,
                                                                                    indirectly,
defaulted debts owed or due or asserted to be owed or due to others. Defendant has been  been
aa member of the Association of Credit
                                 Credit and Collection Professionals, an association of debt
                                                                                          debt
collectors, since 1954.
                  1954.
ANSWER 25. Admitted

COMPLAINT 26.  26. The
                    The subject
                          subject consumer
                                   consumer debts
                                              debts are
                                                    are "debt[s]"
                                                         “debt[s]” as
                                                                    as defined
                                                                       defined by
                                                                                by FDCPA
                                                                                   FDCPA
§1692a(5) as
           as they
              they arise
                    arise out
                           out of a transaction due
                                                due or asserted
                                                        asserted to
                                                                 to be
                                                                     be due
                                                                        due to
                                                                            to another
                                                                               another for
                                                                                       for
personal, family, or household purposes.
                                 purposes.
ANSWER 26. Defendant is without sufficient knowledge to enable it to admit
or deny the allegations in paragraph 26 and therefore denies them.        them.

COMPLAINT 27.  27. The
                   The FDCPA,
                        FDCPA, pursuant
                                 pursuant to 15
                                             15 U.S.C.
                                                U.S.C. §1692e,
                                                       §1692e, prohibits a debt collector
      using "any
from using  “any false, deceptive,
                        deceptive, or misleading representation or means
                                                                   means in connection
with the collection of any debt.”
                           debt."
ANSWER 27. Defendant is without sufficient knowledge to enable it to admit
or deny the allegations in paragraph 27 and therefore denies them.     them.

COMPLAINT 28. In addition, this section enumerates specific violations, such as:   as:
“The
"The false representation of — – the character, amount, or legal status of any debt . .
. ."
  .” 15 U.S.C. § 1692e(2).
                 1692e(2).
“The
"The threat to take any action that cannot legally be taken or that is not intended
to be taken.”              1692e(5).
       taken." 15 U.S.C. § 1692e(5).
“The
"The   use of any false representation  or deceptive means to collect or attempt to
collect any debt or to obtain information concerning a consumer.”
                                                         consumer." 15 U.S.C.
                                                                         U.S.C.
§1692e(10);
§1692e(lo); and
“The
"The failure to disclose in the initial written communication with the consumer
                                                                         consumer
and, in addition, if the initial communication with the consumer is oral, in that
initial oral communication, that the debt collector is attempting to collect a debt
and that any information obtained will be used for that purpose, and the failure to
disclose in subsequent communications that the communication is from a debt    debt
collector, except that this paragraph shall not apply to a formal pleading made in
connection with a legal action.”             §1692e(11).
                          action." 15 U.S.C. §1692e(11).
ANSWER 28. Defendant is without sufficient knowledge to enable it to admit
or deny the allegations in paragraph 28        28 and therefore denies them.them.

COMPLAINT 29. Defendant violated 15 U.S.C. §§ 1692e, e(2), e(5), and e(10)
                                                                        e(lo) through the
                                                                                      the
inclusion of language
              language mentioning
                       mentioning interest
                                   interest and
                                            and costs.
                                                costs. The
                                                        The inclusion
                                                              inclusion of
                                                                        of this language
                                                                                 language
misleadingly suggests to consumers the false possibility that Defendant could collect an
amount that would be above and beyond that which was outlined as the total due on the
       Case:
    Case:    3:18-cv-02652-JJH
          3:18-cv-02652-JJH  DocDoc
                               Doc
                                 #: 25-1  Filed: 01/24/19
                                     #: 8 Filed:
                                          Filed:  01/24/19 5
                                                 01/10/20  5 ofof7.97.
                                                           45        PageID
                                                                    PagelD  #: #:
                                                                       PageID  27184



collection correspondence. The subject consumer debts were charged-off by Toledo Clinic
in the amount of $775.30. Upon charge-off, Toledo  Toledo Clinic and its successors
                                                                         successors waived the
right and ability to add interest and other charges, as evidenced by Defendant seeking to
collect the
          the same
               same amount
                      amount of $775.30 andand the
                                                 the fact
                                                      fact that
                                                           that Toledo
                                                                Toledo Clinic
                                                                        Clinic stopped
                                                                               stopped sending
                                                                                        sending
periodic billing
            billing statements for the subject consumer debts. It was a legal impossibility for
Defendant to add interest and other charges to the subject consumer debts at the time the
correspondence were sent. Defendant purposefully included this misleading language to
instill aa false
            false sense
                   sense of
                         of urgency
                            urgency in Plaintiff
                                         Plaintiff so
                                                   so that
                                                       that he
                                                             he would
                                                                would feel
                                                                       feel compelled
                                                                            compelled to
                                                                                       to make
                                                                                          make
payment.
payment.
ANSWER 29. Denied.   Denied.

COMPLAINT 30.   30. Defendant
                     Defendant violated
                                  violated 15
                                           15 U.S.C.
                                               U.S.C. §§
                                                       §§ 1692e,
                                                          1692e, e(10),
                                                                   e(10), and
                                                                          and e(11)
                                                                               e(11) through
                                                                                      through its
                                                                                               its
failure to disclose itself as a debt collector. By failing to disclose itself as a debt collector,
Defendant deceptively and misleadingly attempted to obscure Plaintiff’s
                                                                     Plaintiffs rights under the
FDCPA. Consequently, Defendant’s
                          Defendant's objective was to obfuscate its status as a debt collector
                                                                                         collector
in order
    order to
           to prevent
               prevent Plaintiff
                         Plaintiff from
                                    from believing
                                          believing that
                                                      that he
                                                            he was
                                                                was afforded
                                                                      afforded certain
                                                                                 certain FDCPA
                                                                                          FDCPA
protections against Defendant.
                      Defendant.
ANSWER 30. Denied.Denied.

COMPLAINT 31. 31. The
                  The FDCPA,
                       FDCPA, pursuant
                               pursuant to 15
                                           15 U.S.C.
                                              U.S.C. §1692f,
                                                      §1692f, prohibits
                                                              prohibits aa debt
                                                                           debt collector
                                                                                collector
from using “unfair
           "unfair or unconscionable means to collect or attempt to collect any debt.”
                                                                                debt."
ANSWER 31. Defendant is without sufficient knowledge to enable it to admit
or deny the allegations in paragraph 31 and therefore denies them.    them.

COMPLAINT 32. In addition, this section enumerates specific violations, such as:
                                                                             as:
“The
"The collection of any amount (including any interest, fee, charge, or
expense incidental to the principal obligation) unless such amount is
expressly authorized by the agreement creating the debt or permitted by
law .”           §1692f(1).
    ." 15 U.S.C. §1692f(1).
ANSWER 32. Defendant is without sufficient knowledge to enable it to admit
or deny the allegations in paragraph 32 and therefore denies them.

COMPLAINT 33. Defendant
                   Defendant violated §1692f and f(i)
                                                    f(1) when
                                                         when it unfairly suggested that it
could collect additional amounts above and beyond the total balance due as represented
                                                                              represented
in the correspondence.
       correspondence. Because
                         Because Defendant was precluded from adding anything to the
          of the subject
balances of      subject consumer
                          consumer debts
                                    debts as
                                          as its
                                              its right
                                                  right to
                                                         to do
                                                            do so
                                                               so was
                                                                  was waived,
                                                                        waived, the
                                                                                 the above
                                                                                     above
referenced portions of correspondence violate the FDCPA.
                                                    FDCPA.
ANSWER 33. Denied.
                Denied.

COMPLAINT 34. Defendant further violated §1692f when it unfairly and unconscionably
                                                                              unconscionably
attempted to to collect
                collect on
                        on aa debt
                              debt by
                                    by concealing
                                        concealing its
                                                   its status
                                                       status as
                                                              as aa debt
                                                                    debt collector.
                                                                         collector. Failing
                                                                                    Failing to
                                                                                            to
disclose itself as a debt collector is an unfair and unconscionable act intended to confuse
                                                                                      confuse
Plaintiff regarding the status and identity of the debt collector and unlawfully designed
                                                                                     designed
shield itself from any potential retaliation.
ANSWER 34. Denied.Denied.
      Case:
   Case:    3:18-cv-02652-JJH
         3:18-cv-02652-JJH  DocDoc
                              Doc
                                #: 25-1  Filed: 01/24/19
                                    #: 8 Filed:
                                         Filed:  01/24/19 6
                                                01/10/20  6 ofof7.97.
                                                          46        PageID
                                                                   PagelD  #: #:
                                                                      PageID  28185



COMPLAINT 35.35. As
                 As pled
                     pled in paragraphs
                              paragraphs 19
                                         19 through
                                             through 21,
                                                     21, Plaintiff has been
                                                                       been harmed and
suffered damages as a result of Defendant’s
                                Defendant's unlawful actions.
                                                     actions.
ANSWER 35. Denied.
               Denied.

All other allegations in the Complaint are denied.
                                           denied.

                               ADDITIONAL DEFENSES

1. Plaintiffs
   Plaintiff’s claims are barred by the applicable statute of limitations.

2. Plaintiffs
   Plaintiff’s injuries or damages, if any, are the result of her own acts or omissions.
                                                                              omissions.

3. Pursuant to 15 USC § 1692k, any violations that may be found were not intentional and
resulted from
          from aa bona
                   bona fide
                         fide error
                              error notwithstanding
                                     notwithstanding the
                                                       the maintenance
                                                            maintenance ooff procedures
                                                                             procedures
reasonably adapted to avoid such error.

4. Plaintiff lacks standing, as
                             as Plaintiff did not suffer an injury or loss sufficient to have
                                                                                         have
standing.
standing.

5. Defendant relied upon and acted in good faith conformity with
                                                            with a prior opinion from the
Federal Trade Commission. 1515 U.S.C. 1692k(e).
                                       1692k(e).

                                    COUNTERCLAIM

        As set forth in the Fair Debt Collection Practices Act, 15 U.S.C. § 1692k, Defendant
                                                                                   Defendant
is entitled to attorney fees and its cost of defending this matter.

                                           Respectfully Submitted,
                                                        Submitted,


                                           /s/James S. Nowak
                                           is/James
                                           James S. Nowak (0012890)
                                           4808 N. Summit St.
                                           Toledo, Ohio 43611
                                                        43611
                                           Phone: (419) 726-2605
                                                        726-2605
                                           Fax: (419) 726-1549
                                                      726-1549
                                           Attorney for Finance System of
                                                                       of Toledo,
                                                                          Toledo, Inc.

                                           /s/Boyd W. Gentry
                                           Boyd W. Gentry (0071057)
                                                            (0071057)
                                           Zachary P. Elliott (0090057)
                                           Law Office of Boyd W. Gentry, LLC
                                           4031 Colonel Glenn Highway, First Floor
                                           Beavercreek, Ohio 45431
                                                               45431
                                           Phone: (937) 839-2881
                                                         839-2881
                                           Fax: (800) 839-5843
                                           bgentry@boydgentrylaw.com
                                           bgentry@boydgentrylaw.com
      Case:
   Case:    3:18-cv-02652-JJH
         3:18-cv-02652-JJH  DocDoc
                              Doc
                                #: 25-1  Filed: 01/24/19
                                    #: 8 Filed:
                                         Filed:  01/24/19 7
                                                01/10/20  7 ofof7.97.
                                                          47        PageID
                                                                   PagelD  #: #:
                                                                      PageID  29186



                                       zelliott@boydgentrylaw.com
                                       zelliott Pboydgentrylaw.com
                                       Attorneys for Finance System of
                                                                    of Toledo,
                                                                       Toledo, Inc.

                           CERTIFICATE OF SERVICE

      I certify
        certify that the
                     the foregoing
                          foregoing was
                                    was filed with the Clerk of Court's
                                                                 Court’s CM/ECF
                                                                          CM/ECF system
                                                                                 system
which will provide electronic service to all counsel on January 24, 2019.
                                                                    2019.

                                       /s/Boyd W. Gentry
                                       Boyd W. Gentry (0071057)
                                                      (0071057)
Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 48 of 97. PageID #: 187




             Exhibit C
   Def. FST Responses to Pla.
                         Pla.
     First Set of Combined
                  Combined
      Discovery Requests
                  Requests
      Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 49 of 97. PageID #: 188



                     IN
                     I N THE UNITED
                             UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                              WESTERN DIVISION
                                       DIVISION

 Robie Gaston,                 :              : Case
                                                 Case No: 3:18-cv-02652-JJH
                                              :
        Plaintiff,                            :
                                              : Judge:
                                                 Judge: Helmick
 v.                                           :
                                              :
 Finance System of Toledo, Inc.,          :   : Defendant
                                                 Defendant Finance
                                                             Finance System
                                                                      System ooff Toledo,
                                                                                     Toledo,
                                              : Inc.'s
                                                 Inc.’s Responses
                                                        Responses to Plaintiffs
                                                                     Plaintiff’s First Set of
        Defendant.                 :          : Combined
                                                 Combined Discovery Requests
                                                                      Requests
                                              :

             comes Defendant
         Now comes Defendant Finance Systems
                                     Systems of Toledo, Inc.
                                                        Inc. ("FST")
                                                             (“FST”) and
                                                                     and provides
                                                                         provides the
                                                                                  the

              its responses
following for its  responses to
                             to Plaintiff
                                Plaintiff Robie Gaston's
                                                Gaston’s ("Gaston")
                                                          (“Gaston”) first
                                                                     first set
                                                                           set of combined
                                                                                  combined

discovery requests directed to it.

                                       General Objections
                                               Objections

1. FST's
    FST’s general objections to Gaston’s
                                 Gaston's discovery requests are made without waiver of or
                                                                                        or
    prejudice to specific objections that are made.
                                              made.

2. FST
    FST objects
         objects tto each discovery
                  o each   discovery request
                                      request tto the extent
                                               o the   extent that
                                                               that the
                                                                     the information
                                                                          information oor
                                                                                        r
    documentation requested is protected from discovery by the attorney-client privilege,
    work-product doctrine or other applicable privileges or immunities.

3. FST
    FST objects
         objects to each
                       each and every discovery request to thethe extent
                                                                   extent that the information
    requested is is irrelevant,
                     irrelevant, duplicative,
                                  duplicative, unreasonably
                                                unreasonably vague,
                                                               vague, overbroad,
                                                                        overbroad, repetitious,
                                                                                    repetitious,
    unduly burdensome, equally
                             equally accessible
                                     accessible to each
                                                   each party, not
                                                                not important in resolving the
    issues of the
              the case, or purports
                           purports to require the disclosure of information
                                                                  information beyond the scope
                                                                                          scope
    of permissible discovery under the Federal Rules of Civil Procedure.
                                                                   Procedure.

                                   REQUESTS FOR ADMISSION

     1. A d Admit   that You
            m i t that   You are
                             are in
                                  in the
                                     the business
                                          business of
                                                   of using
                                                      using the
                                                            the mail
                                                                mail system
                                                                     system to
                                                                            to collect
                                                                               collect
consumer debts originally owed to others.
                                  others.

ANSWER:
ANSWER:

Admitted, but Defendant does not know if any
                                         any particular
                                             particular account is a “debt”
                                                                     "debt"
         U.S.C. 1692a.
under 15 U.S.C.




                                               11
   Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 50 of 97. PageID #: 189



      2. A d Admit
             m i t that You are a business whose principal purpose is the collection of
debts.
debts.

ANSWER:
ANSWER:

Admitted, but Defendant does not know if any
                                         any particular
                                             particular account is a “debt”
                                                                     "debt"
         U.S.C. 1692a.
under 15 U.S.C.



      3. A d Admit
               m i t that You are a debt collector as defined by the Fair Debt Collection
Practices Act (“FDCPA”).
              ("FDCPA").

ANSWER:
ANSWER:

Admitted, but Defendant does not know if any
                                         any particular
                                             particular account is a “debt”
                                                                     "debt"
         U.S.C. 1692a.
under 15 U.S.C.



     4.
     4.              that You
              Admit that  You sent
                               sent the
                                     the collection
                                          collection letters
                                                      letters as
                                                               as discussed
                                                                   discussed iin Plaintiff’s
                                                                               n Plaintiffs
complaint.

ANSWER:
ANSWER:

Denied. Defendant does not know what letters to which this request refers as
the complaint alleges certain letters that were not sent by Defendant.




      5. A d Admit
             m i t that the collection letters You sent to Plaintiff are form letters.
                                                                              letters.

ANSWER:
ANSWER:

Admitted.


      6. A d Admit
               m i t that you were not the creditor or holder of the debt with regard to the
collection letters You sent to Plaintiff.

ANSWER:
ANSWER:

Admitted.

    7. A d Admit
             m i t that Your collection department utilizes technology or software that
generates or creates the collection letters You sent to Plaintiff.


                                             2
                                             2
   Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 51 of 97. PageID #: 190




ANSWER:
ANSWER:

Admitted that Defendant uses technology or software to generate or request
letters, but Defendant
             Defendant does not know what
                                       what letters to which this request refers
as the complaint alleges certain letters that were not sent by Defendant.



    8. A d Admit
             m i t that Your collection department utilizes technology or software that
generates or creates portions of the collection letters You sent to Plaintiff.

ANSWER:
ANSWER:

Admitted that Defendant uses technology or software to generate or request
letters, but Defendant
             Defendant does not know what
                                       what letters to which this request refers
as the complaint alleges certain letters that were not sent by Defendant.
                                                                Defendant.


    9. A d Admit
              m i t that You contract with or otherwise utilize a third party to create or
generate all or portions of the collection letters You sent to Plaintiff.
                                                               Plaintiff.

ANSWER:
ANSWER:

                                          party, on occasion, to
Admitted that Defendant utilizes a third party,                 to generate or
request letters,
        letters, but
                 but Defendant
                     Defendant does
                                does not
                                      not know
                                           know what
                                                  what letters
                                                        letters to
                                                                 to which
                                                                    which this
                                                                          this
request refers as the complaint alleges certain letters that were not sent by
Defendant.




                                           3
                                           3
   Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 52 of 97. PageID #: 191



                                 INTERROGATORIES

   Defendant is required to provide a written response to the following interrogatories:


1. S t aState
         t e the name, address and title of each and every party or individual providing
any information
     information or
                  or documents
                     documents with
                                with respect
                                      respect to the
                                                  the answers
                                                      answers to
                                                               to these
                                                                   these Interrogatories,
                                                                          Interrogatories,
Requests to Produce, and Requests to Admit.

RESPONSE:
RESPONSE:

Nancy Quiroga, Client Services Manager
Amy Pfeiffer, Collection Manager
Finance System of Toledo,  Inc.
                   Toledo, Inc.
PO Box 351297
Toledo, Ohio 43537-1297

Ms. Quiroga and Ms. Pfeiffer are represented by the undersigned and may be
contacted through the undersigned counsel.

2. P l ePlease                    case number, and jurisdiction, any
         a s e identify by name, case                             any and all cases
                                                                                cases where
Defendant has been found to have violated and/or has been alleged to have violated the
Fair Debt
     Debt Collection
            Collection Practices
                       Practices Act
                                 Act ("FDCPA"),
                                     (“FDCPA”), or
                                                 or where
                                                     where Defendant
                                                            Defendant settled
                                                                         settled an
                                                                                 an FDCPA
                                                                                     FDCPA
              alleged violation
violation or alleged  violation by way of payment of any United States
                                                                     States currency.
                                                                             currency. This
                                                                                         This
question relates to any such actions taken within five (5) years of the date of the filing of
the underlying lawsuit.
                 lawsuit.

RESPONSE:
RESPONSE:

Objection. This
           This request
                 request calls
                         calls for information that has
                                                     has no relevance
                                                              relevance to the
                                                                             the
claims and defenses in this case. The Federal Rules of Civil
                                                       Civil Procedure require
                                                                         require
that discovery requests to bebe relevant.
                                relevant. Beyond
                                          Beyond this though,
                                                        though, this
                                                                 this discovery
                                                                      discovery
request is overly
           overly broad and unduly burdensome,
                                       burdensome, itit has
                                                         has no
                                                             no importance
                                                                importance in
resolving the claims in this case,
                              case, the burden and expense far outweigh the
benefits because there would be no benefits to providing this information in
discovery.


3. S t aState
          t e the name, address, title, and job description of each of Your
                                                                       Your employee(s) who
had oversight of or otherwise controlled the creation of the collection letters sent by You
                                                                                        You
to Plaintiff.
   Plaintiff.

RESPONSE:
RESPONSE:

Amy Pfeiffer, Collection Manager
Nancy Quiroga, Client
                Client Services Manager
Finance System of Toledo,  Inc.
                   Toledo, Inc.


                                             4
                                             4
   Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 53 of 97. PageID #: 192



PO Box 351297
Toledo, Ohio 43537-1297

4. S t aState  the name,
          t e the   name, address,
                           address, title,
                                     title, and
                                            and job
                                                 job description
                                                      description ooff each
                                                                       each individual
                                                                             individual who
                                                                                        who
authorizes or approves the content, nature, and/or structure of the collection letters sent
                                                                                        sent
to Plaintiff.
   Plaintiff.

RESPONSE:
RESPONSE:

Amy Pfeiffer, Collection Manager
Nancy Quiroga, Client Services Manager
Finance System of Toledo,  Inc.
                   Toledo, Inc.
P.O.
P.O. Box 351297
Toledo, Ohio 43537-1297

5. P l ePlease  provide aa detailed
         a s e provide      detailed description
                                     description of the services
                                                         services that
                                                                  that You
                                                                       You perform
                                                                           perform for
                                                                                   for the
                                                                                       the
original creditor(s)
           creditor(s) of
                       of the debt(s)
                              debt(s) You
                                       You were
                                            were collecting
                                                 collecting on
                                                             on when
                                                                 when communicating
                                                                       communicating with
                                                                                      with
Plaintiff.
Plaintiff.

RESPONSE:
RESPONSE:

Objection. "Detailed"
           “Detailed” is vague and ambiguous. Defendant
                                                  Defendant performs account
management services
              services ffor
                         o r tthe  creditors aat
                              h e creditors       issue, including
                                               t issue,   including attempted
                                                                     attempted
communications with
                  with Plaintiff
                       Plaintiff via telephone
                                      telephone and
                                                 and letters.
                                                      letters. Defendant
                                                                Defendant also
                                                                          also
received and processed numerous payments from Plaintiff.
                                                     Plaintiff.



6. P l ePlease
         a s e state the number of collection
                                   collection letters You have sent to any accounts that You
                                                                                         You
service, or upon which you were collecting a debt, during the relevant time period, and
indicate the
          the number
              number of collection letters
                                     letters sent
                                             sent per
                                                   per month,
                                                       month, and
                                                               and indicate
                                                                     indicate the
                                                                               the method
                                                                                   method of
delivery, whether by U.S. mail or otherwise.
                                   otherwise.

RESPONSE:
RESPONSE:

Objection. TThis                                            relevance to the
            h i s request calls for information that has no relevance
claims and defenses in this case and thus, is beyond the scope of discovery.
Additionally, this request is overly broad and unduly burdensome.
Additionally,                                         burdensome.


7. P l ePlease                     transactions and/or any and all agreements
         a s e state in detail the transactions                    agreements relating to
Your acquisition of the rights to collect upon the subject debt, and specify all documents
                                                                                 documents
and the date of such documents relating to such transactions.
                                                  transactions.

RESPONSE:
RESPONSE:




                                             5
                                             5
   Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 54 of 97. PageID #: 193



Objection. TThis                                                    Without
             h i s request does not relate to any claim or defense. W ithout
         objections, Defendant
waiving objections,    Defendant has
                                  has aan  agreement with
                                        n agreement    with each
                                                            each creditor
                                                                 creditor tto
                                                                            o
service that creditor’s
             creditor's accounts.


8. P l ePlease
         a s e list any and all agreements, assignments, and/or insurance policies that You
                                                                                        You
         place either to indemnify/insure
have in place              indemnify/insure or bebe indemnified/insured for Your activities
relating to Plaintiff, including but not limited to all agreements by and between You and
                                                                                        and
the original creditor(s) relating to the instant matter.

RESPONSE:
RESPONSE:

None.

9. I d eIdentify               correspondences, including
         n t i f y all written correspondences,  including emails,
                                                            emails, You
                                                                    You have
                                                                        have sent
                                                                              sent to and/or
                                                                                      and/or
received from
           from the the Plaintiff
                         Plaintiff during
                                   during the
                                           the relevant
                                                relevant time
                                                          time period.
                                                                period. F For  each written
                                                                          o r each    written
correspondence, please list the date and the content of the written correspondence.
                                                                       correspondence.

RESPONSE:
RESPONSE:

Defendant received a money order from Plaintiff for   for a payment.  Defendant
                                                            payment. Defendant
     no record
has no  record o off receiving other
                                other written
                                       written correspondence
                                               correspondence from
                                                                 from Plaintiff.
                                                                       Plaintiff.
Defendant does not have copies of the the actual written correspondence it sent
   Plaintiff: Plaintiff has the originals. Defendant
to Plaintiff:                               Defendant has requested to inspect
       originals and
those originals   and will
                        will update
                             update and
                                     and reconsider
                                           reconsider its
                                                       its response
                                                            response upon
                                                                     upon such
                                                                           such
inspection.


10. S t State the name,
        a t e the name, title or position, address
                                           address and
                                                     and phone
                                                          phone number
                                                                  number of each andand every
witness that Defendant plans to call to testify at trial in this case and state the substance
                                                                                    substance
of the testimony expected from each witness.
                                       witness.

RESPONSE:
RESPONSE:

Corporate representative from Renkim to testify about the correspondence
that was sent to Plaintiff.
                 Plaintiff.

Derek Blue,
       Blue, account
             account representative
                     representative at
                                    at Renkim
                                       Renkim Corporation,
                                              Corporation, 13333
                                                           13333 Allen
                                                                 Allen
Road, Southgate, Michigan 48195.


11. I d eIdentify
          n t i f y all emails, collection records, data records, statements, phone recordings,
                                                                                       recordings,
oral communications, or any other form of data   data related to the collection efforts Defendant
                                                                                        Defendant
engaged in regarding Plaintiff during the relevant time period.

RESPONSE:
RESPONSE:



                                                6
   Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 55 of 97. PageID #: 194



Defendant has a number of emails with its counsel in this case which were
created after
         after this
                this litigation
                      litigation commenced.
                                  commenced. T Those      emails aare
                                                  h o s e emails       confidential
                                                                   r e confidential
communications between Defendant and its attorneys and are withheld on
            Defendant also has an email to Cristen Balk at Allstar Disposal
that basis. Defendant
requesting details of Plaintiff’s
                         Plaintiffs account. TThat
                                               h a t email was sent at the request
of Defendant’s   counsel, and thus, is subject to work product protections. IIt
    Defendant's counsel,                                                          t
is being withheld on that basis

         waiving objection,
Without waiving  objection, see
                            see account
                                account notes
                                        notes produced
                                              produced with
                                                       with Defendant's
                                                            Defendant’s
Rule 34 responses.


12. I d eIdentify                                                                    otherwise
          n t i f y any and all third parties that were responsible for creating, or otherwise
had input over the content, form or nature of the collection letters you sent to Plaintiff
during the relevant time period.

RESPONSE:
RESPONSE:

       Renkim Corporation

       Nancy Quiroga, Client Services Manager
       Amy Pfeiffer, Collection Manager
       Finance System of Toledo,  Inc.
                          Toledo, Inc.
       PO Box 351297
       Toledo, Ohio 43537-1297

14. I d eIdentify
          n t i f y any system, computer software, application, or other form of technology
                                                                                 technology
used by You or any third parties to generate the collection letters You sent to Plaintiff.

RESPONSE:
RESPONSE:

Collect One, from CDS Software.


15. E xExplain       basis for any
       p l a i n the basis     any claim that any
                                               any violation alleged
                                                             alleged in the complaint was
unintentional and resulted from a bona fide error notwithstanding the maintenance of
procedures reasonably
              reasonably adapted
                           adapted to
                                    to avoid
                                        avoid such
                                               such error.
                                                    error. Identify
                                                            Identify what
                                                                     what procedures
                                                                           procedures are
                                                                                       are
maintained and how they are adapted to avoid the matters complained of.

RESPONSE:
RESPONSE:

Defendant is not claiming to have made an error.
                                          error.




                                              77
   Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 56 of 97. PageID #: 195



16. S t State all actions
        a t e all actions taken
                           taken by
                                 by You
                                    You to
                                         to verify
                                            verify the accuracy
                                                       accuracy and
                                                                and completeness
                                                                     completeness of any
records provided to You by the original creditor(s) of the subject debt(s) upon which You
were collecting or attempting to collect when communicating with Plaintiff.

RESPONSE:
RESPONSE:

Objection. Plaintiff
            Plaintiff has not disputed the records of the original creditors.
                                                                    creditors.
This request is not related to any claim or defense but is beyond the scope of
discovery.


17. D eDescribe        collection activities,
       s c r i b e all collection  activities, which
                                               which You
                                                      You were
                                                            were authorized
                                                                  authorized to perform
                                                                                perform by the
original creditor(s),
          creditor(s), and
                         and identify
                               identify the
                                         the terms
                                              terms ooff the
                                                          the agreement
                                                               agreement between
                                                                          between the
                                                                                   the original
                                                                                        original
creditor(s) and You pursuant to which You sought to collect the subject debt(s).
                                                                               debt(s).

RESPONSE:
RESPONSE:

Objection. This
            This request is not related to any claim or defense but is beyond
the scope of discovery.
             discovery.


18. F oFor each person
         r each   person who has
                              has had
                                  had any involvement in any manner in any efforts on
Your behalf to collect or attempt to collect any debt(s) purported owed by Plaintiff, state
        name, position,
his/her name,    position, work
                           work address,
                                address, and
                                           and telephone
                                                telephone numbers,
                                                           numbers, and
                                                                     and the
                                                                          the nature
                                                                              nature and
                                                                                       and
purpose of his/her
            his/her involvement.
                    involvement.

RESPONSE:
RESPONSE:

Objection. This
            This request is overly broad and unduly burdensome.      The only
                                                        burdensome. The
claim in this case is limited to the application of the
                                                    the FDCPA to the words on
the January 15, 2018 letter.
                        letter.

Without waiving objection, the following persons are employees of
Defendant who had involvement with Plaintiff’s
                                      Plaintiffs accounts.
       Heather Pottker, Collector (“HTP”),
                                     ("HTP"), Collector
       Sierra Dupuis (“SRD”),
                       ("SRD"), Collector
       Nancy Quiroga (“NJQ”),
                        ("NJQ"), Client Service Manager
       Beverly Eastman (“BAE”),
                           ("BAE"), Payment Poster
       Dana Miller (“DMM”),
                    ("DMM"), Collector
       Amy Pfeiffer (“AEW”),
                     ("AEW'), Collection Manager
       Emily Parker (“(" EKP “),
                              "), Collector
       Susan Poiry (“SJP”),
                    ("SJP"), Clerical
       Louise Stricker (“LAS”),
                         ("LAS"), Clerical
       Anita Mendoza (“ANM”),
                        ("ANM"), Clerical
       Mary Humpert
             Humpert (“MEH”),
                        ("MEH"), Clerical
       Katie Stayancho (“KPS”),
                          ("KPS"), Collector


                                               8
   Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 57 of 97. PageID #: 196



       Shelly Duncan (“SBD”),
                      ("SBD"), Collector
       Mary Squire (“MJS”)
                    ("MJS") Collector
       Kathy Miller (“KMM”)
                    ("KMM") Clerical
       Danelle
       Dandle Zemenski (“DAD”),
                           ("DAD"), Clerical
       Shana Shannon (“SBS”),
                        ("SBS"), Collector
       Cathy Lipkowski (“CEL”),
                         ("CEL"), Collector

19. T Too the extent not previously done, identify all documents relevant, related to, or
reflecting any aspect of any efforts undertaken by You to collect any debt(s) from Plaintiff,
or to any debt(s) purportedly owed by Plaintiff to You or any original creditor(s).

RESPONSE:
RESPONSE:

       See Account notes marked FST1-42.
                                FST1-42.



20. I d Identify    how the
        e n t i f y how the information
                             information regarding
                                          regarding Plaintiff,
                                                     Plaintiff, including
                                                                 including but
                                                                           but not
                                                                               not limited
                                                                                    limited to
                                                                                             to
Plaintiff’s  personal information
Plaintiffs personal     information and
                                     and the
                                           the information
                                                information regarding
                                                              regarding purported
                                                                          purported debts
                                                                                      debts oorr
accounts, was inputted into the collection letters sent to Plaintiff.

RESPONSE:
RESPONSE:

Plaintiff’s
Plaintiffs identification information was pulled
                                          pulled from information
contained in the Collect One software system.


21. I d eIdentify
          n t i f y in which situations You add language mentioning interest and/or costs in
Your collection letters to consumers.
                              consumers.

RESPONSE:
RESPONSE:

Letters sent
         sent to consumers
                  consumers whowho have
                                    have multiple
                                           multiple accounts
                                                      accounts might
                                                                 might include
                                                                          include the
                                                                                   the
       “interest”. TThe
terms "interest".         term "costs"
                      h e term   “costs” is
                                          is nnot  normally used
                                               o t normally    used iin  letters, aand
                                                                      n letters,    nd
Defendant cannot locate a letter sent to Plaintiff which included the term
“costs”.  Also, letters sent to consumers who have been sued by the creditor
"costs". Also,
might include the terms “interest”.    The term "costs"
                           "interest". The          “costs” is not normally used in
such letters.

22. I d e
        Identify    all of
          n t i f y all of the language
                                language you
                                         you include
                                              include regarding
                                                       regarding interest
                                                                  interest and/or
                                                                           and/or costs
                                                                                  costs Your
                                                                                        Your
collection letters.

RESPONSE:
RESPONSE:

Every letter is
              is unique
                 unique in its
                            its exact
                                exact content
                                      content and wording.
                                                    wording. PPlaintiff            the
                                                               l a i n t i f f has the
        sent to
letters sent to him.
                 him. SSee  January 15,
                        e e January   15, 2018
                                          2018 letter
                                                letter disclosed
                                                       disclosed by
                                                                  by Plaintiff in
discovery and quoted in the complaint.
                               complaint.

                                               9
                                               9
   Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 58 of 97. PageID #: 197



                 VERIFICATION OF INTERROGATORY RESPONSES
                                               RESPONSES

       I verify that the foregoing responses to Interrogatories are true and correct to the
best of my knowledge and the information available to me.
                                                        me.

___________________


Signed in my presence:
             presence:


___________________
NOTARY PUBLIC
       PUBLIC
My Commission Expires________
              Expires




                                            10
                                            10
   Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 59 of 97. PageID #: 198



       REQUESTS FOR PRODUCTION
                    PRODUCTION OF DOCUMENTS AND THINGS
                                                THINGS

      Defendant is required to produce for inspection and copying all of the following

categories of documents to Plaintiff’s
                           Plaintiffs counsel:
                                       counsel:


1. A nAny           documents (including electronically stored information ("ESI")
         y and all documents                                               (“ESI”) and
                                                                                   and
tangible things relating to the claims or defenses in this action.

RESPONSE:
RESPONSE:

Please see documents attached
                     attached hereto,
                              hereto, which
                                      which have been bates-stamped
                                                      bates-stamped as
                                                                    as
FST1-42.
FST1-42.

2. A nAny
       y and all documents (including ESI) and tangible things required to be disclosed
                                                                              disclosed
pursuant to Federal Rule of Civil Procedure 26(a)(1)(A).
                                            26(a)(1)(A).

RESPONSE:
RESPONSE:

Please see documents attached
                     attached hereto,
                              hereto, which
                                      which have been bates-stamped
                                                      bates-stamped as
                                                                    as
FST1-42.
FST1-42.


3. A nAny
       y and all records concerning Plaintiff.
                                    Plaintiff.

RESPONSE:
RESPONSE:

Objection. This request calls for information
                                  information generally “concerning
                                                         "concerning Plaintiff”
                                                                        Plaintiff'
without any indication that it is seeking relevant information.
                                                   information. FST objects to
the extent that FST has information “concerning
                                       "concerning Plaintiff”
                                                    Plaintiff' that is irrelevant
                   defenses in this case.
to the claims and defenses            case. Without waiving these objections,
                                                                      objections,
       see documents
please see  documents attached
                       attached hereto, which
                                           which have been bates-stamped
                                                              bates-stamped as as
FST1-42.
FST1-42.


4. A l All
        l of Your account notes regarding Plaintiff.
                                          Plaintiff.

RESPONSE:
RESPONSE:

Objection. This request calls for information generally “regarding
                                                          "regarding Plaintiff”
                                                                        Plaintiff'
without any indication that it is seeking relevant information.
                                                   information. FST objects to
the extent that FST has information “concerning
                                       "concerning Plaintiff”
                                                    Plaintiff' that is irrelevant
                   defenses in this case.
to the claims and defenses            case. Without waiving these objections,
                                                                      objections,
       see documents
please see  documents attached
                       attached hereto,
                                   hereto, which
                                           which have been bates-stamped
                                                              bates-stamped as as
FST 10-17 (payment records) and 18-42 (internal account notes).




                                           11
                                           11
   Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 60 of 97. PageID #: 199




5. A nAny           correspondence(s) mailed,
         y written correspondence(s)  mailed, including
                                               including email,
                                                         email, to
                                                                to Plaintiff
                                                                   Plaintiff during the
                                                                                    the
relevant time period.

RESPONSE:
RESPONSE:

Objection. Plaintiff
            Plaintiff is in possession
                            possession of the original correspondence in this
case. Defendant does not have copies of the
                                          the actual written correspondence it
sent to Plaintiff.
        Plaintiff. Defendant has requested to inspect those originals and will
update and reconsider its response upon such inspection.


6. P l ePlease
         a s e provide all emails, voicemails, collection records, data records, statements,
                                                                                 statements,
telephone recordings, or any other form of data related to Plaintiff.

RESPONSE:
RESPONSE:

Objection. This request calls for information generally “related
                                                           "related to Plaintiff”
                                                                         Plaintiff'
without any indication that it is seeking relevant information.
                                                    information. FST objects to
the extent that FST has information “concerning
                                       "concerning Plaintiff”
                                                     Plaintiff' that is irrelevant
to the claims and defenses in this case. An audio recording between Plaintiff
and Defendant exists, but it is irrelevant to the remaining claim alleged in the
complaint.
complaint. Without waiving
                     waiving these objections, please see documents attached
hereto, which have been bates-stamped as FST1-42.


7. A l All
        l documents regarding how You determine the layout of Your collection letters.
                                                                              letters.

RESPONSE:
RESPONSE:

Objection. This request calls for information that is overly broad and unduly
               Additionally, it potentially requests information that is subject
burdensome. Additionally,
to attorney-client privilege or includes attorney work product.
                                                          product. Finally,
                                                                   Finally, this
request calls for information that is beyond the scope of discovery, as some
of the requested documents may relate to correspondence
                                               correspondence that was never
sent to Plaintiff
        Plaintiff in this
                     this case
                          case and thus, the
                                           the documents
                                               documents requested
                                                           requested would be
irrelevant to the claims and defenses in this case.

8. A lAll  manuals, memoranda,
        l manuals,    memoranda, instructions,
                                    instructions, and
                                                   and other
                                                         other documents
                                                                documents that
                                                                             that discuss,
                                                                                   discuss,
describe, or
          or set
             set forth
                 forth standards,
                       standards, criteria,
                                  criteria, guidelines,
                                            guidelines, policies,
                                                        policies, or
                                                                  or practices
                                                                     practices relating
                                                                               relating to
                                                                                         to
compliance with the Fair Debt Collection Practices Act (“FDCPA”).
                                                        ("FDCPA").

RESPONSE:
RESPONSE:

Objection. This
           This request
                 request calls
                           calls for
                                 for information
                                     information that
                                                   that is
                                                         is beyond
                                                            beyond the
                                                                   the scope
                                                                       scope ooff
discovery in this case, as it does not relate to the claims and defenses in this
case.


                                            12
                                            12
   Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 61 of 97. PageID #: 200




9. A nAny   and all
        y and    all documented
                     documented data
                                   data retention
                                        retention policies
                                                  policies and
                                                           and aa description
                                                                  description of the data
                                                                                     data
retention policies actually in place.
                               place.

RESPONSE:
RESPONSE:

Objection. This
           This request
                 request calls
                           calls for
                                 for information
                                     information that
                                                   that is
                                                         is beyond
                                                            beyond the
                                                                   the scope
                                                                       scope ooff
discovery in this case, as it does not relate to the claims and defenses in this
case.

10. C oCopies
        p i e s of each and every exhibit,
                                  exhibit, known at this time, that You will seek to introduce
into evidence at trial.

RESPONSE:
RESPONSE:

Objection. This
           This request is premature.
                           premature. FST
                                      FST will provide this information in
accordance with any Court Orders and the Federal Rules of Civil
                                                          Civil Procedures.

11. C oCopies
       p i e s of the operation manual(s) for all systems and/or technology employed by
You or any third parties to create
                              create the collection letters You sent to Plaintiff during the
relevant time period.

RESPONSE:
RESPONSE:

Objection. This
           This request
                 request calls
                           calls for
                                 for information
                                     information that
                                                   that is
                                                         is beyond
                                                            beyond the
                                                                   the scope
                                                                       scope ooff
discovery in this case, as it does not relate to the claims and defenses in this
case.

12. A lAll court orders
        l court   orders in which
                            which you
                                  you have
                                      have been
                                           been found
                                                found to
                                                      to have
                                                         have violated the
                                                                       the Fair
                                                                           Fair Debt
                                                                                Debt
Collection Practices Act (“FDCPA”).
                         ("FDCPA").

RESPONSE:
RESPONSE:

Objection. This
            This request
                  request calls
                            calls for
                                  for information
                                      information that
                                                   that is
                                                         is beyond
                                                            beyond the
                                                                   the scope
                                                                       scope ooff
discovery in this case, as it does not relate to the claims and defenses in this
case. Additionally,
       Additionally, this request is overly broad and unduly burdensome and
is for the purpose of harassing
                       harassing FST.



13. T hThe
         e complete file, including but not limited to computer information,
                                                                information, for all of the
                                                                                        the
collection efforts engaged in towards Plaintiff.

RESPONSE:
RESPONSE:

Objection. This request calls for information generally regarding “Plaintiff”
                                                                   "Plaintiff'
without any indication that it is seeking relevant information.
                                                   information. FST objects to


                                             13
                                             13
   Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 62 of 97. PageID #: 201



the extent that FST has information about “Plaintiff”
                                               "Plaintiff' that is irrelevant to the
claims and defenses
             defenses in this
                          this case.
                               case. Additionally,
                                      Additionally, the
                                                      the Federal
                                                            Federal Rules
                                                                      Rules o
                                                                            off Civil
Procedure require that requests for production of documents
                                                       documents “describe
                                                                     "describe with
reasonable particularity
             particularity each
                            each line
                                  line oor  category to
                                          r category  to be
                                                          be inspected"
                                                              inspected” and
                                                                           and the
                                                                                 the
general statement for the “complete
                            "complete file”
                                        file" does not meet this standard.

        waiving these
Without waiving  these objections,
                       objections, please
                                   please see
                                          see documents
                                              documents attached
                                                        attached hereto,
                                                                 hereto,
which have been bates-stamped as FST1-42.
                                  FST1-42.


14. P l ePlease provide all
          a s e provide all documents
                             documents relating
                                        relating to
                                                  to the
                                                      the technology
                                                           technology employed
                                                                      employed by
                                                                               by Your
                                                                                  Your
collections department to send the collection letters to Plaintiff.

RESPONSE:
RESPONSE:

Objection. This
           This request
                 request calls
                           calls for
                                 for information
                                     information that
                                                   that is
                                                         is beyond
                                                            beyond the
                                                                   the scope
                                                                       scope ooff
discovery in this case, as it does not relate to the claims and defenses in this
case.


15. P l ePlease provide Your
          a s e provide Your internal
                              internal procedures
                                       procedures or
                                                  or manual(s)
                                                     manual(s) relating
                                                                relating to
                                                                         to Your
                                                                            Your debt
                                                                                 debt
collection activities.
            activities.

RESPONSE:
RESPONSE:

Objection. This
           This request
                 request calls
                           calls for
                                 for information
                                     information that
                                                   that is
                                                         is beyond
                                                            beyond the
                                                                   the scope
                                                                       scope ooff
discovery in this case, as it does not relate to the claims and defenses in this
case.


16. P l ePlease provide all
          a s e provide all documents
                             documents relating
                                        relating to
                                                  to the
                                                      the technology
                                                           technology employed
                                                                       employed by
                                                                                by Your
                                                                                   Your
collections department to create the collection letters You sent to Plaintiff.

RESPONSE:
RESPONSE:

Objection. This
           This request
                 request calls
                           calls for
                                 for information
                                     information that
                                                   that is
                                                         is beyond
                                                            beyond the
                                                                   the scope
                                                                       scope ooff
discovery in this case, as it does not relate to the claims and defenses in this
case.


17. A nAny
        y and all documents pertaining to Your policies and procedures as to past due
accounts, including
           including any
                     any attempts
                         attempts to
                                  to collect
                                     collect debts,
                                             debts, collection
                                                    collection of
                                                               of monies
                                                                  monies and/or
                                                                         and/or debts
                                                                                debts
and/or past due accounts.
                 accounts.

RESPONSE:
RESPONSE:




                                          14
                                          14
   Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 63 of 97. PageID #: 202



Objection. This
           This request
                 request calls
                           calls for
                                 for information
                                     information that
                                                   that is
                                                         is beyond
                                                            beyond the
                                                                   the scope
                                                                       scope ooff
discovery in this case, as it does not relate to the claims and defenses in this
case.


18. A nAny  and all
         y and   all communications
                     communications by  by and
                                            and between
                                                between You
                                                         You and
                                                              and the
                                                                   the original
                                                                       original creditor(s)
                                                                                 creditor(s)
relating to Plaintiffs
            Plaintiff’s account(s),
                        account(s), including
                                     including but
                                               but not
                                                   not limited
                                                       limited to
                                                               to any
                                                                  any original creditor(s)
                                                                                 creditor(s)
agreement to hire or otherwise turn the subject debt(s) over to You for collection, and any
                                                                                        any
communications regarding that agreement and communications concerning Plaintiff.

RESPONSE:
RESPONSE:

Objection. This
           This request
                 request calls
                           calls for
                                 for information
                                     information that
                                                   that is
                                                         is beyond
                                                            beyond the
                                                                   the scope
                                                                       scope ooff
discovery in this case, as it does not relate to the claims and defenses in this
case.


19. A nAny y and all agreements, assignments, and/or insurance policies that You have in
place either to indemnity/insure or be indemnified/insured for Your activities relating to
Plaintiff,  including but
Plaintiff, including  but not
                           not limited
                                limited to
                                        to all
                                            all agreements
                                                agreements between
                                                           between You
                                                                   You and
                                                                        and the
                                                                             the original
                                                                                  original
creditor(s) relating to the instant matter.

RESPONSE:
RESPONSE:

Objection. This
           This request
                 request calls
                           calls for
                                 for information
                                     information that
                                                   that is
                                                         is beyond
                                                            beyond the
                                                                   the scope
                                                                       scope ooff
discovery in this case, as it does not relate to the claims and defenses in this
case.


20. A Any          documents or statements outlining or explaining the creation of the
      n y and all documents
$197.00 in "fees"
           “fees” as
                  as referenced
                     referenced in the collection letter sent regarding account number
    850.

RESPONSE:
RESPONSE:

Objection. This
           This request
                 request calls
                           calls for
                                 for information
                                     information that
                                                    that is
                                                         is beyond
                                                            beyond the
                                                                     the scope
                                                                         scope o
                                                                               off
discovery in this case, as it does not relate to the claims and defenses in this
case. The
      The “$197”  “fee” is not in the one letter at issue in this case.
          "$197" "fee"


21. A lAll  documents explaining
         l documents    explaining or outlining the calculation of interest charges
                                                                            charges on the
                                                                                        the
debts upon which you werewere attempting to collect
                                              collect when
                                                      when sending Plaintiff the collection
letters referenced in his Complaint.
                          Complaint.

RESPONSE:
RESPONSE:

Defendant did not calculate interest on the one letter at issue in this case.


                                            15
                                            15
   Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 64 of 97. PageID #: 203




22. A n
      Any         documents which explain any codes, symbols,
        y and all documents                            symbols, keys,
                                                                keys, phrases,
                                                                      phrases, and/or
shorthand notations which are contained within Your records and/or account notes.
                                                                           notes.

RESPONSE:
RESPONSE:

Objection. This request requires FST to create documents.
                                               documents. The Federal Rules
of Civil
   Civil Procedure do not contemplate the creation of documents
                                                      documents in response
to a discovery request and this is improper.
                                   improper.

23. P l e
        Please
          a s e provide any and all documents outlining or addressing Your policies and
procedures as as they relate to the addition of interest and fees to the principal balance of
debts which have been turned over to You for collection.
                                                  collection.

RESPONSE:
RESPONSE:

Objection. This
           This request
                 request calls
                           calls for
                                 for information
                                     information that
                                                   that is
                                                         is beyond
                                                            beyond the
                                                                   the scope
                                                                       scope ooff
discovery in this case, as it does not relate to the claims and defenses in this
case. Defendant
      Defendant did not calculate interest on the one letter at issue in this
case.


                                          Respectfully submitted,
                                                       submitted,

                                          /s/Boyd W. Gentry
                                          Boyd W. Gentry (0071057)
                                                           (0071057)
                                          Zachary P. Elliott (0090057)
                                          Law Office of Boyd W. Gentry, LLC
                                          4031 Colonel Glenn Highway, First Floor
                                          Beavercreek, OH 45431
                                                            45431
                                                     839-2881
                                          Tel. (937) 839-2881
                                          Fax (800)
                                               (800) 839-5843
                                          bgentry@boydgentrylaw.com
                                          bgentry@boydgentrylaw.com
                                          zelliott@boydgentrylaw.com
                                          zelliott@boydgentrylaw.com
                                          Counsel for Finance System ofof Toledo,
                                                                          Toledo, Inc.

                                          James S. Nowak (0012890)
                                          4808 N. Summit St.
                                                           St.
                                          Toledo, Ohio 43611
                                                       43611
                                          Phone: (419) 726-2605
                                                       726-2605
                                          Fax: (419) 726-1549
                                                     726-1549
                                          Attorney for Finance System of
                                                                      of Toledo,
                                                                         Toledo, Inc.




                                             16
                                             16
   Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 65 of 97. PageID #: 204




                                 Certificate of Service
                                                Service

      I certify that the foregoing has been served via e-mail and regular mail to all counsel
                                                                                      counsel
of record, as indicated below, on September 20, 2019.
                                                   2019.

Nathan C. Volheim
Taxiarchis Hatzidimitriadis
Sulaiman Law Group, Ltd.
2500 South Highland Ave., Suite 200
Lombard, Illinois 60148
                  60148
nvolheim@sulaimanlaw.com
nvolheim@sulaimanlaw.com
thatz@sulainmanlaw.com
thatz@sulainmanlaw.com


                                          /s/Boyd W. Gentry
                                          Boyd W. Gentry (0071057)
                                                         (0071057)




                                             17
                                             17
Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 66 of 97. PageID #: 205




             Exhibit F
 Def. FST Produced Account
                    Account
 Notes for Clt. Epno Toledo
   Hospital ER Physician
                 Physician
               Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 67 of 97. PageID #: 206



ALEDFWKC 1 2 / 0 3 / 1 8 1 4 : 0 2 : 2 1    P r i n t Debtor Work C a r d                                     PTGE-
C i t EPNO I N C TOLEDO HOSP E R         PHYS                                   Ac#  F   S  T  I  0 1 8 5 8 1      9546
Rf#       3400
Nml GASTON,ROBIE                                    Desk 0 1 4      Ste A s s i g n d                           66.37
Nm2                                                A  s s i g n e d 0 7 / 2 3 / 1 3 P r i  n c  D u e
A d r 6543 SOUTH AV E                               L/Charge        12/25/12 I n . 0 0                              .00
                                                    L/Paymnt                        A  t  t o r n e y               .00
       HOLLAND, O H 4 3 5 2 8 - 0 0 0 0             L/Letter        09/30/13 C o u r t                              .00
PhN 4 1 9 - 8 9 1 - 8 3 8 1                         L / Wo r k e d  11 / 2 6 / 1 8 O t h e r                        .00
                                                    L/Trust         10/24/17 J u d l n t                            .00
                                                    N/Review                        Misc                            .00
Meg                                                                                 CntgcyFe                        .00
                                                                                    To t D u e                      .00
                                                                                    To t P a i d                66,37
                                                        HISTORY
Date T i m e U i d D e s c r i p t i o n                                      CR D s k N x t R v T x t N e x t L t r S t s

07/23/13 1 6 : 0 1                New A s s i g n m e n t                 Y         014   08/22         1 07/23       HSE
0 7 / 2 3 / 1 3 2 1 : 0 2 COS     L t r t o 0 1 F I R S T LETTER          Y         014   0 8 / 2 2 001 2 0 8 / 2 3   HSE
0 8 / 2 3 / 1 3 2 1 : 0 3 CDS     L t r t o 0 1 JUNK LETTER               Y         014   0 8 / 2 3 JNK 3 0 8 / 2 3   HSE
0 8 / 2 3 / 1 3 2 1 : 0 3 CDS     L t r / S e r Completed                 Y         014   08/23                       HSE
0 8 / 2 3 / 1 3 2 1 : 0 3 CDS     S t s C h g : H S E T o NEW             Y         014   08/23                       NEW
0 8 / 2 3 / 1 3 2 1 : 0 3 CDS     NEW BUSINESS                            Y         014   08/24                       NEW
0 9 / 2 0 / 1 3 1 2 : 1 8 HTP     S t s Chg:NEW To D L S                  Y         014 08/24                         DLS
0 9 / 2 0 / 1 3 1 2 : 1 8 HTP     CALED PHN 1 - NO ANSWER                 Y         014   10/04                       DLS
0 9 / 2 0 / 1 3 1 2 : 1 8 HTP     DEMAND LETTER SENT                      Y         014   10/04                       DLS
0 9 / 2 0 / 1 3 1 2 : 1 8 HTP     L t r t o 0 1 DEMAND LETTER         SNT Y         014   1 0 / 0 4 002               DLS
0 9 / 2 6 / 1 3 1 4 : 0 2 LAS     S t s C h g : D L S T o PYR             Y         014   10/04                       PYR
0 9 / 2 6 / 1 3 1 4 : 0 2 LAS     PAYMENT RECEIVED                        Y         014   09/27                       PYR
0 9 / 3 0 / 1 3 1 0 : 2 1 HTP     S t s C h g : P Y R To S i n            Y         014   09/27                       SBL
0 9 / 3 0 / 1 3 1 0 : 2 1 HTP     SMALL BALANCE LT R                      Y         014 10/14                         SBL
0 9 / 3 0 / 1 3 1 0 : 2 1 HTP     L t r t o 0 1 SMALL BALANCE L E T T SNT Y         014 10/14 005                     SBL
0 3 / 0 9 / 1 5 1 4 : 2 8 BAE     S t s C h g : S B L To PYR              Y         014 1 0 / 1 4                     PYR
0 3 / 0 9 / 1 5 1 . 4 : 2 8 BAE   PAYMENT RECEIVED                        Y         014 0 3 / 1 0                     PYR
0 3 / 1 0 / 1 5 1 2 : 4 3 HTP     S t e C h g : P Y R To CTC              Y         014 0 3 / 1 0                     CTC
0 3 / 1 0 / 1 5 1 2 : 4 3 HTP     Dsk C h g : 0 1 4 T o 0 1 5             Y         015 0 3 / 1 0                     CTC
0 3 / 1 0 / 1 5 1 2 : 4 3 HTP     COLLECTOR TO COLLECTOR                  Y         015 0 3 / 11                      CTC
        SPS T O RACHEL?
0 3 / 1 3 / 1 5 1 6 : 4 0 EKP     Account T i e d                              Y    015 0 3 / 11                      CTC
0 3 / 1 3 / 1 5 1 1 : 2 4 EKP     Sts Chg:CTC To          PTP                  Y    015                               PT P
0 3 / 1 3 / 1 5 1 1 : 2 4 EKP     Ti e Change                                  Y    015                               PTP
0 9 / 2 2 / 1 5 0 8 : 3 2 EKP     Ste Chg:PT2 To          BRK                  Y    015                               BRK
0 9 / 2 2 / 1 5 0 8 : 3 2 EKP     Ti e Change                                  Y    015                               BRK
0 9 / 2 3 / 1 5 1 6 : 5 8 EKP     Ste C h g : B R K To    LT R                 X    015                               LTR
0 9 / 2 3 / 1 5 1 6 : 5 8 EKP     Ti e Change                                  1    015                               LTR
1 0 / 0 8 / 1 5 0 8 : 4 1 EKP     S t s C h g : LT R To   PTP                       015                               PTP
1 0 / 0 8 / 1 5 0 8 : 4 1 EKP     Ti e Change                                       015                               PTP
0 6 / 0 8 / 1 6 1 1 : 5 4 EKP     Sts Chg:PTP To          PAT                  Y    015                               PAT
0 6 / 0 8 / 1 6 1 1 : 5 4 EKP     Tim C h a n g e                              Y    015                               PAT
1 2 / 2 8 / 1 6 1 3 : 3 4 EKP     S t s C h g : PAT T o   LGR                  Y    015                               LGR
1 2 / 2 6 / 1 6 1 3 : 3 4 EKP     Ti e Change                                  Y    015                               LGR
1 2 / 2 8 / 1 6 1 3 : 3 6 EKP     Ste C h g : L G R To    PAT                       01.5                              PAT
1 2 / 2 8 / 1 6 1 3 : 3 6 EKP     Ti e Change                                  Y    015                               PAT
0 1 / 2 6 / 1 7 1 3 : 5 5 EKP     Ste C h g : PAT T o     LGR                  Y    015                               LGR
                                                                                                          FST18
             Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 68 of 97. PageID #: 207



ALEDFWKC 1 2 / 0 3 / 1 8 1 4 : 0 2 : 2 1 P r i n t D e b t o r W o r k C a r d        P     A     G     E       2
0 1 / 2 6 / 1 7 1 3 : 5 5 EKP D s k C h g : 0 1 5 T o L G 1            Y         LG1           L      G      R
0 1 / 2 6 / 1 7 1 3 : 5 5 EKP T i e C h a n g o                  Y               LG1           L      G      R
0 6 / 1 3 / 1 7 1 3 : 3 6 HTP A c c o u n t U n t i e d             Y            LG1           L      G      R
        UNTIED FROM HEADER:                         7 3 2 GASTON,RACHEL
0 8 / 3 1 / 11 1 3 : 5 9 MJS CALLED PHN 1 - L E F T MSGE ON A / M            Y   0 1 7 09/14        D     L    S
0 8 / 3 1 / 11 1 3 : 5 9 MJS DEMAND LETTER                   S       E       N YY01707
                                                                                     T 09/1409/4
                                                                                             D       L      S
0 8 / 3 1 / 11 1 3 : 5 9 MJS L t r t o 0 1 DEMAND LETTER T I E D ENT               T    0       2       D L S
0 9 / 1 4 / 11 1 2 : 2 5 MJS CALLED PHN 1 - L E F T MSGE ON A / M            Y   0 1 7 10/14        L     L    S
0 9 / 1 4 / 11 1 2 : 2 5 MJS L A S T L I S SENT TO DTR                   Y       0 1 7 10/14        L     L    S
0 9 / 1 4 / 11 1 2 : 2 5 MJS L t r t o 0 1 L A S T LETTER T I E D S N T Y 0 1 7 1 0 / 1 4 T 0 4         L L S
1 2 / 0 1 / 11 3 3 : 3 3 MJS ADDITIONAL REMARK                        Y          0 1 7 12/01        L     L    S
        ***LOOKS L I K E T H I S D WORKS FOR THE SHERIFFS OFFICE.PER COUNTY EMPLOYEE
        SIGHT.
1 2 / 0 1 / 11 1 3 : 3 4 MJS ADDITIONAL REMARK                        Y          0 1 7 12/01        L     L    S
        CORRECTION CENTER.
1 2 / 0 1 / 11 1 3 : 3 7 MJS ADDITIONAL REMARK                        Y          0 1 7 12/01        L    L     S
        CALLED POE AND WAS TRANFERED TO D . T H E Y STATED THAT SHE COMES I N AFTER
          4
1 2 / 0 1 / 11 1 3 : 3 7 MJS ACT/PENDING REVIEW                        Y         0 1 7 12/01        R    V     W
1 2 / 0 2 / 11 0 8 : 2 5 MJS ADDITIONAL REMARK                        Y          0 1 7 12/02        R    V    W
1 2 / 0 2 / 11 1 6 : 0 8 MJS ACT/PENDING REVIEW                        Y         0 1 7 12/02        R    V    W
        CALLED POE AND NO ANSW.
0 3 / 2 8 / 1 2 1 9 : 4 6 SBD CALLED PHN 1 - L E F T MSGE ON A / M           Y   0 0 6 04/27        L    G     R
        ADDED PHONE FROM TRAILER H A S LEGAL T H AT I S NOT Y E T PAY I N G
0 3 / 2 8 / 1 2 1 9 : 4 6 SBD CALLED PHN2 L E T MSGE ON A / N                Y   0 0 6 04/27        L    G     R
0 3 / 2 8 / 1 2 1 9 : 4 6 SBD LEGAL REVIEW                        Y              0 0 6 04/27        L    G     R
0 3 / 2 8 / 1 2 1 9 : 4 6 SBD GOGGLED DEBTOR                        Y            0 0 6 04/27        L    G     R
0 5 / 3 0 / 1 2 1 3 : 4 8 SBD LEGAL REVIEW                        Y              0 0 6 06/29        L    G     R
0 5 / 3 0 / 1 2 1 3 : 4 9 SBD ADDITIONAL REMARK                       Y          0 0 6 06/29        L    G     R
        NO NEW I N F O
0 7 / 2 0 / 1 2 1 0 : 0 0 SBD ACT/PENDING REVIEW                       Y         0 0 6 07/20        R    V    W
        NOTHING ON LEGAL
0 2 / 11 / 1 3 1 6 : 5 0 KPS CALED PHN 1 - NO ANSWER                       Y     0 1 0 0 2 / 11     R    V    W
        D ALREADY HAS LEGAL T H AT HASN'Y RECEIVED ANYTHING BNUT A $ 1 0 PYMT SO
        FAR. THESE B I L L S HAVE RCV1D F I R S T AND LAST LETTERS.
0 2 / 11 / 1 3 1 6 : 5 0 KPS T E L BUSY                        Y                 0 1 0 0 2 / 11     R    V    W
0 2 / 11 / 1 3 1 6 ; 5 0 KPS ACT/PENDING REVIEW                        Y         0 1 0 0 2 / 11     R    V    W
0 3 / 1 4 / 1 3 0 9 : 0 4 AEW LEGAL COLLECTOR REVIEW                      Y      0 1 0 03/15        L    R     V
0 3 / 2 9 / 1 3 1 3 : 4 0 KPS LEGAL REVIEW                        Y              0 1 0 04/28        L    G     R
        NOT SENDING OUT A N Y OTHER LTRS ON T H I S U N T I L OTHER CURRENT LEGAL
        STARTS GETTING PA I D O F F SOME MORE.
0 6 / 1 4 / 1 3 0 9 : 2 4 ICI'S LEGAL REVIEW                      Y              0 1 0 07/14        L    G     R
        STILL NO MOVEMENT ON LEGAL CASE. J U S T S T I C K I N G T H I S BACK I N LGR
0 6 / 1 4 / 1 3 1 5 : 2 9 AEW ADDITIONAL REMARK                       Y          0 1 0 07/14        L    G     R
        I F NO UPDATES ON H 5 9 4 2 5 1 7 B Y AUGUST L E T ME KNOW AND I W I L L RE-CHK
        WITH AT T Y ON STATUS
0 8 / 1 9 / 1 3 1 3 : 5 4 DMM T E L MADE CONTACT                     Y           0 0 7 10/18        L    G     R
        CD F U # 1 . S H E STATED WENT TO DOC TODAY & H A S N ' T BEEN RELEASED TO RETRN
        TO EMP. S H E GOES BCK TO DOC I N 2-3WKS T O B E RE-ASSESSED. I S ON MED
        LEAVE, ADVSD I W I L L CB 2MOS TO SEE I F S H E ' S RETRND TO EMP & SEE AET
        P/A
0 8 / 1 9 / 1 3 1 3 : 5 4 DMM LEGAL REVIEW                        Y              0 0 7 10/18        L    G     R
1 0 / 1 8 / 1 3 0 9 : 4 4 DMM LEGAL REVIEW                        Y              0 0 7 11 / 1 7     L    G    R
                                                                                                       FST19
Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 69 of 97. PageID #: 208
              Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 70 of 97. PageID #: 209



ALEDFWKC 1 2 / 0 3 / 1 8 1 4 : 0 2 : 2 1 P r i n t D e b t o r W o r k C a r d                           PAGE 4
0 3 / 1 2 / 1 5 1 0 : 2 6 LAS PAYMENT RECEIVED                              N           0 1 5 03/13             PYR
0 3 / 1 3 / 1 5 11 : 2 4 EKP P r o m i s e PTP 4 0 . 0 0 On 0 4 3 0 1 5 N 0 1 5 0 4 / 3 0                       PTP
0 4 / 0 3 / 1 5 0 9 : 5 1 L A S PAYMENT RECEIVED                            N           0 1 5 04/04             PYR
0 4 / 0 6 / 1 5 1 3 : 5 2 EKE P r o m i s e P T P 4 0 . 0 0 O n 0 6 3 0 1 5 N 0 1 5 0 6 / 3 0                   PTP
0 5 / 0 6 / 1 5 1 2 : 0 4 SAE PAYMENT RECEIVED                              N           0 1 5 05/07             PYR
0 5 / 0 7 / 1 5 1 4 : 4 1 EKP ADDITIONAL REMARK                              N          0 1 5 06/30             PPP
        PTP ALREADY SET
0 6 / 0 3 / 1 5 1 0 : 2 6 SAE PAYMENT RECEIVED                                        N 0 1 5 06/04             PYR
06/04/15         0 9 : 3 8 EKP  P r o m i s e P T P 4   0  . 0  0     O n 0 8 3 0 1 5 N 0 1 5 0 8 / 3 0         PTP
0 7 / 0 8 / 1 5 1 0 : 5 0 SAE .PAYMENT RECEIVED                                       N 0 1 5 07/09             PYR
0 7 / 0 9 / 1 5 0 8 : 5 2 EKP ADDITIONAL REMARK                                       N 0 1 5 0 8 / 3 0         PYR
0 8 / 0 5 / 1 5 1 5 : 2 2 SAE PAYMENT RECEIVED                                        N 0 1 5 08/06             PYR
0 8 / 0 6 / 1 5 14:51 EKP P r o m i s e P T P 4 0 . 0 0 O n 0 9 3 0 1 5               N 0 1 5 09/30             PTP
0 9 / 0 4 / 1 5 1 6 : 2 8 BAE PAYMENT RECEIVED                                        N 0 1 5 09/05             PYR
0 9 / 0 9 / 1 5 11 : 5 2 EKP P r o m i s e PTP 4 0 . 0 0 O n 11 3 0 1 5               N 0 1 5 11 / 3 0          PTP
0 9 / 2 1 / 1 5 11 : 5 4 S J P A c t i o n Ta k e n                                   N 0 1 5 09/22            NSF
        NSF FROM TRUST POSTING DEBTOR:                                4571
0 9 / 2 1 / 1 5 1 1 : 5 4 ; J P A c t i o n Ta k e n                      N             0 1 5 09/22            NSF
        NSF FROM TRUST POSTING DEBTOR:                                4572
0 9 / 2 1 / 1 5 1 1 : 5 6 S J P ADDITIONAL REMARK                            N          0 1 5 09/22            NSF'
        NSJ? V C K DATED 9 / 1 / 1 5 FOR $ 4 0 N O T SUFFICIENT FUNDS + $ 4 5 FST/SANK
        FEE , F E E I S ON T R L # 8 2 5 4 5 7 1
0 9 / 2 2 / 1 5 0 8 : 3 1 EKE BROKEN PROMISE                              N             0 1 5 09/23            BRK
0 9 / 2 3 / 1 5 1 6 : 5 8 EKP DTR LT R REQUESTED                             Y          0 1 5 10/13            LTR
0 9 / 2 3 / 1 5 1 6 : 5 8 EKP L t r t o 0 1 F I R S T BROKEN PROMI SNT Y 0 1 5 1 0 / 1 3 T 0 8                 LTR
1 0 / 0 7 / 1 5 1 4 : 4 6 BAE PAYMENT RECEIVED                              Y           0 1 5 10/08             PYR
1 0 / 0 7 / 1 5 1 4 : 5 9 BAE ADDITIONAL REMARK                              Y          0 1 5 10/08            PYR
        RECD ONLN CK# 0 0 0 0 0 0 5 2 3 3 FOR $ 4 0 . 0 0 , P U T TOWARDS N S F F E E
1 0 / 0 8 / 1 5 0 8 : 4 1 EKP ADDITIONAL REMARK                              Y          0 1 5 11 / 3 0         PTP
        D MADE UP PMT FOR S E P T- S T I L L HAS NSA' FEE TO PAY BUT NEXT PMT NOT DUE
        T I L NOV
11 / 0 4 / 1 5 1 3 : 3 4 BAC PAYMENT RECEIVED                               Y           0 1 5 11 / 0 5          PYR
11 / 0 4 / 1 5 1 9 : 2 3 EKP P r o m i s e P T P 4 0 . 0 0 O n 0 1 3 0 1 6 Y 0 1 5 0 1 / 3 0                   PTP
1 2 / 0 4 / 1 5 1 3 : 1 7 BAE PAYMENT RECEIVED                              Y           0 1 5 12/05             PYR
1 2 / 0 4 / 1 5 1 6 : 4 1 EKP ADDITIONAL REMARK                              Y          0 1 5 01/30            PTP
        D SENT I N ANOTHER PMT
1 2 / 2 1 / 1 5 1 4 : 0 5 EKP ADDITIONAL REMARK                              Y          0 1 5 01/30             PTP
        SEV NEW TRLS ADDED
0 1 / 0 6 / 1 6 1 1 : 5 7 BAE PAYMENT RECEIVED                              Y           0 1 5 01/07            PYR
0 1 / 0 6 / 1 6 1 8 : 2 8 EKP P r o m i s e P T P 4 0 . 0 0 O n 0 2 2 9 1 6 Y 0 1 5 0 2 / 2 9                  PTP
0 1 / 2 7 / 1 6 1 4 : 5 0 EKP ADDITIONAL REMARK                              Y          0 1 5 02/29            PTP
        NEW T R L SAME I N F O
0 2 / 0 5 / 1 6 0 9 : 4 5 BAE PAYMENT RECEIVED                              Y           0 1 5 02/06            PYR
0 2 / 0 8 / 1 6 1 1 : 2 6 EKP P r o m i s e P T P 4 0 . 0 0 O n 0 3 2 9 1 6 Y 0 1 5 0 3 / 2 9                  PTP
0 3 / 0 4 / 1 6 1 6 : 1 4 BAE PAYMENT RECEIVED                              Y           0 1 5 03/05            PYR
0 3 / 0 8 / 1 6 0 9 : 1 2 EKP P r o m i s e P T P 4 0 . 0 0 O n 0 5 2 9 1 6 Y 0 1 5 0 5 / 2 9                  PTP
0 4 / 1 2 / 1 6 1 1 : 1 4 E K P ADDITIONAL REMARK                            Y          0 1 5 05/29            PTP
        SEV NEW PRLS ADDED
0 5 / 1 3 / 1 6 0 9 : 0 5 EKP ADDITIONAL REMARK                              Y          0 1 5 05/29            PTP
        SEV NEW TRLS ADDED- W I L L SEND NEW P P L AFTER NEXT PMT COMES I N
0 6 / 0 3 / 1 6 2 1 : 0 0 CDS BROKEN PROMISE                              Y             0 1 5 06/04            BRK
          #ST7--"PTE," # LW = " 1 5 1 7 0 9 " # R V = " 1 5 1 7 2 5 "
0 6 / 0 8 / 1 6 1 1 : 5 4 EKP POSSIBLE ASSET FOR LEGAL                             Y    0 1 5 06/22            PAT
                                                                                                        FST21
              Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 71 of 97. PageID #: 210



ALEDFWKC 1 2 / 0 3 / 1 8 1 4 : 0 2 : 2 1 P r i n t D e b t o r W o r k C a r d                              PAGE 5
0 6 / 0 8 / 1 6 1 1 : 5 4 E K P L t r t o 0 1 F I R S T BROKEN PROMI SNT Y         015 0 6 / 2 2 TO8                 PAT
0 6 / 2 2 / 1 6 1 3 : 3 4 E K P POSSIBLE ASSET FOR LEGAL                           015 0 7 / 0 6                     PAT
0 7 / 0 6 / 1 6 1 6 : 4 5 EKP POSSIBLE ASSET FOR LEGAL                             015 0 7 / 2 0                     PAT
0 7 / 0 6 / 1 6 1 6 : 4 5 EKP L t r t o 0 1 B I E S I A D A AT T Y L E T T SNT Y   015 0 7 / 2 0 0 2 7               PAT
0 7 / 1 3 / 1 6 1 4 : 3 6 EKP ADDITIONAL REMARK                                    015 0 7 / 2 0                     PAT
        RECEIVED C A L L FROM GALLON AND TACKUS- REP HER ON T R L 8 5 0 7 4 8 5
0 7 / 2 8 / 1 6 0 8 : 4 7 EKP POSSIBLE ASSET FOR LEGAL                     Y     0 1 5 0 8 / 11                    PAT
08/01/16 0 8 : 2 5 EKP ADDITIONAL REMARK                             Y             0 1 5 0 8 / 11                  PYR
        0 MADE PMT TO K
0 8 / 0 1 / 1 6 0 8 : 2 6 EKP PAYMENT PLAN START UP                     Y          015                             PAY
0 8 / 2 2 / 1 6 0 7 : 5 3 FST Pymnt P l a n Reminder                   Y           015              JN K           PAY
09/06/16 0 7 : 3 5 NJQ BROKEN PAYMENT PLAN                             Y           0 1 5 09/07                     BRP
          #ST="PAY" # LW = " 1 5 1 7 8 9 " # R V = " 1 5 1 8 2 6 "
0 9 / 0 7 / 1 6 1 1 : 2 9 EKP POSSIBLE ASSET FOR LEGAL                      Y      0 1 5 09/21                     PAT
0 9 / 2 3 / 1 6 1 0 : 3 7 EKP PAYMENT PLAN START U P               .         Y     015                             PAY
09/23/16 2 1 : 0 2 CDS Pymnt P l a n Reminder                          Y           015              JNK            PAY
1 0 / 0 6 / 1 6 2 1 : 0 0 CDS BROKEN PAYMENT PLAN                      Y           015    10/07                    BRP
          #ST="PAY" # LW = " 1 5 1 8 2 6 " # R V = " 1 5 1 8 5 6 "
10/07/16 0 9 : 2 1 EKP ADDITIONAL REMARK            Y                             0 1 5 11 / 0 7                   BRP
10/07/16 0 9 : 2 1 EKP L t r t o 0 1 FIRST BROKEN PROMI                     SNT Y 0 1 5 11 / 0 7 TDB               BRP
11/08/16 1 6 : 6 3 EKP POSSIBLE ASSET FOR LEGAL                             Y     0 1 5 11 / 2 2                   PAT
    BACK I N PAT ROTATION- NO PMT MADE
11/25/16 1 4 : 3 9 EKP POSSIBLE ASSET FOR LEGAL                             Y      0 1 5 12/25                     PAT
12/28/16 1 3 : 3 4 EKP LEGAL REVIEW               Y                                0 1 5 01/27                     LGR
12/28/16 1 3 : 3 6 EKP POSSIBLE ASSET FOR LEGAL,                            Y      0 1 5 01/21                     PAT
        NO PMTS MADE SINCE J U LY. REMOVED P I P TRLS. ADDED T N NEW HSE, WILL SEND
        LEGAL NEXT MO.
0 1 / 2 6 / 1 7 1 3 : 5 4 EKP LEGAL REVIEW                                I                   L G 1 02/25          LGR
0 1 / 2 6 / 1 7 1 3 ; 5 4 EKP L t r t o 0 1 EMPLOYER LETTER - S N T Y L G 1 0 2 / 2 5 T03                          LGR
0 6 / 1 3 / 11 1 3 : 3 8 HTP D s k C h g : L G 1 T o 0 1 4                    Y               0 1 4 06/13          LGR
0 6 / 1 3 / 1 7 1 3 : 3 8 HTP D s k C h g : L G 1 T o 0 1 4                   Y               0 1 4 06/13          LGR
0 5 / 1 4 / 1 7 0 9 : 5 7 HTP S t s C h g : L G R To DLS                       Y              014                  DLS
06/14/17 0 9 : 5 7 HT? T i e Change                                    Y                      014                  DLS
0 7 / 1 8 / 1 7 1 7 : 0 7 HTP S t s Crag: DLS T o A L S                       Y              01.4                  ALS
0 7 / 1 8 / 1 7 1 7 : 0 7 HTP T i e C h a n g e                        1                                           ALS
1 0 / 2 4 / 1 7 1 1 : 2 9 EAE S t s C h g : A L S T o PYR                                                          PYR
1 0 / 2 4 / 1 7 1 1 : 2 9 BAE A c t i o n Ta k e n               1          /         '    Y 00144
                                                                                             014                   PYR
        Applied D e s k / S t a t u s / P r i o r i t y / C r e d i t R e p o r t i n g }flag Changes
     from t i e d a c c o u n t 0009002260
10/24/17 1 5 : 0 2 SAE S t s Chg:PYR To P I F                        Y             014                             PIP
10/26/17 1 2 : 1 5 SJP CRDT BUR REPORT P I F                          1            014                             PIF
     #PR="1" # T F = ' Y " # T 1 = " Y " #LW="151279"
02/23/18 0 9 : 4 9 SJP CRDT BUR REPORT P I P                           Y           014
     OPR="R" #TF="Y" # T 1 - " Y " # LW " 1 5 2 2 4 0 "
03/20/18 1 7 : 3 4 SJP CRDT BUR REPORT P I P                           Y           014                             PIF
     #TCC-" " T l = " Y " #LW="152360"
04/24/18 1 2 : 1 3 SJP CRDT BUR REPORT P I E                           Y           014                             PIP
     #TCC=" " T l = " Y " #LW="152385"
04/24/18 1 8 : 3 0 s a p CROP BUR REPORT P I F                         Y           014                             PIF
     #TCC=" " T 1 - " Y " #Lw-"152420"
0 5 / 0 9 / 1 8 1 2 : 2 3 DMM A c c o u n t U n t i e d        Y                     014                           PIP
        Untied f r o m Header:                          TRAILER; 0               5 4 6 GASTON,RoBIE
0 5 / 2 2 / 1 8 1 1 ; 1 0 S J P CRDT BUR REPORT P I P '            Y                 014                           PIE
                                                                                                           FST22
              Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 72 of 97. PageID #: 211


ALEDFWKC 1 2 / 0 3 / 1 8 1 4 : 0 2 : 2 1 P r i n t D e b t o r W o r k C a r d       P     A        G         E            6
          #TCC=" " T 1 - " Y " # LW = " 1 5 2 4 2 0 "
0 6 / 2 1 / 1 8 1 9 : 3 5 S J P CRDT BUR REPORT P I E            Y               014           P          I        F
          #TCC=" " T 1 = " Y " # LW = " 1 5 2 4 4 8 "
0 7 / 2 3 / 1 8 1 8 : 1 3 S J P CRDT BUR REPORT P I F            Y               014       P          I        E       '
          #TCC=" " T 1 - " Y " # LW = " 1 5 2 4 7 8 "
0 8 / 2 1 / 1 8 1 2 : 0 2 S J P CRDT BUR REPORT P I F            Y               014           P          I        F
          #TCC=" " T 1 , & 1 Y " # LW = " 1 5 2 5 1 0 "
0 9 / 1 9 / 1 8 1 7 : 2 1 S J P CRDT BUR REPORT P I E            Y               014           P          I        F
          #TCC=" " T l = " Y " # LW = " 1 5 2 5 3 9 "
1 0 / 2 3 / 1 8 1 5 : 5 6 S J P CRDT BUR REPORT P I F            Y               014           P          I        E
          #TCC=" " T 1 . = " Y " # LW = " 1 5 2 5 6 8 "
11 / 2 6 / 1 8 1 8 : 4 5 S i P CRDT BUR REPORT P I F            Y                014           P          I        F
          #TCC=" " T 1 = " Y " # LW ---"152602"
                     T        R     U         S         T HISTORY
Date B a t c h U I d DSK TCD D e s c r i p t i o n A m o u n t                   C o m m       N e w B 1 n c

0 9 / 2 6 / 1 3 065059 LAS 039 002 PRIN PMT TO C L I E N T                   20,00                 4.40            46.37
0 8 / 2 8 / 1 7 999998 BAE 014 001 PRIN PMT TO AGENCY                        41.14                 9.05             5.23
1 0 / 2 4 / 1 7 079518 B M 014 001 PRIN PMT TO AGENCY                         5.23                 1.15              .00

 ** End o f Report * *




                                                                                                              FST23
Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 73 of 97. PageID #: 212




            Exhibit G
Def. FST Produced Account
                     Account
Notes for Clt Allstar Disposal
                      Disposal
       and Recycling
            Recycling
             Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 74 of 97. PageID #: 213
                                                                                                          .ROW
                                                                                               Mt?
ALEDFWKC 1 2 / 0 3 / 1 8 1 4 : 0 4 : 2 5 P r i n t D e b t o r W o r k Card        P        A   G    E         1
C l t ALLSTAR DISPOSAL AND RECYCLING                                           Ac# F S = 0 0 1 6 6 9           419
Rf#
Nm1 GASTON,ROBIE                 D        e    s     k       0 1 4 S t s S I F Assignd                 157.00
Nm2         A       s       s      i     g    n     e     d      0 5 / 1 8 / 1 5 PrincDue
A d r 6 5 4 3 SOUTH           L  /     C    h  a  r    g    e    1 1 / 1 1 / 1 4 In . 0 0                     .00
                                                      L/Paymnt                    Attorney                    .00
       HOLLAND, O H 4 3 5 2 8          L / L e t t e r           0 5 / 1 8 / 1 5  C o u r t                   .00
PhN 4 1 9 - 8 1 9 - 8 3 8 1     L / W o r k e d                  1 1 / 2 6 / 1 8 Other                        .00
                                                      L/Trust 0 7 / 2 7 / 1 7 Judlnt                          .00
                                                      N/Review                    Misc                        .00
Msg                                                                               CntgcyFe                    .00
                                                                                  To t D u e                  .00
                                                                                  To t P a i d         100.00
         H        I         S        T      O    R        Y
Date T i m e U i d D e s c r i p t i o n                 C         R             Dsk NxtRv T x t N e x t L t r S t s

0 5 / 1 8 / 1 5 1 6 : 0 3 KMM New A s s i g n m e n t                    Y          019   06/17          1 05/18      HSE
0 5 / 1 8 / 1 5 2 1 : 0 0 CDS L t r t o 0 1 FIRST' LETTER                     Y     019   0 6 / 1 7 001 2 0 6 / 1 8   HSE
0 5 / 2 7 / 1 5 0 7 : 5 1 DAD S t s C h g : H S E To RKM                   Y        019   06/18          2 06/18      RKM
0 5 / 2 7 / 1 5 0 7 : 5 1 DAD RENEIM UPDATES                             Y          019   05/28          1 06/18      RKM
        Mail Return L e t t e r # 001 R e a s o n Returned Undeliverable
0 5 / 2 8 / 1 5 0 8 : 3 4 SBS S t s Chg:RKM To RVW                         Y        019   05/28          1 0 6 / 1 8 RVW
0 5 / 2 8 / 1 5 0 8 : 3 4 SBS ACT/PENDING REVIEW                           Y        019   05/28                       RVW
0 7 / 2 3 / 1 5 1 6 : 2 4 DAD S t s Chg:RVW To MGR                         Y        019   05/28                       MGR
0 7 / 2 3 / 1 5 1 6 : 2 4 DAD DANELLE T O COLLECTOR                         Y       019   07/24                       MGR
        CLIENT SENT POSS 2 H # T O TRY
0 7 / 2 3 / 1 5 1 6 : 2 4 DAD D e m o g r a p h i c s C h a n g e          Y        019   07/24                       MGR
        Phnl C h g : T O 4198198381
        Sequence# 0 1
0 7 / 2 8 / 1 5 0 8 : 3 6 SBS S t s Chg:MGR To RVW                                Y 019   07/24                       RVW
0 7 / 2 8 / 1 5 0 8 : 3 6 SBS CALLED PHN 1 -LEFT MSGE ON A / M                  Y   019   07/28                       RVW
0 7 / 2 8 / 1 5 0 8 : 3 6 SBS ACT/PENDING REVIEW                                  Y 019   07/28                       RVW
0 6 / 1 3 / 1 7 1 3 : 3 8 HTP D s k C h g : 0 1 9 T o 0 1 4                       Y 014   07/28                       RVW
0 6 / 1 3 / 1 7 1 3 : 3 8 HTP D s k C h g : 0 1 9 T o 0 1 4                       Y 014   07/28                       RVW
0 6 / 1 4 / 1 7 0 9 : 5 7 HTP S t s Chg:RVW To DLS                                Y 014                               DLS
0 6 / 1 4 / 1 7 0 9 : 5 7 HTP T i e C h a n g e                                   Y 014                               DLS
0 7 / 1 8 / 1 7 1 7 : 0 7 HTP S t s C h g : D L S T o A L S                       Y 014                               ALS
0 7 / 1 8 / 1 7 1 7 : 0 7 HTP T i e C h a n g e                                   Y 014                               ALS
0 7 / 2 7 / 1 7 1 1 : 4 6 BAE S t s C h g : A L S T o P I P.                      Y 014                               PYR
0 7 / 2 7 / 1 7 1 1 : 4 6 BAE PAYMENT RECEIVED                                    Y 014   07/28                       PYR
0 7 / 2 7 / 1 7 1 2 : 0 4 BAE S t s C h g : P Y R To A D j                        Y 014   07/28                       ADO'
0 7 / 2 7 / 1 7 1 2 : 0 4 BAE ADJUSTED AMOUNT                                     Y 014   07/28                       ADJ
          # S T " P Y R " # LW = " 1 5 2 1 4 9 " # R V = " 1 5 2 1 5 0 "
0 7 / 2 7 / 1 7 1 2 : 0 4 BAE S t s C h g : A D J To S I F                        Y 014   07/28                       SIF
0 8 / 2 1 / 1 7 1 5 : 4 7 S J P CRDT BUR REPORT P I T                             Y 014                               SIF
          #PR="4" # T F = " Y " # T 1 = " Y " # LW = " 1 5 2 1 4 9 "
0 2 / 2 3 / 1 8 0 8 : 0 9 SLIP CRDT BUR REPORT P I F                              Y 014                               SIP
          #PR="R" # T F = " Y " # T 1 - " Y " 4 L W " 1 5 2 1 7 4 "
0 3 / 2 0 / 1 8 1 5 : 4 2 S J P CRDT BUR REPORT P I F                             Y 014                               SIF
          #TCC.=" " T 1 . - " Y " # LW = " 1 5 2 3 6 0 "
0 4 / 2 4 / 1 8 0 9 : 2 2 S J P CRDT BUR REPORT P I F                             Y 014                               SIF
          #TCC=" " T l = " Y " # LW = " 1 5 2 3 8 5 "
0 4 / 2 4 / 1 8 1 5 : 2 0 S J P CRDT BUR REPORT P I T                             Y 014                               SIF
                                                                                                         FST24
               Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 75 of 97. PageID #: 214




ALEDFWKC 1 2 / 0 3 / 1 8 1 4 : 0 4 : 2 5 P r i n t D e b t o r W o r k C a r d                      P   A   G     E         2
          #TCC=" " T 1 - " Y " #1.,W="152420"
0 5 / 0 9 / 1 8 1 2 : 2 3 DMM A c c o u n t U n t i e d                    Y                    0 1 4 05/09   S     I       F
        U n t i e d f r o m H e a d e r : 0 0 0 9 0 0 2 2 6 0 T R A I L E R : 0 0 0 8 6 0 8 4 1 9 GASTON,ROBIE
0 5 / 1 0 / 1 8 0 7 ; 5 3 HTP P r i o r i t y C h g : R To                    Y                 0 1 4 05/09   S     I       F
0 5 / 1 0 / 1 8 0 7 : 5 3 HTP DROP REVIEW DATE                               Y                  014       S     I       F
0 5 / 2 2 / 1 8 0 9 : 0 0 S J P CRDT BUR REPORT P I F                          Y                014       S     I       F
          4TCC=." " T 1 - " Y " # LW - " 1 5 2 4 3 6 "
0 6 / 2 1 / 1 8 1 6 : 4 2 S J P CRDT BUR REPORT P I F                           Y               014       S     I       F
          #TCC=" " T l = " Y " # LW = " 1 5 2 4 4 8 "
0 7 / 2 3 / 1 8 1 4 : 4 5 S J P CRDT BUR REPORT P I F                          Y                014       S     I       F
          #TCC=" " T l = " Y " # LW -="152478"
0 8 / 2 1 / 1 8 1 0 : 0 2 S J P CRDT BUR REPORT P I T                          Y                014       S     I       F
          #TCC=" 11 T 1 = " Y " #14W="152510"
0 9 / 1 9 / 1 8 1 4 : 2 6 S J P CRDT BUR REPORT P I F                           Y               014       S     I       F
          #TCC=" " T l = " Y " #1,W="152539"
1 0 / 2 3 / 1 8 1 3 : 5 2 SOT CRDT BUR REPORT P I F                            Y               01-4       S     I       F
          #TCC=" " T 1 = Y " i t i m = " 1 5 2 5 6 8 "
11 / 2 6 / 1 8 1 5 : 5 2 S J P CRDT BUR REPORT P I F                            Y               014       S     I       F
          #TCC=" " T 1 = " Y " # I , W = " 1 5 2 6 0 2 "
                   T        R         U         S          T         HISTORY
Date B a t c h t n d DSX TCD D e s c r i p t i o n A m o u n t                                  C o m m N e w B 1 n     o

0 7 / 2 7 / 1 7 0 7 8 7 3 8 BAE 0 1 4 0 0 2 P R I N PMT TO C L I E N T 1 0 0 . 0 0           3 3 . 3 3          .   0       0
0 7 / 2 7 / 1 7 0 7 8 7 3 8 EAE 0 1 4 0 3 3 P R I N AMT A D J + 1 - 5 7 . 0 0 -                . 0 0            .   0       0
0 7 / 2 7 / 1 7 0 7 8 7 3 8 BAE 0 1 4 7 0 0 AT T Y COMMISSION F E E 6 , 6 7                   . 0 0             .   0       0

 ** End o f Report * *




                                                                                                               FST25
Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 76 of 97. PageID #: 215




            Exhibit H
  Def. FST Produced Account
                     Account
  Notes for Toledo Clinic, Inc.
  Reference No. 28093870001
                       870001
             Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 77 of 97. PageID #: 216




ALEDFWKC 1 2 / 0 3 / 1 8 1 4 : 0 5 : 2 9    P r i n t D e b t o r Work C a r d                            PAGE 1
C l t TOLEDO C L I N I C I N C                                                   Ac# F S T I                        0737
Rft            70001
Nm1 GASTON,ROBIE                                 Desk 0 1 4          Sts P I E Assignd                       69.13
Nm2                                              Assigned            06/18/16 PrincDue                         .00
A d r 6 5 4 3 DORR S T A P T 4 3                 L/Charge            0 1 / 1 4 / 1 5 I n . 0 0 '4              .00
                                                 L/Paymnt                            Attorney                  .00
     TOLEDO, O H 4 3 6 1 5 - 4 2 1 7             L/Letter            06/18/16 Court                            .00
PhN 4 1 9 - 8 1 9 - 8 3 8 1                      L / Wo r k e d      11 / 2 6 / 1 8 O t h e r                  .00
                                                 L/Trust             08/02/17 J u d l n t                      .00
                                                 N/Review                            Misc                      .00
Meg                                                                                  CntgcyFe                  .00
                                                                                     To t D u e                .00
                                                                                     To t P a i d            69.13
                                                     HISTORY
Date    T i m e      V i d Description                                      CR D s k N x t R v T x t N e x t L t r S t s

06/18/16 09:08 N e w Assignment                                           Y 002. 0 7 / 1 8         1 06/18         HSE
0 6 / 1 8 / 1 6 2 1 : 0 0 CDS L t r t o 0 1 F I R S T LETTER             Y 002     0 7 / 1 8 0 0 1 2 07/19         HSE
0 6 / 2 2 / 1 6 1 3 : 3 3 EKP D s k C h g : 0 0 2 T o 0 1 5              Y 015     0 7 / 1 9       2 07/19         HSE
0 6 / 2 2 / 1 6 1 3 : 3 3 EKP D s k C h g : 0 0 2 T o 0 1 5               Y   015  0 7 / 1 9       2 0 7/19        HSE
0 6 / 2 2 / 1 6 1 3 : 3 4 EKP S t s C h g : H S E T o PAT                Y 015                                     PAT
0 6 / 2 2 / 1 6 1 3 : 3 4 EKP T i e C h a n g e                          Y 015                                     PAT
1 2 / 2 8 / 1 6 1 3 : 3 4 EKP S t s C h g : PAT T o LGR                  Y 015                                     LGR
1 2 / 2 8 / 1 6 1 3 : 3 4 EKP T i e Change                               Y 015                                     LGR
1 2 / 2 8 / 1 6 1 3 : 3 6 EKP S t s C h g : L C R To PAT                 Y 015                                     PAT
1 2 / 2 8 / 1 6 1 3 : 3 6 EKP T i e C h a n g e                           Y 015                                    PAT
0 1 / 2 6 / 1 7 1 3 : 5 5 EKP S t s C h g ; PAT T o LGR                  Y 015                                     LGR
0 1 / 2 6 / 1 7 1 3 : 5 5 EKP D s k C h g : 0 1 5 T o L G 1              Y LG1                                     LGR
0 1 / 2 6 / 1 7 1 3 : 5 5 EKP T i e C h a n g e                          Y    LG1                                  LGR
0 6 / 1 3 / 1 7 1 3 : 3 7 HTP A c c o u n t U n t i e d                  Y    LG1                                  LGR
        UNTIED FROM HEADER: 0 0 0 8 0 3 9 7 3 2 GASTON,RACHEL
0 8 / 3 1 / 11 1 3 : 5 9 MJS CALLED PHN 1 - L E F T MSGE ON A / M        Y 017 0 9 / 1 4                           DLS
0 8 / 3 1 / 11 1 3 : 5 9 MJS DEMAND LETTER SENT                          Y 017 0 9 / 1 4                           DLS
0 8 / 3 1 / 11 1 3 : 5 9 MJS L t 4 t o 0 1 DEMAND LETTER T I E D SNT Y 017 0 9 / 1 4 T 0 2                         DLS
0 9 / 1 4 / 11 1 2 : 2 5 MJS CALLED PHN 1 -LEFT MSGE ON A / M            Y 017 1 0 / 1 4                           LLS
0 9 / 1 4 / 11 1 2 : 2 5 MJS LAST LT R SENT T O DTR                      Y 017 1 0 / 1 4                           LL$
0 9 / 1 4 / 11 1 2 : 2 5 MJS L t r t o 0 1 LAST LETTER T I E D S N T Y 017 1 0 / 1 4 T 0 4                         LLS
1 2 / 0 1 / 11 1 3 : 3 3 MJS ADDITIONAL REMARK                           Y 017 1 2 / 0 1                           LLS
        ***LOOKS L I K E T H I S D WORKS FOR THE SHERIFFS OFFICE .PER COUNTY EMPLOYEE
        SIGHT.
1 2 / 0 1 / 11 1 3 : 3 4 MJS ADDITIONAL REMARK                           Y 0 1 7 12/01                             LLS
        CORRECTION CENTER.
1 2 / 0 1 / 11 1 3 : 3 7 MJS ADDITIONAL REMARK                           Y 0 1 7 12/01                             LLS
        CALLED POE AND WAS TRANFERED TO D .                 THEY STATED THAT  SHE COMES IN AFTER
          4
1 2 / 0 1 / 11 1 3 : 3 7 MJS ACT/PENDING REVIEW                          Y 0 1 7 12/01                             RVW
1 2 / 0 2 / 11 0 8 : 2 5 MJS ADDITIONAL REMARK                           Y 0 1 7 12/02                             RVW
1 2 / 0 2 / 11 1 6 : 0 8 MJS ACT/PENDING REVIEW                          Y 0 1 7 12/02                             RVW
        CALLED POE AND NO ANSW.
0 3 / 2 8 / 1 2 1 9 : 4 6 SBD CALLED PHN 1 --LEFT MSGE ON A/M Y             0 0 6 04/27                            LGR
        ADDED PHONE FROM TRAILER H A S LEGAL THAT IS NOT Y E T PAY I N G
0 3 / 2 8 / 1 2 1 9 : 4 6 SBD CALLED PHN2 L F T MSGE ON A/M Y               0 0 6 04/27                            LGR
0 3 / 2 8 / 1 2 1 9 : 4 6 SBD LEGAL REVIEW                               Y 0 0 6 04/27                             LGR
                                                                                                        FST26
             Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 78 of 97. PageID #: 217



ALEDFWKC 1 2 / 0 3 / 1 8 1 4 : 0 5 : 2 9 P r i n t D e b t o r W o r k C a r d                            PAGE 2
0 3 / 2 8 / 1 2 1 9 : 4 6 S 8 D GOOGLED DEBTOR                      Y            0 0 6 04/27                     LGR
0 5 / 3 0 / 1 2 1 3 : 4 8 SBD LEGAL REVIEW                        Y              0 0 6 06/29                     LGR
0 5 / 3 0 / 1 2 1 3 : 4 9 SBD ADDITIONAL REMARK                       Y          0 0 6 06/29                     LGR
        NO NEW I N F O
0 7 / 2 0 / 1 2 1 0 : 0 0 SBD ACT/PENDING REVIEW                       Y         0 0 6 07/20                     RVW
        NOTHING ON LEGAL
0 2 / 11 / 1 3 1 6 : 5 0 KPS CALED PHN 1 - NO ANSWER                       Y     0 1 0 0 2 / 11                  RVW
        D ALREADY HAS LEGAL T H AT HASN'Y RECEIVED ANYTHING BNUT A $ 1 0 PYMT SO
        FAR. THESE B I L L S HAVE R C V ' D F I R S T AND LAST LETTERS.
0 2 / 11 / 1 3 1 6 : 5 0 KPS T E L BUSY                         Y                0 1 0 0 2 / 11                 RVW
0 2 / 11 / 1 3 1 6 : 5 0 KPS ACT/PENDING REVIEW                        Y         0 1 0 0 2 / 11                 RVW
0 3 / 1 4 / 1 3 0 9 : 0 4 AEW LEGAL COLLECTOR REVIEW                      Y      0 1 0 03/15                    LRV
0 3 / 2 9 / 1 3 1 3 : 4 0 KPS LEGAL REVIEW                        Y              0 1 0 04/28                    LGR
        NOT SENDING OUT A N Y OTHER LTRS ON T H I S U N T I L OTHER CURRENT LEGAL
        STARTS GETTING PA I D OFF SOME MORE.
0 6 / 1 4 / 1 3 0 9 : 2 4 KPS LEGAL REVIEW                        Y              0 1 0 07/14                    LGR
        S T I L L NO MOVEMENT ON LEGAL CASE. J U S T S T I C K I N G T H I S BACK I N LGR
0 6 / 1 4 / 1 3 1 5 : 2 9 AEW ADDITIONAL REMARK                       Y          0 1 0 07/14                    LGR
        I F NO UPDATES ON H 5 9 4 2 5 1 7 B Y AUGUST L E T ME KNOW AND I W I L L RE-CHK
        WITH AT T Y ON STATUS
0 8 / 1 9 / 1 3 1 3 : 5 4 DMM T E L MADE CONTACT                     Y           0 0 7 10/18                    LGR
        CD P H # 1 , S H E STATED WENT T O DOC TODAY & H A S N ' T BEEN RELEASED TO RETRN
        TO EMP. S H E GOES B C K TO DOC I N 2-3WKS TO B E RE-ASSESSED. I S ON MED
        LEAVE, ADVSD I W I L L C B 2MOS T O SEE I F S H E ' S RETRND T O EMP & SEE AST
        P/A
0 8 / 1 9 / 1 3 1 3 : 5 4 DMM LEGAL REVIEW                        Y                007 1 0 / 1 8                LGR
1 0 / 1 8 / 1 3 0 9 : 4 4 DMM LEGAL REVIEW                        Y                007 11 / 1 7                 LGR
        S T I L L X PYMNTS ON LEGAL
0 2 / 0 4 / 1 4 1 1 : 5 1 EKP CALLED PHN 1 - L E F T MSGE ON A / M             Y   015 0 3 / 0 6                ALS
        SENDING NEW A L S FOR PAT
0 2 / 0 4 / 1 4 1 1 : 5 1 EKP AT T Y LT R SENT T O DTR                  Y          015 0 3 / 0 6                ALS
0 2 / 0 4 / 1 4 1 1 : 5 2 EKP AT T Y LT R SENT T O DTR                  Y          015 0 3 / 0 6                ALS
0 2 / 0 4 / 1 4 1 1 : 5 2 EKP L t r t o 0 1 BTESIADA AT T Y L E T T S N T Y        015  0 3 / 0 6 0 2 7         ALS
0 2 / 0 4 / 1 4 1 1 : 5 2 EKP POSSIBLE ASSET FOR LEGAL                     Y       015  0 2 / 1 8               PAT
0 3 / 1 0 / 1 4 1 5 : 4 3 C E L COLLECTOR TO COLLECTOR                    Y        015 0 3 / 11                 CTC
        ADDED THREE NEW T R a i l e r s - c e l
0 3 / 11 / 1 4 0 9 : 4 6 EKP POSSIBLE ASSET FOR LEGAL                      Y       015 0 3 / 2 5                PAT
0 3 / 11 / 1 4 1 3 : 0 3 EKP PMT PLAN STARTED                        Y             015 0 3 / 2 5                PAY
        WANTS T O DO 40/EOM. W I L L C A L L I N ON T H E 2 8 T H TO DO OVER PH. CONFIRMED
        AD AND W I L L AND EXPLAINED ARRANG LETTER GOING OUT WITH UPDATED
        BALANCE. A D V I S E D THAT ONCE SHE I S WORKING F T A G A I N SHE NEEDS TO UP
        THESE PAYMENTS S I N C E I T W I L L CURRENTLY TAKE HER A LONG TIME T O PAY
        OFF.
        THIS ACTION SENDS A T 0 6 AUTOMATICALLY
0 3 / 11 / 1 4 1 3 : 0 3 EKP L t r t o 0 1 PAYMENT PLAN LETTE SNT Y 0 1 5 0 3 / 2 5 T 0 6                       PAY
0 3 / 11 / 1 4 1 3 : 0 3 EKP PAYMENT PLAN START U P                      Y       015                            PAY
0 3 / 11 / 1 4 1 4 : 3 3 L A S ADDITIONAL REMARK                      Y          015                            PAY
        RECD CK#3005 FOR $ 2 0 . 0 0 -NOTHING I N I T WINDOW/OK TO A P P LY PMT
0 3 / 1 8 / 1 4 2 1 : 0 0 CDS P y m n t P l a n R e m i n d e r        Y         015     J N K                  PAY
0 3 / 2 6 / 1 4 1 5 : 3 2 DMM HOLD VIRTUAL CHECK PAYMENTS                    N   PAY 03/26                      HVC
        DC T O MAKE $ 4 0 CHCK PYMNT FOR MARCH.
0 3 / 2 7 / 1 4 1 1 : 0 0 MEH PAYMENT RECEIVED                       N           0 1 5 03/28                    PYR
0 3 / 2 7 / 1 4 1 1 : 4 0 MEH ADDITIONAL REMARK                       N          0 1 5 03/28                    PYR
                                                                                                        FST27
             Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 79 of 97. PageID #: 218



ALEDFWKC 1 2 / 0 3 / 1 8 1 4 : 0 5 : 2 9 P r i n t D e b t o r W o r k C a r d                      PAGE   3
0 3 / 2 7 / 1 4 1 1 : 4 0 MEH L t r t o 0 1 T I E RECEIPT CHECK S N T N        015 0 3  / 2 8 RCP          PYR
0 4 / 0 7 / 1 4 0 9 : 3 6 EKE, PAYMENT PLAN START U P                   N      015                         PAY
0 5 / 0 5 / 1 4 1 1 : 3 0 EKP ADDITIONAL REMARK                       N        015 0 7 / 3 0               PAY
0 6 / 0 4 / 1 4 1 9 : 3 3 EKP PAYMENT PLAN START U P                    N      015                         PAY
0 6 / 0 4 / 1 4 1 9 : 3 3 EKP P r o m i s e P T P 4 0 . 0 0 O n 0 7 2 5 1 4 N  015 0 7 / 2 5               PTP
0 7 / 0 2 / 1 4 1 4 : 3 6 LAS PAYMENT RECEIVED                       N         015 0 7 / 0 3               PYR
0 7 / 0 7 / 1 4 0 8 : 4 1 EKP P r o m i s e P T P 4 0 . 0 0 O n 0 7 2 5 1 4 N  015 0 7 / 2 5               PTP
0 7 / 3 0 / 1 4 2 1 : 0 0 CDS BROKEN PROMISE                        N          015 0 7 / 3 1               BRK
          #ST="PTP" # LW = " 1 5 1 0 3 3 " # R V = " 0 0 0 0 0 0 "
0 8 / 0 4 / 1 4 1 2 : 1 7 L A S PAYMENT RECEIVED                     N         015 0 8 / 0 5               PYR
0 8 / 0 6 / 1 4 1 9 : 1 1 EKP P r o m i s e P T P 4 0 . 0 0 O n 0 9 1 5 1 4 N  015 0 9 / 1 5               PTP
0 9 / 0 9 / 1 4 1 4 : 4 5 L A S PAYMENT RECEIVED                     N         015 0 9 / 1 0               PYR
0 9 / 11 / 1 4 1 3 : 0 2 EKP P r o m i s e P T P 4 0 . 0 0 O n 1 0 0 9 1 4 N   015 1 0 / 0 9               PTP
0 9 / 3 0 / 1 4 1 1 : 3 2 L A S PAYMENT RECEIVED .                    N        015 1 0 / 0 1               PYR
1 0 / 0 6 / 1 4 0 9 : 1 5 EKP P r o m i s e P T P 4 0 . 0 0 O n 11 3 0 1 4 N   015 11 / 3 0                PTP
1 0 / 3 1 / 1 4 1 3 : 3 9 LAS PAYMENT RECEIVED                       N         015 11 / 0 1                PYR
11 / 0 3 / 1 4 0 9 : 2 6 EKP P r o m i s e P T P 4 0 . 0 0 O n 1 2 2 6 1 4 N   015 1 2 / 2 6               PTP
1 2 / 0 2 / 1 4 1 5 : 5 0 L A S PAYMENT RECEIVED                     N         015 12/03                   PYR
1 2 / 0 4 / 1 4 0 8 : 4 7 EKP P r o m i s e P T P 4 0 . 0 0 O n 0 1 3 11 5 N   015 01/31                   PTP
0 1 / 0 7 / 1 5 1 2 : 0 8 ANM PAYMENT RECEIVED                       N         015 0 1 / 0 8               PYR
0 1 / 0 8 / 1 5 1 6 : 0 7 EKP P r o m i s e P T P 4 0 . 0 0 O n 0 2 2 8 1 5 N  015 0 2 / 2 8               PTP
02/04/1.5 1 0 : 4 0 ANM PAYMENT RECEIVED                             N         015 0 2 / 0 5               PYR
0 2 / 0 5 / 1 5 0 9 : 0 1 EKP P r o m i s e P T P 4 0 . 0 0 O n 0 4 2 4 1 5 N  015 0 4 / 2 4               PTP
0 3 / 11 / 1 5 1 9 : 4 9 EKP ADDITIONAL REMARK                        N        015 0 4 / 2 4               PTP
        ADDED T R L FOR S P S I N C E H I S I N F O I S ON THE BANKING PMT I N F O WE
        RECIEVED. A L S O THE A D ON CHECK I S D I F F FROM HEADER THAT WAS V E R I F I E D
        PREV SO JUST ADDED TO SEQ2 FOR S P.
0 3 / 1 2 / 1 5 1 0 : 2 6 LAS PAYMENT RECEIVED                       N         015 0 3 / 1 3               PYR
0 3 / 1 3 / 1 5 1 1 : 2 4 EKP P r o m i s e P T P 4 0 . 0 0 O n 0 4 3 0 1 5 N  015 0 4 / 3 0               PTP
0 4 / 0 3 / 1 5 0 9 : 5 1 L A S PAYMENT RECEIVED                     N         015 04/04                   PYR
0 4 / 0 6 / 1 5 1 3 : 5 2 EKP P r o m i s e P T P 4 0 . 0 0 O n 0 6 3 0 1 5 N  015 0 6/30                  PTP
0 5 / 0 6 / 1 5 1 2 : 0 4 EAE PAYMENT RECEIVED                       N         015 0 5 / 0 7               PYR
0 5 / 0 7 / 1 5 1 4 : 4 1 EKP ADDITIONAL REMARK                       N        015 0 6 / 3 0               PTP
        PTP ALREADY SET
0 6 / 0 3 / 1 5 1 0 : 2 6 BAE PAYMENT RECEIVED                       N         015 0 6 / 0 4               PYR
0 6 / 0 4 / 1 5 0 9 : 3 8 EKP P r o m i s e P T P 4 0 . 0 0 O n 0 8 3 0 1 5 N  015 0 8 / 3 0               PT?
0 7 / 0 8 / 1 5 1 0 : 5 0 BAE PAYMENT RECEIVED                       N         015 0 7 / 0 9               PYR
0 7 / 0 9 / 1 5 0 8 : 5 2 EKP ADDITIONAL REMARK                       N        015 0 8 / 3 0               PYR
0 8 / 0 5 / 1 5 1 5 : 2 2 BAE PAYMENT RECEIVED                       N         015 0 8 / 0 6               PYR
0 8 / 0 6 / 1 5 1 4 : 5 1 EKP P r o m i s e P T P 4 0 . 0 0 O n 0 9 3 0 1 5 N  015 0 9 / 3 0               PTP
0 9 / 0 4 / 1 5 1 6 ; 2 8 BAE PAYMENT RECEIVED                       N         015 0 9 / 0 5               PYR
0 9 / 0 9 / 1 5 1 1 : 5 2 EKP P r o m i s e P T P 4 0 . 0 0 O n 11 3 0 1 5 N   015 11 / 3 0                PTP
0 9 / 2 1 / 1 5 1 1 : 5 4 S J P A c t i o n Ta k e n               N           015 09/22                   NSF
        NSF FROM TRUST POSTING
0 9 / 2 1 / 1 5 1 1 : 5 4 S J P A c t i o n Ta k e n               N           015 0 9 / 2 2               NSF
        NSF FROM TRUST POSTING
0 9 / 2 1 / 1 5 1 1 : 5 6 S J P ADDITIONAL REMARK                     N        015 0 9 / 2 2               NSF
        NSF - VCK DATED 9 / 1 / 1 5 FOR $ 4 0 N O T SUFFICIENT FUNDS + $ 4 5 FST/BANK
        FEE , F E E I S ON T R L # 8 2 5 4 5 7 1
0 9 / 2 2 / 1 5 0 8 : 3 1 E K P BROKEN PROMISE                     N           015 0 9 / 2 3               BRK
0 9 / 2 3 / 1 5 1 6 : 5 8 EKP DTR LT R REQUESTED                      Y        015 1 0 / 1 3               LTR
0 9 / 2 3 / 1 5 1 6 : 5 8 EKP L t r t o 0 1 F I R S T BROKEN PROMI SNT Y       015 10/13 T08               LTR
1 0 / 0 7 / 1 5 1 4 : 4 6 BAE PAYMENT RECEIVED                       Y         015 1 0/08                  PYR
                                                                                                  FST28
             Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 80 of 97. PageID #: 219



 ALEDFWKC 1 2 / 0 3 / 1 8 1 4 : 0 5 : 2 9 P r i n t D e b t o r W o r k C a r d       P      A      G  E   4
 1 0 / 0 7 / 1 5 1 4 : 5 9 BAE ADDITIONAL REMARK                         Y       0 1 5 10/08               PYR
         RECD ONLN CK# 0 0 0 0 0 0 5 2 3 3 FOR $ 4 0 . 0 0 , P U T TOWARDS N S F FEE
 1 0 / 0 8 / 1 5 0 8 : 4 1 EKP ADDITIONAL REMARK                         Y       0 1 5 11 / 3 0            PTP
         0 MADE OP PMT VOR S E P T- S T I L L HAS NSF FEE T O PAY BUT NEXT PMT NOT DUE
         T I L NOV
 11 / 0 4 / 1 5 1 3 : 3 4 B A E PAYMENT RECEIVED                        Y           015 11 / 0 5           PYR
 11 / 0 4 / 1 5 1 9 : 2 3 EKP P r o m i s e P T P 4 0 . 0 0 O n 0 1 3 0 1 6 Y       015 0 1 / 3 0          PTP
 1 2 / 0 4 / 1 5 1 3 : 1 7 BAE PAYMENT RECEIVED                         Y           015 1 2 / 0 5          PYR
 1 2 / 0 4 / 1 5 1 6 : 4 1 EKP ADDITIONAL REMARK                         Y          015 0 1 / 3 0          PTP
         D SENT I N ANOTHER PMT
 1 2 / 2 1 / 1 5 1 4 : 0 5 EKP ADDITIONAL REMARK                         y         015 0 1 / 3 0           PTP
         SEV NEW TRLS ADDED
0 1 / 0 6 / 1 6 1 1 : 5 7 BAE PAYMENT RECEIVED                          Y          015 0 1 / 0 7           PYR
0 1 / 0 6 / 1 6 1 8 : 2 8 EKP P r o m i s e P T P 4 0 , 0 0 O n 0 2 2 9 1 6 Y      015 0 2 / 2 9           PTP
0 1 / 2 7 / 1 6 1 4 : 5 0 EKP ADDITIONAL REMARK                          Y         015 0 2 / 2 9           PTP
         NEW T R L SAME I N F O
0 2 / 0 5 / 1 6 0 9 : 4 5 BAE PAYMENT RECEIVED                          Y          015 0 2 / 0 6           PYR
0 2 / 0 8 / 1 6 1 1 : 2 6 EKP P r o m i s e P T P 4 0 . 0 0 O n 0 3 2 9 1 6 Y      015 0 3 / 2 9           PTP
0 3 / 0 4 / 1 6 1 6 : 1 4 BAE PAYMENT RECEIVED                          Y          015 0 3 / 0 5           PYR
0 3 / 0 8 / 1 6 0 9 : 1 2 EKP P r o m i s e P T P 4 0 . 0 0 O n 0 5 2 9 1 6 Y      015 0 5 / 2 9           PTP
0 4 / 1 2 / 1 6 1 1 : 1 4 E K P ADDITIONAL REMARK                       Y          015 0 5 / 2 9           PTP
         SEV NEW TRLS ADDED
0 5 / 1 3 / 1 6 0 9 : 0 5 EKP ADDITIONAL REMARK                         Y          015 0 5 / 2 9           PTP
         SEV NEW TRLS ADDED- W I L L SEND NEW P P L AFTER NEXT PMT COMES I N
0 6 / 0 3 / 1 6 2 1 : 0 0 CDS BROKEN PROMISE                          Y            015 0 6 / 0 4           BRK
           #ST="PTP" # LW = " 1 5 1 7 0 9 " # R V = " 1 5 1 7 2 5 "
0 6 / 0 8 / 1 6 1 1 : 5 4 EKE, POSSIBLE ASSET FOR LEGAL                       Y    015 0 6 / 2 2           PAT
0 6 / 0 8 / 1 6 1 1 : 5 4 E K P L t r t o 0 1 F I R S T BROKEN PROMI SNT Y         015 0 6 / 2 2 T 0 8     PAT
0 6 / 2 2 / 1 6 1 3 : 3 4 E K P POSSIBLE ASSET FOR LEGAL                      Y    015 0 7 / 0 6           PAT
0 7 / 0 6 / 1 6 1 6 : 4 5 EKP POSSIBLE ASSET FOR LEGAL                        Y    015 0 7 / 2 0           PAT
0 7 / 0 6 / 1 6 1 6 : 4 5 EKP L t r t o 0 1 B I E S I A D A AT T Y L E T T SNT Y   015 0 7 / 2 0 0 2 7     PAT
0 7 / 1 3 / 1 6 1 4 : 3 6 EKP ADDITIONAL REMARK                         Y        0 1 5 07/20               PAT
        RECEIVED CALL FROM GALLON AND TACKUS- REP HER ON T R L 8 5 0 7 4 8 5
0 7 / 2 8 / 1 6 0 8 : 4 7 EKP POSSIBLE ASSET FOR LEGAL                        Y    015 0 8 / 11            PAT
0 8 / 0 1 / 1 6 0 8 : 2 5 EKP ADDITIONAL REMARK                         Y          015 0 8 / 11            PYR
        D MADE PMT TO K
0 8 / 0 1 / 1 6 0 8 : 2 6 EKP PAYMENT PLAN START U P                        Y      015                     PAY
0 8 / 2 2 / 1 6 0 7 : 5 3 FST Pymnt P l a n Reminder                      X        015            JNK      PAY
0 9 / 0 6 / 1 6 0 7 : 3 5 NJQ BROKEN PAYMENT PLAN                         Y        015 0 9 / 0 7           BRP
          #ST="PAY" # LW = " 1 5 1 7 8 9 " # R V = " 1 5 1 8 2 6 "
0 9 / 0 7 / 1 6 1 1 : 2 9 EKP POSSIBLE ASSET FOR LEGAL                        Y    015 0 9 / 2 1           PAT
0 9 / 2 3 / 1 6 1 0 : 3 7 EKE' PAYMENT PLAN START UP                       Y       015                     PAY
0 9 / 2 3 / 1 6 2 1 : 0 2 CDS P y m n t P l a n R e m i n d e r           Y        015            JNK      PAY
1 0 / 0 6 / 1 6 2 1 : 0 0 CDs BROKEN PAYMENT PLAN                         Y        015 1 0 / 0 7           BRP
          #ST="PAY" # LW = " 1 5 1 8 2 6 " # R V = " 1 5 1 8 5 6 "
1 0 / 0 7 / 1 6 0 9 : 2 1 EKP ADDITIONAL REMARK                         Y         015 11 / 0 7             BRP
1 0 / 0 7 / 1 6 0 9 : 2 1 EKP L t r t o 0 1 F I R S T BROKEN PROMI SNT Y          015 11 / 0 7 TO8         BRP
11 / 0 8 / 1 6 1 6 : 5 3 EKP POSSIBLE ASSET FOR LEGAL                         Y   015 11 / 2 2             PAT
        BACK I N PAT ROTATION- NO PMT MADE
11 / 2 5 / 1 6 1 4 : 3 9 EKE' POSSIBLE ASSET FOR LEGAL                        Y   015 1 2 / 2 5            PAT
1 2 / 2 8 / 1 6 1 3 : 3 4 EKP LEGAL REVIEW                          Y             015 0 1 / 2 7            LGR
1 2 / 2 8 / 1 6 1 3 : 3 6 EKP POSSIBLE ASSET FOR LEGAL                        X   015 0 1 / 2 1            PAT
        NO PMTS MADE S I N C E J U LY. REMOVED P I F TRLS. ADDED I N NEW HSE. W I L L SEND
                                                                                                   FST29
              Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 81 of 97. PageID #: 220



ALEDFWKC 1 2 / 0 3 / 1 8 1 4 : 0 5 : 2 9 P r i n t D e b t o r W o r k C a r d                                PAGE 5
        LEGAL NEXT MO.
0 1 / 2 6 / 1 7 1 3 : 5 4 EKP LEGAL REVIEW                                              LG1 0 2 / 2 5                LGR
0 1 / 2 6 / 1 7 1 3 : 5 4 EKP L t r    t o  0 1  EMPLOYER        LETTER   -  SNT  Y     LG1 0 2 / 2 5 T 0 3         LGR
0 6 / 1 3 / 1 7 1 3 : 3 8 HTP D s k Chg:LG1 T o 0 1 4                              Y 014 0 6 / 1 3                   LGR
0 6 / 1 3 / 1 7 1 3 : 3 8 HTP D s k    Chq:LG1      T o  0 1 4                          014 0 6 / 1 3               LGR
0 6 / 1 4 / 1 7 0 9 : 5 7 HTP S t s Chg:LGR To OLS                                 Y 014                             DLS
0 6 / 1 4 / 1 7 0 9 : 5 7 HTP T i e Change                                         Y    014                          DLS
0 7 / 1 8 / 1 7 1 7 : 0 7 HTP S t s Chg:DLS T o A L S                                   014                         ALS
0 7 / 1 8 / 1 7 1 7 : 0 7 HTP T i e Change                                        Y 014                             ALS
0 7 / 2 7 / 1 7 1 1 : 0 9 BAE S t s Chg:ALS T o PYR                                Y 014                             PYR
0 7 / 2 7 / 1 7 1 1 : 0 9 BAE T i e Change                                        Y 014                              PYR
0 7 / 2 7 / 1 7 1 1 : 4 3 BAE S t s C h q : P Y R To p I r                         Y 014                            PIF
0 7 / 2 7 / 1 7 1 5 : 2 8 SJP S t s C h g : P I E To REV                          Y 014                             REV
0 8 / 0 1 / 1 7 11 : 1 3 AEW S t s C h g : R E V To A L S                          Y 014                            ALS
0 8 / 0 1 / 1 7 11 ; 1 3 AEW ADDITIONAL REMARK                                     Y 014                            ALS
0 8 / 0 2 / 1 7 1 0 : 0 1 BAE S t s C h g : A L S T o P I F                        Y 014                             PIF
0 8 / 2 1 / 1 7 15:47 SJP CRDT BUR REPORT P I F                                    Y 014                             PIE
          #PR="1" O T E = " Y " # T 1 = " " # LW = " 1 5 2 1 5 4 "
0 2 / 2 3 / 1 8 1 2 : 2 5 S J P CRDT BUR REPORT P I F                     Y           014                            PIF
          #PR- " R " # T E - " Y " # T 1 = " Y " # LW = " 1 5 2 1 7 4 "
0 3 / 2 0 / 1 8 2 0 : 1 8 S J P CRDT BUR REPORT P I E '                 0     1     4                               PIF
          4TCC=" " T 1 -&*Y" # LW = " 1 5 2 3 6 0 "
0 4 / 2 4 / 1 8 0 0 : 1 0 S J P CRDT BUR REPORT P I E                     Y           014                            PIF
          #TCC=" " T 1 = " Y " # LW = " 1 5 2 3 8 5 "
05/09/18 12:23.0MM Account U n t i e d                               I      t         014                            PIE
        Untied f r o m Header: 0                     2 6 0 TRAILER:             0 7 3 7 GASTON,ROBIE
0 5 / 2 2 / 1 8 1 4 : 1 0 S J P CRDT BUR REPORT P I E                     Y           014                            PIE
          #TCC=" " T l = " Y " # LW = " 1 5 2 4 2 0 "
0 6 / 2 1 / 1 8 2 2 : 3 4 SLIP CRDT BUR REPORT P I F                      Y           014                            PIE
          #TCC,-." " T l = " Y " # LW = " 1 5 2 4 4 8 "
0 7 / 2 3 / 1 8 2 3 : 4 6 SOT CRDT BUR REPORT P I F                       Y           014                           PIE
          #TCC=" " T l = " Y " # LW = " 1 5 2 4 7 8 "
0 8 / 2 1 / 1 8 1 5 : 1 2 S J P CRDT BUR REPORT P I E                     Y           014                           PIE
          #TCC=" " T 1 , = "Y" # LW = " 1 5 2 5 1 0 "
0 9 / 1 9 / 1 8 2 2 : 5 2 S J P CRDT BUR REPORT P I F                     Y           014                           PIF
          #TCC=" " T l = " Y " # LW = -"152539"
1 0 / 2 3 / 1 8 1 9 : 0 5 SLIP CRDT BUR REPORT P I F                      Y           014                            PIF
          #TCC="" " T l = " Y " # LW = " 1 5 2 5 6 8 "
11 / 2 6 / 1 8 2 3 : 2 6 S J P CRDT BUR REPORT P I F                      Y           014                            PIF
          #TCC=" " T l = " Y " # LW = " 1 5 2 6 0 2 "
             T          R        U           S         T            HISTORY
Date B a t c h U I d DSK TCD D e s c r i p t i o n A m o u n t                        C o m m               NewB1nc

07/27/17    078736     BAE   014   002   P R I N PMT T O C L I E N T         69.13            15.90             .00
07/27/17    078736     BAE   014   700   AT T Y COMMISSION FEE                3.18              .00             .00
07/27/17    078743     SJP   014   190   REV P R I N PMT T O C LT            69.13-           15.90-          69.13
07/27/17    078743     SOP   014   700   AT T Y COMMISSION FEE                3.18-             .00           69.13
08/02/17    999998     BAE   014   001   P R I N PMT T O AGENCY              69.13            15.90             .00

 ** End o f Report * *




                                                                                                         FST30
Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 82 of 97. PageID #: 221




               Exhibit I
 Def. FST Produced Account
                    Account
 Notes for Toledo Clinic, Inc.
 Reference No. 27962730001
                      730001
               Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 83 of 97. PageID #: 222



ALEDFWKC 1 2 / 0 3 / 1 8 1 3 : 5 3 : 1 6    P r i n t D e b t o r Work C a r d                            PAGE 4
C l t TOLEDO C L I N I C I N C                                                   Ac# F S T I                          1425
Rf#            30001
Nm1 GASTON,ROBIE                                 Desk 0 1 6          Sts R V W A s s i g n d                768.93
Nm2                                              Assigned            05/06/16 PrincDue                      734.16
A d r 6 5 4 3 DORR S T A P T 4 3                 L/Charge            01/16/14 I n . 0 0 %                       ,00
                                                 L/Paymnt                       Attorney                       .00
       TOLEDO, O H 4 3 6 1 5 - 4 2 1 7           L/Letter            05/06/16 C o u r t                        .00
PhN                                              L/Worked                       Other                          .00
                                                 L/Trust             10/24/1.7 J u d I n t                     .00
                                                 N/Review                       Misc                           .00
Msg                                                                             CntgcyFe                       .00
                                                                                To t D u e                  734.16
                                                                                To t P a i d                 34.77
                                                    HISTORY
Date    T i m e      U i d Description                                      CR D s k N x t R v T x t N e x t L t r S t s

05/06/16 16:18 N e w Assignment                                Y            0 3 0 06/05         1 05/06            HSE
0 5 / 0 6 / 1 6 2 1 : 0 2 CDS L t r t o 0 1 F I R S T LETTER         Y      0 3 0 0 6 / 0 5 001 2 0 6 / 0 6        HSE
0 5 / 1 3 / 1 6 0 9 : 0 4 EKP D s k C h g : 0 3 0 To 0 1 5        Y         0 1 5 06/06         2 06/06            HSE
0 5 / 1 3 / 1 6 0 9 : 0 4 EKP D s k C h g : 0 3 0 To 0 1 5        Y         0 1 5 06/06         2 06/06            HSE
0 6 / 0 8 / 1 6 1 1 : 5 4 EKP S t s C h g : H S E T o PAT         Y         015                                    PAT
0 6 / 0 8 / 1 6 11 : 5 4 EKP T i e Change                    Y              015                                    PAT
1 2 / 2 8 / 1 6 1 3 : 3 4 E ( P S t s C h g : PAT T o LGR         Y         015                                    LGR
1 2 / 2 8 / 1 6 1 3 : 3 4 EKP T i e C h a n g e              Y              015                                    LGR
1 2 / 2 8 / 1 6 1 3 : 3 6 EKP S t s C h g : L G R To PAT          Y         015                                    PAT
1 2 / 2 8 / 1 6 1 3 : 3 6 EKP T i e C h a n g e              Y              015                                    PAT
0 1 / 2 6 / 1 7 1 3 : 5 5 EKP S t s C h g : PAT T o LGR           Y         015                                    LGR
0 1 / 2 6 / 1 7 1 3 : 5 5 EKP D s k C h g : 0 1 5 T o LG1         Y         LG1                                    LGR
0 1 / 2 6 / 1 7 1 3 : 5 5 EKP T i e C h a n g e          L     G        1                                          LGR
0 6 / 1 3 / 1 7 1 3 : 3 7 HTP A c c o u n t U n t i e d    L       G      1                                        LGR
        UNTIED FROM HEADER: 0 0 0 8 0 3 9 7 3 2 GASTON,RACHEL
0 8 / 3 1 / 11 1 3 : 5 9 M a CALLED PHN 1 - L E F T MSGE ON A / M      Y    0 1 7 09/14                            DLS
0 8 / 3 1 / 11 1 3 : 5 9 MJS DEMAND LETTER SENT                   Y         0 1 7 09/14                            DLS
0 8 / 3 1 / 11 1 3 : 5 9 MJS L t r t o 0 1 DEMAND LETTER T I E D SNT Y 0 1 7 0 9 / 1 4 T02                         DLS
0 9 / 1 4 / 11 1 2 : 2 5 MJS CALLED PHN 1 - L E F T MSGE ON A / M      Y    0 1 7 10/14                            LLS
0 9 / 1 4 / 11 1 2 : 2 5 MJS L A S T LT R SENT T O DTR             Y        0 1 7 10/14                            LLS
0 9 / 1 4 / 11 1 2 : 2 5 MJS L t r t o 0 1 L A S T LETTER T I E D S N T Y 0 1 7 1 0 / 1 4 T04                      LLS
1 2 / 0 1 / 11 1 3 : 3 3 MJS A D D I T I O N A L REMARK          Y          0 1 7 12/01                            LLS
        ***LOOKS L I K E T H I S D WORKS FOR THE SHERIFFS O F F I C E . PER COUNTY EMPLOYEE
        SIGHT.
1 2 / 0 1 / 11 1 3 : 3 4 MJS ADDITIONAL REMARK                   Y          0 1 7 12/01                            LLS
        CORRECTION CENTER,
1 2 / 0 1 / 11 1 3 : 3 7 MJS ADDITIONAL REMARK                   Y          0 1 7 12/01                            LLS
        CALLED POE AND WAS TRANPERED TO D . T H E Y STATED THAT SHE COMES IN AFTER
           4
1 2 / 0 1 / 11 1 3 : 3 7 MJS ACT/PENDING REVIEW                           Y 017 1 2 / 0 1                          RVW
1 2 / 0 2 / 11 0 8 : 2 5 MJS ADDITIONAL REMARK                            Y 017 1 2 / 0 2                          RVW
1 2 / 0 2 / 11 1 6 : 0 8 MJS ACT/PENDING REVIEW                           Y 017 1 2 / 0 2                          RVW
        CALLED POE AND NO ANSW.
0 3 / 2 8 / 1 2 1 9 : 4 6 SBD CALLED PHN 1 - L E F T MSGE ON A/M          Y 006 0 4 / 2 7                          LGR
        ADDED PHONE FROM TRAILER H A S LEGAL THAT IS NOT YET PAYING
0 3 / 2 8 / 1 2 1 9 : 4 6 SBD CALLED PHN2 L F T MSGE ON A/M               Y 006 0 4 / 2 7                          LGR
0 3 / 2 8 / 1 2 1 9 : 4 6 SBD LEGAL REVIEW                                Y 006 0 4 / 2 7                          LGR
                                                                                                 FST31
               Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 84 of 97. PageID #: 223



 ALEDFWKC 1 2 / 0 3 / 1 8 1 3 : 5 3 : 1 6 P r i n t D e b t o r W o r k C a r d          P     A      G      E       5
 0 3 / 2 8 / 1 2 1 9 : 4 6 SBD GOGGLED DEBTOR                       Y               0 0 6 04/27          L    G     R
 0 5 / 3 0 / 1 2 1 3 : 4 8 SBD LEGAL REVIEW                       Y                 0 0 6 06/29          L    G     R
 0 5 / 3 0 / 1 2 1 3 : 4 9 SBD ADDITIONAL REMARK                       Y            0 0 6 06/29          L    G     R
         NO NEW I N F O .
 0 7 / 2 0 / 1 2 1 0 : 0 0 SBD ACT/PENDING REVIEW                      Y            0 0 6 07/20          R    V    W
         NOTHING ON LEGAL
 0 2 / 11 / 1 3 1 6 : 5 0 KPS CALED PHN 1 - NO ANSWER                       Y       0 1 0 0 2 / 11       R    V    W
         D ALREADY HAS LEGAL T H AT H A S N ' Y RECEIVED ANYTHING BNUT A $ 1 0 PYMT SO
         FAR. T H E S E B I L L S HAVE R C V ' D F I R S T AND LAST LETTERS.
0 2 / 11 / 1 3 1 6 : 5 0 KPS T E L BUSY                         Y                   0 1 0 0 2 / 11       R    V    W
0 2 / 11 / 1 3 1 6 : 5 0 KPS ACT/PENDING REVIEW                        Y            0 1 0 0 2 / 11       R    V    W
0 3 / 1 4 / 1 3 0 9 : 0 4 AEW LEGAL COLLECTOR REVIEW                       Y        0 1 0 03/15          L    R     V
0 3 / 2 9 / 1 3 1 3 : 4 0 KPS LEGAL REVIEW                        Y                 0 1 0 04/28          L    G    R
         NOT SENDING OUT A N Y OTHER LTRS ON T H I S U N T I L OTHER CURRENT LEGAL
         STARTS GETTING PA I D OFF SOME MORE.
0 6 / 1 4 / 1 3 0 9 : 2 4 KPS LEGAL REVIEW                        Y                 0 1 0 07/14          L    G    R
         S T I L L NO MOVEMENT ON LEGAL CASE. J U S T S T I C K I N G T H I S BACK I N LGR
0 6 / 1 4 / 1 3 1 5 : 2 9 AEW ADDITIONAL REMARK                       Y             0 1 0 07/14          L    G    R
         I F NO UPDATES ON H 5 9 4 2 5 1 7 B Y AUGUST L E T ME KNOW AND I W I L L RE-CHK
         WITH AT T Y ON STATUS
0 8 / 1 9 / 1 3 1 3 : 5 4 DMM T E L MADE CONTACT                     Y             0 0 7 10/18          L     G    R
         CD P H # 1 . S H E STATED WENT T O DOC TODAY & H A S N ' T BEEN RELEASED TO RETRN
         TO EMP. S H E GOES BCK TO DOC I N 2-3WKS T O B E RE-ASSESSED. I S ON MED
         LEAVE. ADVSD I W I L L C B 2MOS T O SEE I F S H E ' S RETRND TO EMP & SEE A B T
         P/A
0 8 / 1 9 / 1 3 1 3 : 5 4 DMM LEGAL REVIEW                        Y                0 0 7 10/18          L     G    R
1 0 / 1 8 / 1 3 0 9 : 4 4 DMM LEGAL REVIEW                        Y                0 0 7 11 / 1 7       L     G    R
         S T I L L X PYMNTS ON LEGAL
0 2 / 0 4 / 1 4 1 1 : 5 1 EKP CALLED PHN 1 - L E F T MSGE ON A / M              Y  0 1 5 03/06          A     L    S
         SENDING NEW A L S FOR PAT
0 2 / 0 4 / 1 4 1 1 : 5 1 EKP AT T Y LT R SENT T O DTR                   Y         0 1 5 03/06          A     L    S
0 2 / 0 4 / 1 4 1 1 : 5 2 EKP AT T Y LT R SENT T O DTR                   Y         0 1 5 03/06          A     L    S
0 2 / 0 4 / 1 4 1 1 : 5 2 EKP L t r t o 0 1 B I E S I A D A AT T Y L E T T S N T Y 0 1 5 0 3 / 0 6 0 2 7    A L S
0 2 / 0 4 / 1 4 1 1 : 5 2 EKP POSSIBLE ASSET FOR LEGAL                      Y      0 1 5 02/18          P     A    T
0 3 / 1 0 / 1 4 1 5 : 4 3 C E L COLLECTOR T O COLLECTOR                   Y        0 1 5 0 3 / 11       C     T    C
        ADDED THREE NEW T R a i l e r s - c e l
0 3 / 11 / 1 4 0 9 : 4 6 EKP POSSIBLE ASSET FOR LEGAL                       Y      0 1 5 03/25          P     A    T
0 3 / 11 / 1 4 1 3 : 0 3 EKP PMT PLAN STARTED                        Y             0 1 5 03/25          P     A    Y
        WANTS T O DO 40/EOM. W I L L C A L L I N ON THE 2 8 T H T O DO OVER P H . CONFIRMED
        AD AND W I L L AND EXPLAINED ARRANG LETTER GOING OUT W I T H UPDATED
        BALANCE. ADVISED THAT ONCE SHE I S WORKING F T A G A I N SHE NEEDS TO UP
        THESE PAYMENTS S I N C E I T W I L L CURRENTLY TA K E HER A LONG T I M E TO PAY
        OFF,
        THIS ACTION SENDS A TOG AUTOMATICALLY
0 3 / 11 / 1 4 1 3 : 0 3 EKP L t r t o 0 1 PAYMENT PLAN LETTE SNT Y 0 1 5 0 3 / 2 5 T 0 6                   P A Y
0 3 / 11 / 1 4 1 3 : 0 3 EKP PAYMENT PLAN START UP                       Y         015           P        A      Y
0 3 / 11 / 1 4 1 4 : 3 3 LAS ADDITIONAL REMARK                       Y             015           P        A      Y
        RECD CK#3005.FOR $ 2 0 . 0 0 -NOTHING I N I T WINDOW/OK TO APPLY PMT
0 3 / 1 8 / 1 4 2 1 : 0 0 CDS P y m n t P l a n R e m i n d e r        Y           015     J N K            P A Y ,
0 3 / 2 6 / 1 4 1 5 : 3 2 DMM HOLD VIRTUAL CHECK PAYMENTS                     N    PAY 03/26            H    V     C
        DC TO MAKE $ 4 0 CHCK PYMNT FOR MARCH.
0 3 / 2 7 / 1 4 1 1 : 0 0 MEH PAYMENT RECEIVED                      N              0 1 5 03/28         P     Y     R
0 3 / 2 7 / 1 4 1 1 : 4 0 MEH ADDITIONAL REMARK                      N             0 1 5 03/28         P     Y     R
                                                                                                            FS- M
              Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 85 of 97. PageID #: 224



ALEDFWRC 1 2 / 0 3 / 1 8 1 3 : 5 3 : 1 6 P r i n t D e b t o r W o r k Card                          PAGE   6
 0 3 / 2 7 / 1 4 11 : 4 0 MEH L t r t o 0 1 T I E RECEIPT CHECK ENT N             015 0 3 / 2 8 RCP         PYR
 0 4 / 0 7 / 1 4 0 9 : 3 6 EKP PAYMENT PLAN START U P                        N 015                          PAY
 0 5 / 0 5 / 1 4 11 : 3 0 EKP ADDITIONAL REMARK                              N 015 0 7 / 3 0                PAY
 0 6 / 0 4 / 1 4 1 9 : 3 3 EKP PAYMENT PLAN START U P                        N 015                          PAY
 0 6 / 0 4 / 1 4 1 9 : 3 3 EKP P r o m i s e P T P 4 0 . 0 0 O n 072514 N         015 0 7 / 2 5             PTP
 0 7 / 0 2 / 1 4 1 4 : 3 6 L A S PAYMENT RECEIVED                            N 015 0 7 / 0 3                PYR
 0 7 / 0 7 / 2 4 0 8 : 4 2 EKP P r o m i s e P T P 4 0 . 0 0 O n 072514 N         015 0 7 / 2 5             PTP
 0 7 / 3 0 / 1 4 2 1 : 0 0 CDS BROKEN PROMISE                                N 015 0 7 / 3 1                ERK
            }SST= "PTP" # LW = " 1 5 1 0 3 3 " # R W 1 0 0 0 0 0 0 "
 0 8 / 0 4 / 1 4 1 2 : 1 7 L A S PAYMENT RECEIVED                            N 015 0 8 / 0 5                PYR
 0 8 / 0 6 / 1 4 1 9 : 1 1 EKP P r o m i s e P T P 4 0 . 0 0 On 0 9 1 5 1 4  N 015 0 9 / 1 5                PTP
 0 9 / 0 9 / 1 4 1 4 : 4 5 L A S PAYMENT RECEIVED                            N 015 0 9 / 1 0                PYR
0 9 / 11 / 1 4 1 3 : 0 2 EKP P r o m i s e P T P 4 0 . 0 0 On 1 0 0 9 1 4    N 015 1 0 / 0 9                PTP
0 9 / 3 0 / 1 4 1 1 : 3 2 L A S PAYMENT RECEIVED                             N 015 1 0 / 0 1                PYR
 1 0 / 0 6 / 1 4 0 9 : 1 5 EKP P r o m i s e P T P 4 0 . 0 0 On 11 3 0 1 4   N 015 11 / 3 0                 PT?
 1 0 / 3 1 / 1 4 1 3 : 3 9 L A S PAYMENT RECEIVED                            N 015 11 / 0 1                 PYR
11 / 0 3 / 1 4 0 9 : 2 6 EKP P r o m i s e P T P 4 0 . 0 0 On 1 2 2 6 1 4    N 015 1 2 / 2 6                PTP
1 2 / 0 2 / 1 4 1 5 : 5 0 LAS PAYMENT RECEIVED                               N 015 1 2 / 0 3                PYR
1 2 / 0 4 / 1 4 0 8 : 4 7 EKP P r o m i s e P T P 4 0 . 0 0 On 0 1 3 11 5    N 015 0 1 / 3 1                PTP
0 1 / 0 7 / 1 5 1 2 : 0 8 ANM PAYMENT RECEIVED                               N 015 0 1 / 0 8                PYR
0 1 / 0 8 / 1 5 1 6 : 0 7 EKP P r o m i s e P T P 4 0 . 0 0 On 0 2 2 8 1 5   N 015 0 2 / 2 8                PTP
0 2 / 0 4 / 1 5 1 0 : 4 0 ANM PAYMENT RECEIVED                               N 015 0 2 / 0 5                PYR
0 2 / 0 5 / 1 5 0 9 : 0 1 EKP P r o m i s e P T P 4 0 , 0 0 On 0 4 2 4 1 5   N 015 0 4 / 2 4                PTP
0 3 / 11 / 1 5 1 9 : 4 9 EKP ADDITIONAL REMARK                          N      0 1 5 04/24                  PTP
         ADDED T R L FOR S P S I N C E H I S I N F O I S ON THE BANKING PMT I N F O WE
         RECIEVED. A L S O THE A D ON CHECK I S D I F F FROM HEADER THAT WAS V E R I F I ED
         PREV SO JUST ADDED TO SEQ2 FOR S P.
0 3 / 1 2 / 1 5 1 0 : 2 6 LAS PAYMENT RECEIVED                         N       0 1 5 03/13                  PYR
0 3 / 1 3 / 1 5 1 1 : 2 4 EKP P r o m i s e P T P 4 0 . 0 0 O n 0 4 3 0 1 5 N 0 1 5 0 4 / 3 0               PTP
0 4 / 0 3 / 1 5 0 9 : 5 1 L A S PAYMENT RECEIVED                       N       0 1 5 04/04                  PYR
0 4 / 0 6 / 1 5 1 3 : 5 2 EKP P r o m i s e P T P 4 0 . 0 0 O n 0 6 3 0 1 5 N 0 1 5 0 6 / 3 0               PTP
0 5 / 0 6 / 1 5 1 2 : 0 4 BAE PAYMENT RECEIVED                         N       0 1 5 05/07                  PYR
0 5 / 0 7 / 1 5 1 4 : 4 1 EKP ADDITIONAL REMARK                         N      0 1 5 06/30                  PTP
         PTP ALREADY SET
0 6 / 0 3 / 1 5 1 0 : 2 6 BAE PAYMENT RECEIVED                               N 0 1 5 06/04                  PYR
0 6 / 0 4 / 1 5 0 9 : 3 8 EKP P r o m i s e P T P 4 0 . 0 0 O n 0 8 3 0 1 5  N 0 1 5 08/30                  PTP
0 7 / 0 8 / 1 5 1 0 : 5 0 BAE PAYMENT RECEIVED                               N 0 1 5 07/09                  PYR
0 7 / 0 9 / 1 5 0 8 : 5 2 EKP ADDITIONAL REMARK                              N 0 1 5 08/30                  PYR
0 8 / 0 5 / 1 5 1 5 : 2 2 BAE PAYMENT RECEIVED                               N 0 1 5 08/06                  PYR
0 8 / 0 6 / 1 5 1 4 : 5 1 EKP P r o m i s e P T P 4 0 . 0 0 O n 0 9 3 0 1 5  N 0 1 5 09/30                  PTP
0 9 / 0 4 / 1 5 1 6 : 2 8 BAE PAYMENT RECEIVED                               N 0 1 5 09/05                  PYR
0 9 / 0 9 / 1 5 1 1 : 5 2 EKP P r o m i s e P T P 4 0 . 0 0 O n 11 3 0 1 5   N 0 1 5 11 / 3 0               PTP
0 9 / 2 1 / 1 5 1 1 : 5 4 S J P A c t i o n Ta k e n                         N 0 1 5 09/22                  NSF
        NSF FROM TRUST POSTING DEBTOR:
0 9 / 2 1 / 1 5 1 1 : 5 4 S J P A c t i o n Ta k e n                 N         0 1 5 09/22                  NSF
        NSF FROM TRUST POSTING
0 9 / 2 1 / 1 5 1 1 : 5 6 S J P ADDITIONAL REMARK                       N      0 1 5 09/22                  NSF
        NSF - VCK DATED 9 / 1 / 1 5 FOR $ 4 0 N O T SUFFICIENT FUNDS $ 4 5 FST/BANK
        FEE , F E E I S ON T R L # 8 2 5 4 5 7 1
0 9 / 2 2 / 1 5 0 8 : 3 1 EKP BROKEN PROMISE                         N         0 1 5 09/23                  }3RK
0 9 / 2 3 / 1 5 1 6 : 5 8 EKP DTR LT R REQUESTED                        Y      0 1 5 10/13                  LTR
0 9 / 2 3 / 1 5 1 6 : 5 8 EKP L t r t o 0 1 F I R S T BROKEN PROMI SNT Y 0 1 5 1 0 / 1 3 TO8                LTR
1.0/07/15 1 4 : 4 6 BAE PAYMENT RECEIVED                               Y       0 1 5 10/08                  PYR
                                                                                                    FST33
             Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 86 of 97. PageID #: 225



ALEDEWKC 1 2 / 0 3 / 1 8 1 3 : 5 3 : 1 6 P r i n t D e b t o r W o r k C a r d                           PAGE 7
1 0 / 0 7 / 1 5 1 4 : 5 9 BAE ADDITIONAL REMARK                        Y          0 1 5 10/08                   PYR
        RECD ONLN CK# 0 0 0 0 0 0 5 2 3 3 FOR $ 4 0 , 0 0 , P U T TOWARDS N S F F E E
1 0 / 0 8 / 1 5 0 8 : 4 1 EKP ADDITIONAL REMARK                        Y          0 1 5 11 / 3 0                PTP
        D MADE U P PMT FOR S E P T- S T I L L HAS N S F FEE T O PAY BUT NEXT PMT NOT DUE
        T I L NOV
11 / 0 4 / 1 5 1 3 : 3 4 BAE PAYMENT RECEIVED                                   Y 0 1 5 11 / 0 5                PIE
11 / 0 4 / 1 5 1 9 : 2 3 EKP P r o m i s e P T P 4 0 . 0 0 O n 0 1 3 0 1 6      Y 0 1 5 0 1 / 3 0               PTP
1 2 / 0 4 / 1 5 1 3 : 1 7 BAE PAYMENT RECEIVED                                  Y 0 1 5 12/05                   PYR
1 2 / 0 4 / 1 5 1 6 : 4 1 EKP ADDITIONAL REMARK                                 Y 0 1 5 01/30                   PT?
        D SENT I N ANOTHER PMT
1 2 / 2 1 / 1 5 1 4 : 0 5 EKP ADDITIONAL REMARK                                 Y 0 1 5 01/30                   PTP
        SEV NEW TRLS ADDED
0 1 / 0 6 / 1 6 1 1 : 5 7 BAE PAYMENT RECEIVED                                  Y 0 1 5 01/07                   PYR
0 1 / 0 6 / 1 6 1 8 : 2 8 ERP P r o m i s e P T P 4 0 . 0 0 O n 0 2 2 9 1 6     Y 0 1 5 02/29                   PTP
0 1 / 2 7 / 1 6 1 4 : 5 0 E X ? ADDITIONAL REMARK                               Y 0 1 5 02/29                   PTP
        NEW T R L SAME I N F O
0 2 / 0 5 / 1 6 0 9 : 4 5 BAE PAYMENT RECEIVED                                  Y 0 1 5 02/06                   PYR
0 2 / 0 8 / 1 6 1 1 : 2 6 EKP P r o m i s e P T P 4 0 , 0 0 O n 0 3 2 9 1 6     Y 0 1 5 03/29                   PTP
0 3 / 0 4 / 1 6 1 6 : 1 4 BAE PAYMENT RECEIVED                                  Y 0 1 5 03/05                   FIR
0 3 / 0 8 / 1 6 0 9 : 1 2 EKP P r o m i s e P T P 4 0 . 0 0 O n 0 5 2 9 1 6     Y 0 1 5 0 5 / 2 9               PTP
0 4 / 1 2 / 1 6 1 1 : 1 4 EKE' ADDITIONAL REMARK                               Y  0 1 5 0 5 / 2 9               PTP
        SEV NEW TRLS ADDED
0 5 / 1 3 / 1 6 0 9 : 0 5 EKE' ADDITIONAL REMARK                                Y 0 1 5 05/29                   PTP
        SEV NEW TRLS ADDED- W I L L SEND NEW P P L AFTER NEXT PMT COMES I N
0 6 / 0 3 / 1 6 2 1 : 0 0 CDS BROKEN PROMISE                                    X 0 1 5 06/04                   BRK
          #ST="PTP" * LW - " 1 5 1 7 0 9 " # R V-="151725"
0 6 / 0 8 / 1 6 1 1 : 5 4 EKP POSSIBLE ASSET FOR LEGAL                          Y 0 1 5 06/22                   PAT
0 6 / 0 8 / 1 6 1 1 : 5 4 EKP L t r t o 0 1 F I R S T BROKEN PROMI SNT Y 0 1 5 0 6 / 2 2 T 0 8                  PAT
0 6 / 2 2 / 1 6 1 3 : 3 4 E R ? POSSIBLE ASSET FOR LEGAL                       Y 0 1 5 07/06                    PAT
0 7 / 0 6 / 1 6 1 6 : 4 5 EKP POSSIBLE ASSET FOR LEGAL                         Y 0 1 5 07/20                    PAT
0 7 / 0 6 / 1 6 1 6 : 4 5 EKP L t r t o 0 1 S I E S I A D A AT T Y L E T T SNT Y  0 1 5 0 7 / 2 0 0 2 7         PAT
0 7 / 1 3 / 1 6 1 4 : 3 6 EKP ADDITIONAL REMARK                                Y  0 1 5 0 7 / 2 0               PAT
        RECEIVED CALL FROM GALLON AND TACKUS- REP HER ON T R L 8 5 0 7 4 8 5
0 7 / 2 8 / 1 6 0 8 : 4 7 EKP POSSIBLE ASSET FOR LEGAL                         Y 015 0 8 / 11                   PAT
0 8 / 0 1 / 1 6 0 8 : 2 5 E R ? ADDITIONAL REMARK                              Y 015 0 8 / 11                   PYR
        D MADE PMT T O K
0 8 / 0 1 / 1 6 0 8 : 2 6 EKP PAYMENT PLAN START U P                                015                         PAY
0 8 / 2 2 / 1 6 0 7 : 5 3 FST Pymnt P l a n Reminder                                015            LINK         PAY
0 9/06/1 . 6 0 7 : 3 5 NLIQ BROKEN PAYMENT PLAN                                Y 015 0 9 / 0 7                 BRP
          # S T = " PA I " #LW- " 1 5 1 7 8 9 " # R V- " 1 5 1 8 2 6 "
0 9 / 0 7 / 1 6 1 1 : 2 9 EKP POSSIBLE ASSET FOR LEGAL                         Y 015 0 9 / 2 1                  PAT
0 9 / 2 3 / 1 6 1 0 : 3 7 E R ? PAYMENT PLAN START U P                         Y 015                            PAY
0 9 / 2 3 / 1 6 2 1 : 0 2 CDS P y m n t P l a n R e m i n d e r                     015            LiNK         PAY
1 0 / 0 6 / 1 6 2 1 : 0 0 CDS BROKEN RAIMENT PLAN                                   015 1 0 / 0 7              BRP
          il-ST-"PAY" # LW = " 1 5 1 8 2 6 " # R V = " 1 5 1 8 5 6 "
1 0 / 0 7 / 1 6 0 9 : 2 1 EKP ADDITIONAL REMARK                                Y 015 11 / 0 7                  BRP
1 0 / 0 7 / 1 6 0 9 : 2 1 ER? L t r t o 0 1 F I R S T BROKEN PROMI SNT         Y    015  11 / 0 7  TO8         BRP
11 / 0 8 / 1 6 1 6 : 5 3 EKE' POSSIBLE ASSET FOR LEGAL                         Y 015 11 / 2 2                   PAT
        BACK I N PAT ROTATION- NO PMT MADE
11 / 2 5 / 1 6 1 4 : 3 9 ERP POSSIBLE ASSET FOR LEGAL                          Y 015 1 2 / 2 5                  PAT
1 2 / 2 8 / 1 6 1 3 : 3 4 ERP LEGAL REVIEW                                     Y 015 0 1 / 2 7                 LGR
1 2 / 2 8 / 1 6 1 3 : 3 6 ERP POSSIBLE ASSET FOR LEGAL                         le 015 0 1 / 2 1                PAT
        NO PMTS MADE SINCE J U LY, REMOVED P I F TRLS. ADDED I N NEW HSE, W I L L SEND
                                                                                                        FST34
                Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 87 of 97. PageID #: 226


ALEDFWKC 1 2 / 0 3 / 1 8 1 3 : 5 3 : 1 6 P r i n t D e b t o r W o r k C a r d                                            PAGE    8
        LEGAL NEXT MO.
0 1 / 2 6 / 11 1 3 : 5 4 E K P LEGAL REVIEW                                    Y                      LG1 0 2 / 2 5               LGR
0 1 / 2 6 / 1 7 1 3 : 5 4 E K P L t r t o 0 1 EMPLOYER LETTER - S N T Y                               LG1 0 2 / 2 5 T03           LGR
0 6 / 1 3 / 1 7 1 3 : 3 8 HTP D s k C h g : L G 1 T o 0 1 4                          Y                014 0 6 / 1 3               LGR
0 6 / 1 3 / 1 7 1 3 : 3 8 HTP D s k C h g : L G 1 T o 0 1 4                          Y                014 0 6 / 1 3               LGR
06/14/1.7 0 9 : 5 7 HTP S t s C h g : L G R To D L S                                 Y                014                         DLS
0 6 / 1 4 / 1 7 0 9 : 5 7 HTP T i e C h a n g e                              Y                        014                         DLS
0 7 / 1 8 / 1 7 1 7 : 0 7 HTP S t s C h g : D L S T o A L S                          Y                014                         ALS
0 7 / 1 8 / 1 7 1 7 : 0 7 HTP T i e C h a n g e                              Y                        014                         ALS
1 0 / 2 4 / 1 7 1 . 1 : 2 9 RAE S t s C h g t A L S T o PYR                          Y                014                         PYR
1 0 / 2 4 / 1 7 1 1 : 2 9 RAE A c t i o n Ta k e n                              Y                     014                         PYR
        A p p l i e d D e s k / S t a t u s / P r i o r i t y / C r e d i t R e p o r t i n g F l a g Changes
          from t i e d account                        2260
0 1 / 1 2 / 1 8 1 5 : 3 1 HTP S t s C h g : P Y R T o L L S                                           014                         LLS
0 1 / 1 2 / 1 8 1 5 : 3 1 HTP A c t i o n Ta k e n                              Y                     014                         LLS
        A p p l i e d D e s k / S t a t u s / P r i o r i t y / C r e d i t R e p o r t i n g F l a g Changes
          from t i e d a c c o u n t 0009002260
0 5 / 0 9 / 1 8 1 2 : 2 3 DMM S t s C h g : L L S T o RVW                           Y                 014                         RVW
05/09/18 1 2 : 2 3 D M Dsk Chg:014 To 007                                           Y                 007                         RVW
11 / 2 7 / 1 8 0 8 : 0 9 AEW D s k C h g : 0 0 7 T o 0 1 6                                            016                         RVW
11 / 2 7 / 1 8 0 8 : 0 9 AMR A c t i o n Ta k e n                               Y                     016                         RVW
        A p p l i e d D e s k / S t a t u s / P r i o r i t y / C r e d i t R e p o r t i n g F l a g Changes
          from t i e d a c c o u n t
11 / 2 7 / 1 8 0 8 : 1 0 AEW D e m o g r a p h i c s C h a n g e                                   Y 016                          RVW
        Phnl Chg:4198198381 TO
        Sequence# 0 1
                                                                  TRUST HISTORY
Date B a t c h U I d DSK TCD D e s c r i p t i o n A m o u n t                                       C o m m            NowBinc

1 0 / 2 4 / 1 7 0 7 9 5 1 8 BAE 0 1 4 001. P R I N PMT T O AGENCY              3 4 . 7 7                   7.99 7 3 4 . 1 6




                                                                                                                    FST35
Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 88 of 97. PageID #: 227




               Exhibit JJ
 Def. FST Produced Account
                    Account
 Notes for Toledo Clinic, Inc.
  Reference No. 200095786786
           1601954
           1601954
                 Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 89 of 97. PageID #: 228



ALEDFWKC 1 2 / 0 3 / 1 8 1 3 : 5 3 : 1 6             P r i n t D e b t o r Work C a r d        P       A       G         E       9
C1t T H E TOLEDO C L I N I C I N C                                                         Ac# F S T I 0 5 9 9 8 1 >            2831
Rf#            786 1601954
Nm1 GASTON,ROBIE                                            Desk 0 1 6           Sts R V W A s s i g n d                     41.14
Nm2                                                         Assigned             05/10/17 PrincDue                           41,14
A d r 6 5 4 3 DORR S T A P T G 4 3                          L/Charge             12/28/16 I n . 0 0 %                          .00
                                                            L/Paymnt                       Attorney                            .0 0
       TOLEDO, O H 4 3 6 1 5 - 4 2 1 7                      L/Letter             05/10/17 C o u r t                            .0 0
PhN                                                         L / Wo r k e d                 Other                               .00
                                                            L/Trust              07/27/17 J u d l n t                          .0 0
                                                            N/Review                       Misc                                .00
Msg                                                                                        CntgoyFe                            .00
                                                                                           To t D u e                        41.14
                                                                                           To t P a i d                        .00
                                                               HISTORY
Date     T i m e       U i d Description                                                 CR D s k N x t R v T x t N e x t L t r S t s

05/10/17 1 0 : 0 9 N e w Assignment                                                                N 014 0 6 / 0 9     1 05/10       HSE
0 5 / 1 0 / 1 7 2 1 : 0 0 CDS L t r t o 0 1 F I R S T LETTER                                       N 014 0 6 / 0 9 001 2 0 6 / 1 0   HSE
0 6 / 1 0 / 1 7 2 1 : 0 0 CDS L t r t o 0 1 JUNK LETTER                                            N 014 0 6 / 1 0 JNK 3 0 6 / 1 0   HSE
0 6 / 1 0 / 1 7 2 1 : 0 0 CDS L t r / S e r C o m p l e t e d .                                    N  014 0 6 / 1 0                  HSE
0 6 / 1 0 / 1 7 2 1 : 0 0 CDS S t e C h g : H S E T o NEW                                          N 014 0 6 / 1 0                   NEW
0 6 / 1 0 / 1 7 2 1 : 0 0 CDS NEW BUSINESS                                                         N 014 0 6 / 1 1                   NEW
0 6 / 1 3 / 1 7 1 3 : 3 8 HTP A c c o u n t T i e d                                                N 014 0 6 / 1 1                   NEW
0 6 / 1 4 / 1 7 0 9 : 5 7 H T P S t s Chg:NEW To DLS                                               N 014                             DLS
0 6 / 1 4 / 1 7 0 9 : 5 7 HTP T i e Change                                                         N 01.4                            DLS
0 7 / 1 8 / 1 7 1 7 : 0 7 HTP S t s C h g : D L S T o A L S                                       N 014                              ALS
0 7 / 1 8 / 1 7 1 7 : 0 7 HTP T i e C h a n g e                                                   N 014                              ALS
0 7 / 2 7 / 1 7 1 1 : 0 9 BAE S t s C h g : A L S T o PYR                                         N 014                              PYR
0 7 / 2 7 / 1 7 1 1 : 0 9 SAE T i e C h a n g e                                                   H 014                              PYR
0 7 / 2 7 / 1 7 1 1 : 4 3 BAE S t s C h g : P Y R To P I F                                        N 014                              PIF
0 7 / 2 7 / 1 7 1 5 : 2 8 S J P S t s C h g : P I F To REV                                        N 014                              REV
0 8 / 0 1 / 1 7 1 1 : 1 3 AEW S t s C h g : R E V To A L S                                        N 014                              ALS
0 8 / 0 1 / 1 7 1 1 : 1 3 AEW T i e C h a n g e                                                   N 014                              ALS
01/12/18 1 5 : 3 1 H I T S t s Chg:ALS To LLS                                                     N 014                              LLS
0 1 / 1 2 / 1 8 1 5 : 3 1 H a p A c t i o n Ta k e n                                              N 014                              LLS
        A p p l i e d D e s k / S t a t u s / P r i o r i t y / C r e d i t R e p o r t i n g F l a g Changes
          from t i e d a c c o u n t 0009002260
0 5 / 0 9 / 1 8 1 2 : 2 3 DMM S t s C h g : L L S T o RVW                                         N 014                              RVW
0 5 / 0 9 / 1 8 1 2 : 2 3 DMM D s k C h g : 0 1 4 T o 0 0 7                                       N 007                              RVW
11 / 2 7 / 1 8 0 8 : 0 9 AEW D s k C h g : 0 0 7 T o 0 1 6                                        N 016                              RVW
11 / 2 7 / 1 8 0 8 : 0 9 AEW A c t i o n Ta k e n                                                 N 016                              RVW
        A p p l i e d D e s k / S t a t u s / P r i o r i t y / C r e d i t R e p o r t i n g F l a g Changes
          from t i e d a c c o u n t 0009002260
11 / 2 7 / 1 8 0 8 : 1 0 AEW D e m o g r a p h i c s C h a n g e                                  N 016                              RVW
        Phnl Chg:4198198381 TO
        Sequence# 0 1
                                                                 TRUST HISTORY
Date B a t c h U 2 d DSK TCD D e s c r i p t i o n A m o u n t                                       C o m m           NewBinc

07/27/17       078736      BAE   014    002    PRIN PMT TO C L I E N T                  41.14                9.46            .00
07/27/17       078736      SAE   014    700    ATTY COMMISSION FEE                       1.89                 .00            .00
07/27/17       078743      SJP   014    190    REV P R I N PMT T O CLT                  41.14-               9.46-         41.14
07/27/17       078743      SJP   014    700    ATTY COMMISSION FEE                       1.89-                .00          41.14
                                                                                                                       FST36
               Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 90 of 97. PageID #: 229



ALEDFWFcC 1 2 / 0 3 / 1 8 1 3 : 5 3 : 1 6   P r i n t D e b t o r Work Card   P   A   G   E       10




                                                                                          FST37
Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 91 of 97. PageID #: 230




             Exhibit L
 Def. FST Produced Account
                    Account
 Notes for Various Accounts
                   Accounts
                Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 92 of 97. PageID #: 231



ALEDFWKC 1 2 / 0 3 / 1 8 1 3 : 5 3 : 1 6          P r i n t D e b t o r Work Card                                  PAGE 1
C l t VARIOUS ACCOUNTS                                                                 Ac# F S T I ZZZZZZ              2260
Rf#
Nm1 GASTON,ROBIE                                        Desk           016   Sts RVW Assignd                       1018.66
Nm2                                                     Assigned             04/04/18 PrincDue                      983.89
A d r DORR S T A P T G 4 3                              L/Charge                             In . 0 0                  .00
                                                        L/Paymnt                            Attorney                   .00
       TOLEDO, O H 4 3 6 1 5 - 4 2 1 7                  L/Letter             01/12/18 C o u r t                        .00
PhN                                                     L / Wo r k e d       11 / 2 7 / 1 8 O t h e r                  .00
                                                        L/Trust              10/24/17 J u d I n t                      .00
                                                        N/Review             11 / 2 7 / 1 8 M i s c                    ,00
Msg                                                                                         CntgcyFe                   ,00
                                                                                            To t D u e              983.89
                                                                                            To t P a i d             34.77
        H     I          S    T     O               R        Y
Date    T i m e       U i d Description                     C             R              Dsk NxtRv T x t N e x t L t r Sts

0 6 / 1 3 / 1 7 1 3 : 3 8 HTP A c c o u n t T i e d             0           1         4          06/14                   NEW
0 6 / 1 3 / 1 7 1 3 : 3 8 H I T T i e Change 0                       1            4              06/14                   NEW
        Account                       Tied
0 6 / 1 3 / 1 7 1 3 : 3 8 HTP T i e Change 0                         1            4              06/14                   NEW
        Account                       Tied
0 6 / 1 3 / 1 7 1 3 : 3 8 HTP T i e Change 0                         1            4              06/14                   NEW
        Account 0008790737 T i e d
0 6 / 1 3 / 1 7 1 3 : 3 8 HTP T i e Change 0                         1            4              06/14                   NEW
        Account 0008329546 T i e d
0 6 / 1 3 / 1 7 1 3 : 3 8 HTP T i e C h a n g e              0            1          4           06/14                   NEW
        Account 0008608419 T i e d
0 6 / 1 4 / 1 7 0 9 : 5 7 HTP S t s Chg:NEW To DLS                      0       1       4        06/14                   DLS
0 6 / 1 4 / 1 7 0 9 : 5 7 HTP CALLED PHN 1 - L E F T MSGE ON A / M                   Y    014    06/28                   DLS
0 6 / 1 4 / 1 7 0 9 : 5 7 HTP DEMAND LETTER SENT                            Y             014    06/28                   DLS
0 6 / 1 4 / 1 7 0 9 : 5 7 HTP L t r t o 0 1 DEMAND LETTER T I E D SNT Y 0 1 4                    0 6 / 2 8 T02           DLS
0 6 / 2 9 / 1 7 1 2 : 5 8 HTP ADDITIONAL REMARK                             Y             014    07/15                   DLS
        CD, H E I S D R I V I N G , W I L L CALL ME BACK TOMORRROW MORNING
0 7 / 1 8 / 1 7 1 7 : 0 6 HTP S t s C h g : D L S T o A L S                 Y             014    07/15                   ALS
0 7 / 1 8 / 1 7 1 7 : 0 6 HTP CALED PHN 1 - NO ANSWER                           Y         014    08/17                   ALS
0 7 / 1 8 / 1 7 1 7 : 0 6 HTP AT T Y LT R SENT T O DTR                        Y           014    08/17                   ALS
0 7 / 1 8 / 1 7 1 7 : 0 6 HTP L t r t o 0 1 B I E S I A D A AT T Y L E T T SNT Y 0 1 4           0 8 / 1 7 027           ALS
0 7 / 1 8 / 1 7 1 7 : 0 7 HTP I n s t r t o T r a n s E x p 0 8 / 1 8 / 1 7       Y '      014   08/17                   ALS
        B 7-18-17
0 7 / 2 5 / 1 7 1 5 : 2 4 SRD C h e c k / E F T / C C R e q u e s t e d        Y          014    08/17                   ALS
        EPPCC:           N      a     m          e     :        GASTON,ROBIE
                 Acct 5 1 4 6 1601 09298972 E x p 0 6 / 2 0
        PMT 0 8 / 0 1 / 1 7 $ 6 9 . 1 3
0 7 / 2 5 / 1 7 1 5 : 2 4 SRD C h e c k / E F T / C C R e q u e s t e d        Y          014    08/17                   ALS
        EPPCC:           N      a     m          e     :        GASTON,ROBIE
                 Acct# 5146 1601 09298972 E x p 0 6 / 2 0
                08/25/17 4 1 . 1 4
0 7 / 2 5 / 1 7 1 5 : 2 9 SRD I n s t r t o T r a n s E x p 0 8 / 1 8 / 1 7        Y      014    08/17                   ALS
        B 7-18-17
        PLEASE APPLY PAYMENT 6 9 . 1 3 T O - 8 7 9 0 7 3 7
        PLEASE APPLY PAYMENT 4 1 . 1 4 T O 8 9 8 2 8 3 1
0 7 / 2 5 / 1 7 1 5 : 2 9 SRD S t e C h g : A L S T o PYR                   Y             014    08/17                   PYR
0 7 / 2 5 / 1 7 1 5 : 2 9 SRD PAYMENT RECEIVED                            Y               014    08/01                   PYR
                                                                                                                 FST40
              Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 93 of 97. PageID #: 232



ALEDFWKC 1 2 / 0 3 / 1 8 1 3 : 5 3 : 1 6 P r i n t D e b t o r W o r k C a r d                          PAGE 2
        D CALLED I N AND SET OP AUTO FOR THE TWO ACCNTS-
        *8/1/17--$69.13 -10#:8790737
        *8/25/17-$41.14-ID#:8982831
        TALKED TO ALLSTART AND THEY ARE GETTING H I M MORE I N F O . WANST A T THAT
        ADDRESS THAT DOS. B U T W I L L C A L L BACK I N SEPT T O S E T U P MORE PAYMENTS.
0 7 / 2 5 / 1 7 1 5 : 3 0 SRD I n s t r t o T r a n s E x p 0 8 / 1 8 / 1 7      Y     0 1 4 08/01             PYR
        B 7-18-17
        PLEASE APPLY PAYMENT 6 9 . 1 3 T O 8 7 9 0 7 3 7
        PLEASE APPLY PAYMENT 4 1 . 1 4 T O 8 9 8 2 8 3 1
0 7 / 2 6 / 1 7 1 2 : 3 2 NJQ S t s C h g : P Y R To HCP                    Y          0 1 4 08/01            HCP
0 7 / 2 6 / 1 7 1 2 : 3 2 N J Q D s k C h g : 0 1 4 T o PAY                 Y          PAY 08/01              HCP
0 7 / 2 6 / 1 7 1 2 : 3 2 NJQ ADDITIONAL REMARK                            N           PAY 07/27              HCP
        KC(CRISTEN) S D THEY ACRD TO ACCPT 1 0 0 . 0 0 A S S I F W I L L G V I N F O TO BKKPNG
        DIRECTLY s I t I p E I N F O I N " I T " FOR POST DATED PYMNTS
0 7 / 2 7 / 1 7 1 1 : 0 8 B A F S t s C h g : H C P T o PYR                 N          PAY 07/27              PYR
0 7 / 2 7 / 1 7 1 1 : 0 8 BAE D s k C h g : PAY T o 0 1 4                   N          0 1 4 07/27            PYR
0 7 / 2 7 / 1 7 1 1 : 0 8 SAE PAYMENT RECEIVED                            N            0 1 4 07/28            PYR
0 7 / 2 8 / 1 7 1 6 : 1 1 HTP S t s C h g : P Y R To HCC                    N          0 1 4 07/28            HCC
0 7 / 2 8 / 1 7 1 6 : 1 1 HTP HOLD CREDIT CARD PAYMENTS                         N      0 1 4 08/01            HCC
0 8 / 0 1 / 1 7 1 6 : 4 9 BAE C h e c k / E F T / C C R e q u e s t e d       N        0 1 4 08/01            HCC
        EPPCC: N a m e GASTON,ROBIE
        APPROVED 2 1 2 6 1 C A p p r o v e d
             ?Date: 0 8 / 0 1 / 1 7 A m t : A o o t # 5 1 4 6 1 6 0 1 09298972
0 8 / 0 2 / 1 7 1 3 : 0 1 HTP HOLD CREDIT CARD PAYMENTS                         N      0 1 4 08/25            HCC
0 8 / 2 5 / 1 7 1 6 : 4 8 BAE C h e c k / E F T / C C R e q u e s t e d       N        0 1 4 08/25            HCC
        EPPCC: N a m e GASTON, ROBT.E
        APPROVED 9 7 6 3 C F A p p r o v e d
             PDate: 0 8 / 2 5 / 1 7 A m t : A c c t # 5 1 4 6 1 6 0 1 0 9 2 9 8 9 7 2
0 8 / 2 8 / 1 7 1 5 : 2 9 HTP S t s Chg:HCC T o CRV                         N          0 1 4 08/25            CRV
0 8 / 2 8 / 1 7 1 5 : 2 9 HTP COLLECTOR REVIEW                            Y            0 1 4 09/27            CRV
0 8 / 2 8 / 1 7 1 5 : 2 9 HTP S t s C h g : C RV To F I T                   Y          0 1 4 09/27            PTP
0 8 / 2 8 / 1 7 1 5 ; 2 9 HTP P r o m i s e P T P 4 0 . 0 0 O n 0 9 2 8 1 7 Y 0 1 4 0 9 / 2 8                 PTP
0 8 / 2 8 / 1 7 1 5 : 2 9 HTP R e s c h e d u l e d HTP 0 9 / 0 8 / 1 7 1 5 2 9   Y    0 1 4 09/28            PTP
        R e s c h e d u l e d HTP 0 9 / 0 8 / 1 7 1 5 2 9
0 9 / 0 8 / 1 7 1 5 : 3 0 HTP CALLED PHN 1 -LEFT MSGE ON A / M                    Y    0 1 4 09/28            PTP
1 0 / 0 3 / 1 7 2 1 : 0 0 CDS S t s C h g : P T P T o BRK                   Y          0 1 4 09/28            BRK
1 0 / 0 3 / 1 7 2 1 : 0 0 CDS BROKEN PROMISE                            Y              0 1 4 10/04            BRX
           #ST="PTP" # LW = " 1 5 2 1 9 2 " # R V = " 1 5 2 2 1 2 "
1 0 / 0 6 / 1 7 1 1 : 3 3 HTP CALLED PHN 1 -LEFT MSGE ON A / M                    Y    0 1 4 10/06            BRK
1 0 / 1 3 / 1 7 1 4 : 4 5 HTP ADDITIONAL REMARK                           Y            0 1 4 10/20            BRK
        CD, H E W I L L M A I L PMT TOMORRWO, FORGOT
1 0 / 2 0 / 1 7 1 4 : 4 2 HTP ADDITIONAL REMARK                            Y           0 1 4 10/20            BRK
        CD MAILING TODAY, H A D I N H I S CAR AND FORGOT T O M A I L
1 0 / 2 4 / 1 7 1 1 : 2 9 BAE S t s C h g : B R K To PYR                    Y          0 1 4 10/20            PYR
1 0 / 2 4 / 1 7 1 1 : 2 9 BAE PAYMENT RECEIVED                            Y            0 1 4 10/25            PYR
1 0 / 2 5 / 1 7 1 1 : 2 0 HTP S t s C h g : P Y R To PTP                   Y           0 1 4 10/25            PTP
1 0 / 2 5 / 1 7 1 1 : 2 0 HTP P r o m i s e P T P 4 0 . 0 0 O n 11 2 0 1 7 Y 0 1 4 1 1 / 2 0                  PTP
11 / 2 5 / 1 7 2 1 : 0 0 CDS S t s C h g : P T P T o BRK                   Y           0 1 4 11 / 2 0         BRK
11 / 2 5 / 1 7 2 1 : 0 0 CDS BROKEN PROMISE                             Y              0 1 4 11 / 2 6         BRK
          # S T " P T P " #LW="152239" # R V = " 1 5 2 2 6 5 "
1 2 / 0 1 / 1 7 1 5 : 2 6 HTP CALLED PHN 1 -LEFT MSGE ON A / M                        Y 014 1 2 / 0 1         BRK
1 2 / 1 5 / 1 7 1 4 : 0 3 HTP CALED PHN 1 - NO ANSWER                                 Y 014 1 2 / 1 5         BRK
1 2 / 2 9 / 1 7 0 9 : 2 3 HTP S t s C h g : B R X To P R L                            Y 014 1 2 / 1 5         PRL
                                                                                                      FST41
                Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 94 of 97. PageID #: 233



ALEDFWKC         1 2 / 0 3 / 1 8 1 3 : 5 3 : 1 6 P r i n t D e b t o r W o r k Card                                   WAGE   3
12/29/17         0 9 : 2 3 HTP CALED PHN 1 - NO ANSWER                                        Y 014 0 1 / 1 2                PRL
12/29/17         0 9 ; 2 3 HTP PMT REMINDER LT R                                              Y 014 0 1 / 1 2                PRL
12/29/17         0 9 : 2 3 HTP L t r t o 0 1 F I R S T BROKEN PROMI SNT Y                          014 0 1 / 1 2 TO 8        PRL
01/12/18         1 5 : 3 1 HTP S t s C h g : P R L T o L L S                                       014 0 1 / 1 2             LLS
01/12/18         1                                                                                                           LLS
     /18         1 5 : 3 1 HTP L A S T LT R SENT T O DTR                                      Y 0 1 4 0 2 / 11
                          1 HTP L t r t o 0 1 L A S T LETTER T I E D S N T Y 0 1 4 0 2 / 1 1 T04
0 5 / 0 9 / 1 8 1 2 : 2 3 DMM A c c o u n t U n t i e d                                       Y 0 1 4 - 0 2 7 11 '           LLS
        Untied f r o m Header: 0                         2 6 0 TRAILER: 0                  9 5 4 6 GASTON,ROBIE
0 5 / 0 9 / 1 8 1 2 : 2 3 DMM A c c o u n t U n t i e d                       Y                  0 1 4 0 2 / 11              LLS
        Untied f r o m Header: 0 0                       2 6 0 TRAILER: 0                    4 1 9 GASTON,ROBIE
0 5 / 0 9 / 1 8 1 2 : 2 3 DMM A c c o u n t U n t i e d                       Y                  0 1 4 0 2 / 11              LLS
        U n t i e d f r o m H e a d e r : 0 0 0 9 0 0 2 2 6 0 T R A I L E R : 0 0 0 8 7 9 0 7 3 7 GASTON,ROBIE
0 5 / 0 9 / 1 8 1 2 : 2 3 DMM D s k C h g : 0 1 4 T o 0 0 7                       Y              0 0 7 0 2 / 11              LLS
0 5 / 0 9 / 1 8 1 2 ; 2 3 DMM A c c o u n t T i e d                         Y                    0 0 7 0 2 / 11              LLS
        T i e d t o H e a d e r : 0 0 0 9 0 0 2 2 6 0 T r a i l e r : 0 0 0 9 1 4 2 5 1 0 GASTON,ROBIE
0 5 / 0 9 / 1 8 1 2 : 2 3 DMM T i e C h a n g e                           Y                      0 0 7 0 2 / 11              LLS
        Account 0009142510 T i e d
0 5 / 0 9 / 1 8 1 2 : 2 7 DMM S t s C h g : L L S T o RVW                         Y              0 0 7 0 2 / 11              RVW
0 5 / 0 9 / 1 8 1 2 : 2 7 DMM CALED PHN 1 - NO ANSWER                                 Y          0 0 7 05/09                 RVW
        CD, MAN ANSWERD " H E L L O " AND D I D N ' T S AY ANYTHING MORE. HEARD CAR NOISES
        IN T H E BACKROOND
0 5 / 0 9 / 1 8 1 2 : 2 7 DMM ACT/PENDING REVIEW                                  Y             0 0 7 05/09                  RVW
11 / 2 7 / 1 8 0 8 : 0 9 AEW D s k C h g : 0 0 7 T o 0 1 6                       Y              0 1 6 05/09                  RVW
11 / 2 7 / 1 8 0 8 : 0 9 AEW ADDITIONAL REMARK                                   Y              0 1 6 11 / 2 7               RVW
        DO NOT WORK T H I S ACCT/PENDING LEGAL ACTION TAKEN B Y 0 - SEE A E P I ' ANY
        QUESTIONS
11 / 2 7 / 1 8 0 8 : 1 0 AEW A c c o u n t Memo M o d i f i e d                     Y            0 1 6 11 / 2 7              RVW
        A c c o u n t Memo c h a n g e f r o m :
11 / 2 7 / 1 8 0 8 : 1 0 AEW D e m o g r a p h i c s C h a n g e                  Y             0 1 6 11 / 2 7               RVW
        A d d r l C h g : 6 5 4 3 DORR S T A P T G 4 3 T O D O R R S T A P T G 4 3
        Phnl C h g : 4 1 9 8 1 9 8 3 8 1 T O
        Sequence# 0 1
11 / 2 7 / 1 8 0 8 : 1 1 AEW D e m o g r a p h i c s C h a n g e                  Y             0 1 6 11 / 2 7               RVW
        A d d r l C h g : DORR S T A P T G 4 3 T O DORR S T A P T G 4 3
        Sequence# 0 1




                                                                                                                FST42
Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 95 of 97. PageID #: 234




                   Exhibit M
                      January 15, 2018 Letter from
                      Financial Systems of Toledo, Inc.
 Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 96 of 97. PageID #: 235




        4-1AnP ). FINANCE SYSTEM OF TOLEDO, INC.             T PA1040BYitASTEROARD.ott.OvER.viS_AORANERCAN_EXPREZ. Rt. OUT BELOW.
                CAP O Box 1934 -                                                          O       V I S A •M•.:-=
                                                                        Minute-ad I   \       A      S   A   mom Amercan Eggrese
                    Southgate, MI 48195-0934                 C a t Milleel

                                                             SteAlTltitE


                                                                                              SHOW AMOUNT
                                                             AiACUsiTDUE5775.30 P A I D HERE
      c...-orr0,/ SEE REVERSE SIDE                           DATE: 0U15113
      FST ID NLIMBEEc CICDSOCCISD                            none(419)5794343 'TeeFree:(589)W-6865 'Fax (419) 518.4330
                                                                           MAKE CHECKS PAYABLE TO:


      Roble Gaston                                                         FINANCE SYSTEM OF TOLEDO. INC.
      6543 Dorr St Apt G43                                                 PO BOX 351297
      Toledo, OH 43615-4217                                                TOLEDO, OH 43635-1297




                               PLEASEDETACHANDRETURNTOPPORTIONWITHYOUR PAYMENT
 DATE: 01/15/18                                                  FSTIMA64.3011019724 1317AX011-79:CO3
CREDITOR: SEE REVERSE SIDE
TOTAL AMOUNT D        775.30
FST ID NUMBER:    02260




                                     THIS BILL MAY BE LISTED AGAINST YOUR CREDIT!

' I T IS IN YOUR BEST INTEREST TO RESPOND IMMEDIATELY. ANY UNPAID BALANCE SHOWING ON YOUR
                            CREDIT REPORT MAY RESULT IN CREDIT BEING DENIED.

                                             PAY IN FULL IMMEDIATELY TO:

                                           FINANCE SYSTEM OF TOLEDO, INC.

            PLEASE DO NOT HESITATE TO CONTACT ME TO RESOLVE THIS IMPORTANT MATTER•

                                                 MRS. MEGAN STARR
                                                    419-578-2676

                              PLEASE SEE REVERSE SIDE FOR ACCOUNT INFORMATION.




                                 MAKE YOUR PAYMENT ONLINE AT www.FST1952.COM
                                       • USING FST ID NUMBER: 0009002260




      THIS IS AN ATTEMPT TO COLLECT A DEBT. ANY INFORMATION OBTAINED WILL BE USED FOR THAT
• P U R P O S E . ALL RETURNED CHECKS ARE SUBJECT TO-A S30.00 SERVICE CHARGE PLUS BANK FEES..
      °'r, FINANCE SYSTEM OFTOLEDO, INC.
            2821 N. Holland-Sylvania Rd.
             PO Sox 351297
 4./ T o l e d o , OH 43635-1297             G         A          S            T          O             N          000002
             Phone: (419) 678.4343 • Toll Free:(888) 665-5655
                                                                                                              Page 'I of 2fT04
             Fax: (419)5784330
Case: 3:18-cv-02652-JJH Doc #: 25-1 Filed: 01/10/20 97 of 97. PageID #: 236




                •




C l i e n t Nam C l i e n t Ref No      Principal       Interest   .0ther            Total
BOO I R 0 TOIRDO         400                  .00            .00      .00              .00
DATE OP BERMS 12/25/12
AMSTAR = P M                                  .00            .00      .00               .00
D A OP STRUM 11 / 11 / 1 4
TOIRDO = R I C I 27           001         734.16             .00      .00           734.16
DATE OF S W U M 01          4
20/MDO M D = I 28           0001              .00            .00      .00               .00
D M OP = R V = 01           5
TOLEDO O L T = I 240          6 16019      41.14    •        .00      .00            41.14
bass OF a m = 12
                                                                            a = = = = = = =

                                                                                    775.30


                                                                                              •
